Exhibit 10.4

 

EXECUTION COPY - 1

 

STOCK PURCHASE AGREEMENT RE:

 

KENJA II, INC F/K/A MARK R. DEAN, INC. a Florida Corporation and KENKJA
VENTURES, INC. a Florida Corporation.

 

THIS AGREEMENT is made on 10-29-07, between the persons identified on the
signature pages as “Seller Equityholders” (the “Seller Equityholders”) and VCG
HOLDING CORPORATION, a Colorado Corporation on behalf of Florida corporation to
be formed (“Buyer”).

 

BACKGROUND

 

A.              Seller, KenJa II, Inc (“KenjaII”) a Florida corporation owns and
operates a business commonly known as “Platinum Plus”, located at 7565 W. 20th
Ave, , Hialeah Florida. KenjaII operates an adult entertainment business which
presents adult entertainment at its business location. Seller Kenja Ventures,
Inc (“Kenja”) owns a duly issued Florida Liquor License and an Adult
Entertainment License from the City Hialeah, Florida. Collectively the assets of
Kenja and KenjaII are referred to as the “Business”). Kenja and KenjaII are
sometimes referred to as “Seller” and/or “Sellers.”

 

B.              Third Properties, Inc., a wholly owned by Seller Equityholders,
is the sole owner of the real property located  7565 W. 20th Ave,
Hialeah,.Florida.

 

C.              That the term “Seller” shall mean Kenja and Kenja II, either
individually or collectively, whichever is appropriate in the context in which
it is used.

 

D.              Gregroy Kenwood Gaines (“Seller Equityholders”) is the sole and
only shareholder in Sellers, all of whom having consented to this Agreement.

 

E.               Seller Equityholders own all of Seller’s issued and outstanding
capital stock in both  Kenja and in KenjaII. (“Seller Equity Interests”).

 

F.               Buyer desires to purchase from Seller, Equityholders, and
Seller Equityholders desire to sell to Buyer, all of the issued and outstanding
Seller Equity Interests (the “Purchased Equity Interests”) on the terms of and
subject to the conditions of this Agreement.

 

G.              Gregory Kenwood Gaines (the “Principal”) is Seller’s chief
executive officer and controlling shareholder.

 

(INITIALED: MO, KW)

 

H.              As a further condition to Buyer’s willingness to purchase the
Purchased Equity Interests, Seller Equityholders have agreed to not compete with
Buyer or Seller in the conduct of the Business, as provided in noncompetition
agreements in the form agreed upon by the parties on the date of this Agreement
(the “Noncompetition Agreements”).

 

(INITIALS: KW,MO)

 

--------------------------------------------------------------------------------


 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the Background and the terms and conditions
set forth in this Agreement, each of the Seller Equityholders and Buyer agree as
follows:

 

1.             Agreement of Purchase and Sale of the Purchased Equity Interests.
On the terms and subject to the conditions set forth in this Agreement, Seller
Equityholders, jointly and severally, agree to sell and deliver to Buyer on the
Closing Date the Purchased Equity Interests, free from all Encumbrances (as
defined in Section 8.4), and Buyer agrees to purchase the Purchased Equity
Interests from Seller Equityholders.

 

2.             Purchase Price for Purchased Equity Interests.

 

2.1           Shares to be Purchased. On the terms and conditions set forth in
this Agreement, the Seller and Selling Shareholders hereby sell, assign,
transfer set over and convey to the Buyer on the Closing Dates described below,
the Purchased Shares (as defined below). The Purchased Shares are free and clear
from any and all encumbrances (as defined in Section 8. 4). The shares to be
purchased (the “Purchased Shares”) consist of all of the issued and outstanding
stock in Kenja, Inc. and all of the issued and outstanding shares of stock in
Kenja II (sometimes collectively referred to as the “Companies”).

 

2.2           Share Purchase Price. On the Closing Dates described herein, the
Buyer shall pay the following per share purchase price in the manner set forth
in Paragraph 2.3 and 2.4 below to Seller and Selling Shareholder against receipt
of the certificates for the Purchased Shares, duly endorsed for transfer or
accompanied by duly executed stock powers as follows: SIX MILLION EIGHT HUNDRED
AND SEVENTY FIVE THOUSAND ($6,875,000.00) DOLLARS allocated as follows:

 

Kenja:  $200/per share (Total price: $100,000)

 

KenjaII: $13,550/per share (Total Price: $ 6,775,000)

 

In addition, Seller and Buyer shall make appropriate adjustment for operating
costs that straddle the Closing Date, such as property taxes, insurance and
utilities (the “Closing Adjustments”)

 

(INITIALED: MO, KW)

 

2.3           Payment of Purchase Price — On the Closing Date, the Buyer shall
pay to the Seller in cash or by certified check for the purchase of all of the
issued and outstanding shares in sellers., the sum of SIX MILLION EIGHT HUNDRED
AND SEVENTY FIVE THOUSAND ($6 ,875,000.00) DOLLARS) as follows:

 

a.                             $50,000.00 from escrow deposited at the time of
the of the execution of the letter of intent;

 

b.                             $1,000,000.00 credit from the closing involving
an affiliate of Seller and Seller Equityholder pursuant to a purchase agreement
dated 8-21-07; and

 

2

--------------------------------------------------------------------------------


 

c.                             $ 5,825,000.00 at closing.

 

2.4           The allocation of the purchase price is set forth in Exhibit 2.3a
attached hereto [To be reviewed by Seller’s accountants and tax lawyer] and
incorporated by reference herein. In addition, Buyer shall pay at closing all
pre-paid items set forth on Exhibit 2.3b. In addition, Seller shall pay to
Buyer, or Buyer shall pay to Seller, as the case may be, an amount equal to the
net Closing Adjustment as defined in Article 2.2 hereinabove found in Exhibit
2.3b.

 

2.5           Transfer of License(s): Seller shall transfer and Purchaser shall
purchase, if a transfer is permitted by law, and if not, Seller shall assist
Purchaser in transferring and/or acquiring, all liquor licenses and permits used
in connection with the Business, as well all City/County/State issued adult
entertainment licenses, which shall permit the Purchaser to operate the business
in substantially the same manner it is presently being operated. In the event
that the Purchaser is not approved for transfer of the liquor license or any
City/County/State issued license on or before the Closing Date, then this
Agreement shall terminate and the Purchaser shall be entitled to a full refund
of any payments, whether to escrow or to the seller.

 

2.6           Asset in Business: As of the Closing Date, the Seller will inusre
that Kenja and KenjaII own all of the leases presently in existence, along with
all equipment, furniture, and fixtures, and  personal property of the business
in substantially the same  form as they existed as of the date this Agreement is
executed.

 

2.7           No Liabilities. Prior to the Closing Date, Seller and Seller
Equityholders shall  have caused all known liabilities and obligations sellers,
other than with respect to liabilities arising from the contracts accepted by
Buyer (the “Assumed Contracts”) and set forth on Schedule 8.17, and with respect
to such contracts only for products and services provided to the Companies after
the Closing Date (the “Future Liabilities”). Seller and Selling Shareholder
represent and warrant that as of the Closing Date, the Sellers will have
satisfied, in cash, all of the liabilities for all products and services
received by the Companies prior to the Closing Date, and that the Companies will
not have any liabilities whatsoever, other than with respect to the Future
Liabilities.                                                
                                                                (INITIALED: MO,
KW)

 

2.8           Excluded Assets. Buyer is not entitled to, and Seller may
distribute from Kenkev to the “Seller Equityholder), the following assets of
Sellers, to the extent existing or arising out of facts occurring before the
Closing Date: cash, cash equivalents, bank accounts, accounts receivable, credit
card processing agreements and other similar assets relating to amounts earned
before the Closing Date but subject to the “Closing Adjustments.”

 

3.             Related Agreements.

 

3.1           Noncompetition Agreements. At the Closing, VCG Holding Corporation
the “Buyer”  and the Seller and the Seller Equityholder, shall execute and
deliver to each other the Noncompetition Agreements and Confidentiality
Agreement in the form attached hereto as Exhibit 3.1. The Non-Compete Agreements
shall provide for the Seller Equityholder not to compete with VCG Holding
Corporation, the Buyer, for a period of 5 years and a radius of 50 miles from
Sellers location and for VCG Holding Corporation, the Buyer not to compete with
Seller or Seller

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

3

--------------------------------------------------------------------------------


 

Equityholder for a period of three years in any area within 50 miles of any
existing businesses of Seller or Seller Equityholder or in which Seller
Equityholder has a controlling interest, except for Florida, a listing of all
such business is attached as an addendum to this Agreement, for which Seller and
Seller Equityholder have granted VCG a first right of refusal on the sale of
such businesses as consideration for this provision  In each case, the
restrictions shall apply to all affiliate businesses of Buyer and Seller
Equityholder. It is the intent of the parties that neither Buyer nor Seller will
operate within fifty (50) miles of a present or future location of the other,
large metropolitan areas and Florida excluded, and which shall include the
metropolitan markets with greater then 3 million persons in terms of overall
population, along with all present locations where either party presently
operates.

 

3.2           Buy-Sell Agreement. At or before the Closing, Seller and Seller
Equityholders shall terminate any and all Buy-Sell Agreements relating to the
company’s.

 

3.3           Lease. At the time of closing, Buyer and Landlord will enter into
a commercially reasonable lease, to be mutually agreed upon by the parties with
Third Properties, Inc., a South Carolina Corporation which owns the real
property upon which the Business is located, in the form attached hereto as
Exhibit 3.4 for the lease of the Real Property located 7565 W. 20th Hialeah,
Florida. The minimum term of the lease shall be for a period of at least 25
years, with a base rent of $10,000.00 and the lease shall provide a right of
first refusal to acquire the property should Offer to Sell the property be
received from any party or upon death of all owners of Landlord, but a sale
between the present shareholders of Landlord to one another or among their
respective heirs, will not trigger the right of first refusal, nor shall any
gifts to the heirs of such owner. Both the lease and the Right of First Refusal
shall include the adjoining property, described on Exhibit 3.4 which is
presently being used as a parking lot, for no additional consideration. The
Lease shall also contain an Option to Purchase the real property.

 

4.             Preclosing Actions. Before the Closing:

 

(INITIALED: MO, KW)

 

4.1           Conduct of Business. Seller Equityholders shall cause Seller to
carry on and conduct the Business only in the ordinary course consistent with
past practice, without any material change in the policies, practices, and
methods Seller pursued before the date of this Agreement. Seller Equityholders
will use their best efforts and cause Seller to use its best efforts to preserve
the Business organization intact; to preserve the relationships with Seller’s
customers, suppliers, and others having business dealings with Seller; and to
preserve the services of Seller’s employees, agents, and representatives.
Without limitation of the foregoing, (a) Seller Equityholders will cause Seller
not to undertake without Buyer’s prior written consent (not to be unreasonably
withheld or delayed) any action that, if taken before the date of this
Agreement, would be required to be disclosed on Schedule 8.12, and (b) Seller
Equityholders will cause Seller not to alter the physical contents or character
of any of its inventories in a way that materially affects the nature of the
Business or results in a material change in the total dollar valuation of the
inventories or otherwise take action or refrain from taking action that would
result in any material change in Seller’s assets or liabilities, in each case
other than in the ordinary course of business consistent with past business
practices.

 

4.2           Access to Buyer. From the date of this Agreement through the
Closing, Seller  Equityholders shall cause Seller to permit Buyer and its
representatives to make a full business, financial,

 

4

--------------------------------------------------------------------------------


 

accounting, and legal investigation of Seller. Seller Equityholders shall cause
Seller to take all reasonable steps necessary to cooperate with Buyer in
conducting this investigation. No such investigation by Buyer or its
representatives or any knowledge obtained or that could have been obtained shall
affect the representations and warranties of Seller Equityholders or Buyer’s
reliance on them.

 

4.3           UCC Filings. Buyer will conduct a Uniform Commercial Code search
result for the State of Florida, the County of          and in South
Carolina         , and each State and County in which Seller Equityholders
reside showing no security interests or liens naming the Company’s as a debtor,
other than those acceptable to the Buyer or released prior to or at the time of
the Closings described herein.

 

4.4           Accuracy of Representations and Warranties and Satisfaction of
Conditions. Seller Equityholders will immediately advise Buyer in writing if (a)
any of the representations or warranties of Seller Equityholders is untrue or
incorrect in any material respect, or (b) Seller Equityholders become aware of
the occurrence of any event or state of facts that results in any of the
representations and warranties of Seller Equityholders being untrue or incorrect
as if Seller Equityholders were then making them. Seller Equityholders will not
take any action, or omit to take any action, and shall cause Seller not to take
any action, or omit to take any action, that would result in any of Seller
Equityholders representations and warranties set forth in this Agreement to be
untrue or incorrect as of the Closing Date. Seller Equityholders will use their
best efforts to cause all conditions set forth in Section 5 that are within
their control to be satisfied as promptly as practicable under the
circumstances.

 

5.             Conditions Precedent to Buyer’s
Obligations.                                                                                              
(INITIALED: MO, KW)

 

Buyer’s obligation to consummate the transactions contemplated by this Agreement
is subject to the fulfillment (or waiver by Buyer) before or at the Closing of
each of the following conditions:

 

5.1           Accuracy of Representations and Warranties. The representations
and warranties of Seller and Seller Equityholder contained in Article 8, and
elsewhere in this Agreement and all related documents shall be true and correct
on the date of this Agreement and at and as of the Closing.

 

5.2           Performance of Covenants. Seller Equityholders shall have in all
respects performed and complied with all covenants, agreements, and conditions
that this Agreement requires, and with all other related documents to be
performed or complied with before or at the Closing. The Seller Equityholders
shall have executed and delivered the Noncompetition Agreements, the Waivers,
the Forms W-9 referred to in Section 8.22(e), and the Certificates of
Non-foreign Status referred to in Section 11.3. To the extent that any buy-sell
agreements exist between any parties relative to the shares being sold in
Sellers they have been terminated any and all Buy-Sell Agreement and executed
and delivered an instrument of termination and release in form and substance
acceptable to Buyer.

 

5.3           Satisfactory Due Diligence Review. All due diligence by Buyer has
been completed. Seller Equityholder represents that all materials provided to
Buyer during the course of due diligence are truthful and accurate, to the best
of Seller’s knowledge.

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

5

--------------------------------------------------------------------------------


 

5.4           Permits. Buyer shall have acquired all licenses and permits that
in Buyer’s opinion are necessary to operate the Business after the Closing.
These include, but are not limited to, a Liquor License issued by the State of
Florida and an Adult Entertainment License issued by the City/County/State of
Florida. There shall be no material change in the ability of the Buyer to
conduct business in the manner in which it is currently being operated.

 

5.5           No Casualty. Before the Closing Date, Seller shall not have
incurred, or be threatened with, a material liability or casualty that would
materially impair the value of its assets or the Business.

 

5.6           Opinion of Counsel. Buyer shall have received the favorable
opinion of counsel to Seller Equityholders dated the Closing Date and in form
and substance satisfactory to Buyer’s counsel that the Seller is a corporation
in good standing, and that Seller and Seller Equityholders are lawfully entitled
to sell the stock in the Companies, that all disclosure required hereunder have
been made, and that upon execution of this Closing of this Agreement, the Buyer
will be the sole and absolute owner of all assets and stock in the Sellers.

 

5.7           Equity Interest Certificates. Seller Equityholders shall have
delivered to Buyer certificates representing all of the Purchased Equity
Interests registered in the name of the Seller Equityholders (without any
restrictive legend or together with such instruments and items that shall
permit, in the reasonable opinion of Buyer’s counsel, the sale and transfer of
such equity interests free of any such legend). The certificates shall be
endorsed in blank or with accompanying signed assignments. Seller Equityholders
shall         
                                                                                                               
(INITIALED: MO, KW)

 

also deliver to Buyer such other instruments or documents that shall, in the
reasonable opinion of the Buyer’s counsel, be reasonably required to vest good
title in Buyer to the Purchased Equity Interests free from all Encumbrances.

 

5.8           Certificates Regarding Conditions Precedent. The Seller
Equityholders shall have delivered to Buyer certificates of the Seller 
Equityholders certifying that as of the Closing Date all of the conditions set
forth in Sections 5.1, 5.2, 5.5, 5.7, 5.10, and 5.12 have been complied with,
satisfied or waived by Buyer.

 

5.9           No Litigation. No proceeding or investigation shall have been
instituted before or by any court or governmental body to restrain or prevent
the carrying out of the transactions contemplated by this Agreement or that
might affect Buyer’s right to own the Purchased Equity Interests or for Buyer to
own, operate, and control the Business after the Closing Date.

 

5.10         Lien Search. Buyer shall have obtained a UCC lien searches in form
and content satisfactory to Buyer.

 

5.11         Consents. Seller Equityholders shall have obtained in writing all
consents necessary or desirable to consummate or facilitate consummation of this
Agreement and any related transactions. The consents shall be delivered to Buyer
before Closing and shall be reasonably acceptable to Buyer in form and
substance.

 

5.12         Environmental Investigation. Buyer waives the right to perform a
environmental investigation of the property at this time, however reserve the
right to conduct such a investigation at the time that it exercises its first
right of offer to acquire the property. Nothing shall affect the Seller’s  or 
Seller Equityholders’ representations and warranties in Section 8.25 or Buyer’s

 

6

--------------------------------------------------------------------------------


 

reliance on them or Seller Equityholders’s indemnification obligations under
Section 10 hereinafter.

 

5.13         Waivers. Seller Equityholders shall have delivered to Buyer a
statement from each of the Seller Equityholders and each of Seller’s officers
and directors, in form and substance acceptable to Buyer, that each either
waives or has no claim, as appropriate, against the Sellers for unpaid
dividends, bonuses, profit sharing, rights, or other claims of any kind, nature,
or description except salaries and fringe benefits normally accrued and
described in the statement or otherwise contemplated under this Agreement.

 

5.14         Resignations. Each director and officer of Sellers shall have
delivered to Buyer resignations from their positions with Sellers.

 

5.15         Other Documents and Instruments. Buyer shall have received any
other documents and instruments from Seller as it may reasonably request.

 

5.16         Approvals by Buyer’s Counsel. Buyer’s counsel shall have reasonably
approved all legal matters and the form and substance of all documents Buyer,
Seller, or Seller Equityholder are required to deliver at the Closing.

 

5.17         Payment of all Liabilities. All known liabilities (including all
vendors, personal and real property taxes, and utilities) of the Sellers
incurred prior to the Closing date of the respective purchase shall have been
paid in full by the respective company or the   (INITIALED: MO, KW)

 

corporate funds necessary to pay such expenses shall be escrowed or allocated
from the Corporate Operating Accounts until such time as satisfactory evidence
of the payment of the expense has been received by the Buyer.

 

6.             Conditions Precedent to Seller Equityholders Obligations.

 

Seller and Seller Equityholders obligations to consummate the transactions
contemplated by this Agreement are subject to the fulfillment (or waiver by
Seller Equityholders) of each of the following conditions before or at the
Closing:

 

6.1           Accuracy of Representations and Warranties. Buyer’s
representations and warranties contained in this Agreement and all related
documents shall be true and correct on the date of this Agreement and at and as
of the Closing.

 

6.2           Performance of Covenants. Buyer shall have in all respects
performed and complied with all covenants, agreements, and conditions required
by this Agreement and all related documents that must be performed or complied
with before or at the Closing.

 

7.             Closing Matters.

 

7.1           Closing. The closing of the transactions contemplated in this
Agreement  (the “Closing”) shall take place at the offices of
                                   within 14 days of the date that all license
and permits are approved for transferor                        at 10:00 a.m. on
                            or at another place and/or on another date that the
parties agree on (the “Closing Date”).

 

All transactions and all documents executed and delivered at the time of Closing
shall be deemed to have occurred simultaneously, and no transaction shall be
deemed to have occurred and no document shall be deemed to have been executed or
delivered unless all transactions

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

7

--------------------------------------------------------------------------------


 

have occurred and all documents have been executed and delivered. For the
purposes of this Agreement, the term Business Day means a day other than a
Saturday or Sunday on which banks are generally open for business in Florida

 

7.2           Certain Closing Expenses. Seller Equityholders shall be liable for
and shall pay all federal, state, and local sales, use, excise, and documentary
stamp taxes and all other similar taxes, duties, or other like charges properly
payable on and in connection with the conveyance and transfer of the Purchased
Equityholder Interests to Buyer.

 

7.3           Further Assurances. Seller Equityholders shall cooperate with and
assist Buyer and take all other reasonable actions to ensure a smooth transition
of the Business to Buyer. From time to time after the Closing Date, Seller
Equityholders shall, at the request and expense of Buyer, execute and deliver
additional conveyances, transfers, documents, instruments, assignments,
applications, certifications, papers, and other assurances that Buyer requests
as required to effectively carry out this Agreement’s intent in good faith and
to transfer the Purchased Equity Interests to Buyer.

 

7.4           Title and Liens. At the Closing, title to the assets owned by the
Sellers shall be free, clear, and unencumbered, as specifically set forth in
this Agreement. To this end at the closing, the Selling Equityholder shall
causeto be delivered all of the following:

(INITIALED: MO, KW)

 

a.             Lien Search. Buyer at its expense shall have obtaind a tax lien
search and financing statement search, both certified to a date at or near the
Closing Date and each showing that no tax, mechanics, or other liens have been
filed against the property. Seller shall reasonably cooperate with Buyer to
conduct such a search.

 

b.             Application for Conditional Tax Clearance. Within a reasonable
period following the Closing, Seller shall provide Buyer a letter from the
appropriate Florida authorities concerning liability of Sellers for sales or
withholding taxes, both as of a date near the Closing Date and each showing that
Sellers are not in arrears on payments relating to the above referenced taxes.

 

7.5           Income Taxes. Buyer and Seller agree that Buyer shall be
responsible for all taxes based on Seller’s taxable income, to the extent
accrued on and after the Closing Date and that Seller shall be responsible for
those amounts before the Closing Date. In order to effect this provision, the
parties agree that Seller shall close its books and determine the net taxable
income and federal and state taxes for the pro rated year ending on the day
before the Closing Date and shall include the tax due as a closing adjustment
under Article 2.2 and Exhibit 2.4.

 

8.             Seller and Seller Equityholder’s Representations and Warranties.

 

The Seller Equityholder, represents and warrants to Buyer as follows as of the
date of this Agreement and as of the Closing Date, and acknowledges and
confirms, that Buyer is relying on these representations and warranties in
entering into this Agreement:

 

8.1           Organization and Standing. Sellers are corporations organized,
validly existing, and in good standing under the laws of the state of
incorporation, and have all requisite corporate power and authority to own its
property and conduct its business as it is now being conducted. The nature of
the business and the character of the properties Seller owns or leases do not
make licensing or qualification of Seller as a foreign entity necessary under
the laws of any other jurisdiction. Except for the use of the name “Platinum
Plus” or otherwise as set forth in Schedule 8.1 (need

 

8

--------------------------------------------------------------------------------


 

Schedule) Seller has not in the last five years used or assumed any other name
in connection with the conduct of its business.

 

8.2           Articles and Bylaws. Schedule 8.2 contains true and complete
copies of Sellers Articles of Incorporation and Bylaws.

 

8.3           Capitalization. Kenja’s authorized capital stock consists solely
of                 shares of Seller common stock, of which 500 shares are issued
and outstanding. KenjaII’s authorized capital stock consists solely of 
              shares of Seller common stock, of which  500 shares are issued and
outstanding respectively. All of the issued and outstanding Seller Equity
Interests are owned of record and beneficially by the Seller and/or Seller
Equityholders as the case may be. A true and complete list of the certificate
numbers and number of all shares held by each of the Seller Equityholders is set
forth in Schedule 8.3. There are no options, calls, subscriptions, warrants,
agreements, or other (INITIALED: MO, KW)

 

securities or rights outstanding for the purchase or other acquisition of
Seller’s Equity Interests; that are convertible into, exercisable for, or relate
to Seller’s Equity Interests; or that have any voting rights. Neither
Corporation has any outstanding contractual obligations to repurchase, redeem,
or otherwise acquire any outstanding shares of Seller’s Equity Interests. Seller
is not a party to any Buy-Sell Agreement that would affect in any manner any of
the transactions contemplated in this Agreement.

 

8.4           Seller Equityholder Interests. Seller Equityholders is the lawful
owner of the Purchased Equity Interests, free from all pledges, liens, security
interests, encumbrances, mortgages, adverse claims, charges, options, equity
interests, proxies, voting agreements or trusts, leases, tenancies, easements,
or other interests (“Encumbrances”). All shares of the Purchased Equity
Interests have been authorized and validly issued and are fully paid,
non-assessable, and free of preemptive rights. On delivery to Buyer at the
Closing of the Purchased Equity Interests, endorsed for transfer, Buyer will be
the absolute owner of the Purchased Equity Interests, free from all Encumbrances
arising through either Seller.

 

8.5           Authorization. Each of the Seller Equityholders has the requisite
legal capacity to execute, deliver, and perform this Agreement and the
Noncompetition Agreements, Lease, and the Waivers (the “Related Agreements”) to
which they are a party and to consummate any related transactions. Each of the
Seller  Equityholders has duly executed and delivered this Agreement. This
Agreement is, and the Related Agreements when executed and delivered by the
parties to them will be, legal, valid, and binding obligations of each Seller
Equityholder that is a party to them, enforceable against each of them in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, moratorium, or similar laws relating to the
enforcement of creditors’ rights and by general principles of equity (regardless
of whether such enforceability is considered in a proceeding at law or in
equity).

 

8.6           Existing Agreements and Governmental Approvals.

 

(a)           Except as set forth in Schedule 8.6, the execution, delivery, and
performance of this Agreement and the Related Agreements by Seller and the
consummation of the transactions contemplated by them (i) do not and will not
violate any provisions of law applicable to Sellers or any of the Seller
Equityholders;(ii) do not and will not conflict with, result in the breach or

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

9

--------------------------------------------------------------------------------


 

termination of any provision of, or constitute a default under (in each case
whether with or without the giving of notice or the lapse of time, or both)
Seller’s respective Articles of Incorporation or Bylaws or any indenture,
mortgage, lease, deed of trust; other instrument, contract, or agreement; or any
order, judgment, arbitration award, or decree to which Seller or any of the
Seller Equityholder is a party or by which it or any of its  respective assets
and properties are bound; and (iii) do not and will not result in the creation
of any Encumbrance on any of the properties, assets, or business of Seller, or
any of the Seller Equityholders.

 

(b)           Except as set forth in Schedule 8.6, no approval, authority, or
consent of or filing by Seller, any of the Seller Equityholders with, or
notification to, any federal, state, or local court, authority, or governmental
or regulatory body or agency, or any other corporation, limited liability
company, partnership, individual, or other entity is necessary    (INITIALED:
MO, KW)

 

to authorize the execution and delivery of this Agreement or any of the Related
Agreements or the consummation of the transactions contemplated by this
Agreement or any of the Related Agreements. As of the date of closing, the
Seller owns all state and city Licenses and Permits necessary to operate an
adult entertainment facility, with liquor and a adult entertainment license from
the City/County/State of Florida necessary to permit operation of the Business
in the manner it is currently operating.

 

8.7           No Subsidiaries. Seller and Selling Equityholder do not have any
subsidiaries or directly or indirectly own any interest or have any investment
in any other corporation, partnership, or other entity related to Sellers.

 

8.8           No Insolvency. No insolvency proceeding of any character,
including, without limitation, bankruptcy, receivership, reorganization,
composition, or arrangement with creditors, voluntary or involuntary, affecting
Seller or any of its assets or properties is pending or, to the Best Knowledge
of Seller Equityholder, threatened. Neither Seller nor any of the Seller
Equityholder have taken any action in contemplation of, or that would constitute
the basis for, the institution of any such insolvency proceedings. For the
purposes of this Agreement, the phrase Best Knowledge of Seller Equityholders
means the knowledge that any of the Seller Equityholder has or would have after
due inquiry into the matter in question.

 

8.9           Permits and Licenses. Sellers have all necessary permits,
certificates, licenses, approvals, consents, and other authorizations required
to carry on and conduct the Business and to own, lease, use, and operate its
assets at the place and in the manner in which the Business is presently
conducted. A complete list of all Seller’s permits, certificates, licenses,
approvals, consents, and other authorizations is included in Schedule 8.9.

 

8.10         Financial Statements. [To be reviewed by Seller’s accountants]
Seller and Seller Equityholder  has delivered to Buyer the financial statements
for the Corporations listed in Schedule 8.10, and Seller Equityholders shall
deliver, before the Closing, copies of all financial statements Seller has
prepared for each full month before the Closing after the periods reflected in
such listed financial statements (the “Financial Statements”). The Financial
Statements fairly and accurately present the financial position of Sellers as of
the dates indicated and the results of its operations as of the dates indicated
and for the periods covered thereby, and are and will be true and correct in all
material respects, subject to year-end adjustments. All inventories reflected in
the Financial Statements have been and will be valued at the lower of cost or
market value, with cost determined using the last-in, first-out method; adequate
provision has been and will

 

10

--------------------------------------------------------------------------------


 

be timely made in the Financial Statements for doubtful accounts or other
receivables; sales are stated in the Financial Statements net of discounts,
returns, and allowances; all Taxes (as defined in Section 8.22) due or paid are
and will be timely reflected in the Financial Statements; and all Taxes not yet
due and payable are and will be fully accrued or otherwise provided for in the
Financial Statements. Any items of income or expense that are unusual or of a
nonrecurring nature during any such period or at any such balance sheet date are
and will be separately disclosed in the Financial Statements. Except as
otherwise disclosed on Schedule 8.10, Seller’s books, records, and work papers
are complete and correct and accurately reflect, and will accurately reflect, in
all material respects the basis for the                                  
(INITIALED: MO, KW)

 

financial condition and the results of Seller’s operations that are set forth in
the Financial Statements.

 

8.11         No Undisclosed Liabilities. Except as otherwise disclosed on
Schedule 8.11 or in the Financial Statements, (none of which have or will have
arisen as a result of negligence, gross negligence, strict liability, tort,
toxic tort, environmental liabilities, violations of law, or default under any
Contract or Commitment attributable to Seller or for which Seller shall be
responsible), Sellers do  not have any debts, liabilities, or obligations or any
kind or character whatsoever, whether accrued, absolute, contingent, matured,
not matured, known, unknown, or otherwise,  and whether or not of a character as
would be required to be reflected in any balance sheet of Seller prepared in
accordance with GAAP.

 

8.12         Conduct of Business. Except as otherwise disclosed on attached
Schedule 8.12, since the date of execution of the Letter Agreement dated June 7,
2007 (“the Letter Agreement),  Sellers have not:

 

(a)           Issued any capital stock or other securities convertible into or
exchangeable or exercisable for capital stock  or having voting rights; declared
or paid any dividend; made any other payment from capital or surplus or other
distribution of any nature; or directly or indirectly redeemed, purchased, or
otherwise acquired, recapitalized, or reclassified any of its capital stock.

 

(b)           Merged with any other entity.

 

(c)           Altered or amended its Articles of Incorporation or Bylaws.

 

(d)           Entered into, materially amended, or terminated any contract,
license, lease, commitment or permit, except in the ordinary course of business
consistent with past practices.

 

(e)           Experienced any labor disturbance.

 

(f)            Incurred or become subject to any obligation or liability
(absolute, accrued, contingent, or otherwise), matured, not matured, except (i)
in the ordinary course of business consistent with past practices and (ii) in
connection with the performance of this Agreement.

 

(g)           Discharged or satisfied any Encumbrance or paid or satisfied any
obligation or liability (absolute, accrued, contingent, or otherwise) other than
(i) liabilities shown or reflected in the respectiveSeller’s balance sheet dated
 8/31/07 or (ii) liabilities incurred since the date of the balance sheet, in
each such case only in the ordinary course of business consistent with

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

11

--------------------------------------------------------------------------------


 

past practices and in accordance with the express terms of such obligation or
liability.

 

(h)           Mortgaged, pledged, or subjected to any Encumbrance any of its
assets.

 

                                (INITIALED: MO, KW)

 

(i)            Sold, transferred, or agreed to sell or transfer any asset or
business; cancelled or agreed to cancel any debt or claim; or waived any right,
except in the ordinary course of business consistent with past practices.

 

(j)            Disposed of or permitted to lapse any Intellectual Property.

 

(k)           Granted any increase in employee rates of pay or any increases in
salary payable or to become payable to any officer, employee, consultant, or
agent, or by means of any bonus or pension plan, contract, or other commitment
increased the compensation of any officer, director, employee, consultant, or
agent, or hired any new officer, employee, consultant, or agent, except in the
ordinary course of business.

 

(l)           Made or authorized any capital expenditures for additions to plant
or equipment accounts in excess of $10,000.00.

 

(m)          Entered into any transaction (including, without limitation, any
contract or other arrangement providing for employment, furnishing of services,
rental of real or personal property, or otherwise requiring payments) with any
shareholder, officer, or director of Sellers; any member of their immediate
families; or any of their affiliates.

 

(n)           Experienced any material damage, destruction, or loss (whether or
not covered by insurance) affecting its properties, assets, or Business.

 

(o)           Failed to regularly maintain and repair its assets in the ordinary
course of business consistent with past practices.

 

(p)           Instituted or settled any litigation, action, or proceeding before
any court or governmental body relating to it or its property.

 

(q)           Made any change in any method of accounting or any accounting
practice or suffered any deterioration in accounting controls.

 

(r)            Varied, cancelled, or allowed to expire any insurance coverage,
except as agreed by the parties in writing.

 

(s)           Made any payment or disbursement of moneys or property or declared
or paid any dividend or other distribution to or on behalf of any officer,
director, or shareholder of Seller or any member of the immediate families of
any of the Seller Equityholder, or any affiliate, other than for payment of
compensation or reimbursement of expenses in accordance with past practices.

 

(t)            Entered into any other transaction other than in the ordinary
course of business consistent with past practices.

 

(u)           Agreed or committed to do any of the foregoing.

 

12

--------------------------------------------------------------------------------


 

8.13         No Adverse Changes. Except as otherwise disclosed in Schedule 8.13,
since the date of execution of the Letter Agreement, there has not been any
occurrence, condition, or development that has adversely

(INITIALED: MO, KW)

 

affected, or is likely to adversely affect, Sellers, or its prospects, condition
(financial or otherwise), operations, assets, or the Business.

 

8.14         Employees. That except as disclosed on Schedule 8.14 (Schedule),
there is not now, nor has there been at any time during the past five years, any
strike, lockout, grievance filing, other similar labor dispute against Seller or
that in any manner affects Seller is and has been, to the best of its knowledge,
in compliance with all rules regulating employee wages and hours. Buyer
acknowledges that Kenkev has not treated the entertainers as employees and that
such treatement is of an uncertain nature. This acknowledgement pertains to the
entertainer/employee issue every where it is mentioned in this Agreement. On or
before the Closing Date, Sellers shall have paid all its accrued obligations
relating to employees (whether arising by operation of law, by contract, or by
past service) or payments to trusts or other funds, to any governmental agency,
or to any individual employee (or his or her legal representatives) with respect
to unemployment compensation benefits, profit sharing, retirement benefits, or
Social Security benefits. Sellers has, to the best of its knowledge, complied
with all requirements of the U.S. Immigration and Nationality Act, as amended,
including without limitation all employment verification and antidiscrimination
provisions applicable to current and former employees of Seller.

 

8.15         Employee Benefit Plans.[Subject to review by Seller’s accountants.]

 

(a)           Schedule 8.15 contains a true and complete list of all plans,
contracts, programs, and arrangements (including, but not limited to, collective
bargaining agreements, pensions, bonuses, deferred compensation, retirement,
severance, hospitalization, insurance, salary continuation, and other benefit
plans, programs, or arrangements) maintained currently or at any time within the
previous five years by Seller or under which Seller has had any obligations with
respect to an employee, director, or shareholder of Seller (the “Plans”).

 

(b)           True, correct, and complete copies of the following documents,
with respect to each of the Plans, if applicable, have been made available or
delivered to the Buyer: (i) any plans and related trust documents, and
amendments thereto; (ii) the two most recent Forms 5500; (iii) the last IRS
determination letter, if applicable; (iv) the most recent actuarial report; (v)
summary plan descriptions; (vi) the two most recent Forms PBGC-1, and (vii) with
respect to any Plan that is maintained pursuant to a collective bargaining
agreement, all collective bargaining agreements pursuant to which contributions
are being made or obligations are owed to such Plan, and all contracts with
third-party administrators, actuaries, investment managers, consultants, and
other independent contractors that relate to any such Plan.

 

(c)           Except as specifically set forth in Schedule 8.15, (i) each Plan
that is an employee pension benefit plan, (if any) as defined in Section 3(2) of

 

(INITIALED: MO, KW)

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

13

--------------------------------------------------------------------------------


 

ERISA, 29 USC 1002(2), and its related trust (“Pension Plan and Trust”) now
meet, and since their inception have met, the requirements for qualification
under Sections 401(a) and, if applicable, 401(k) of the Internal Revenue Code of
1986, as amended (the “Code”), and are now, and since their inception have been,
exempt from taxation under IRC 501(a), and the Internal Revenue Service (IRS)
has issued a current favorable determination letter with respect to the
qualified status of each Pension Plan and Trust and has not taken any action to
revoke such letter; (ii) Seller has performed all obligations required to be
performed by it under the Plans (including, but not limited to, the making of
all contributions) and is not in default under and has no knowledge of any
default by any other party to the Plans; (iii) each Plan is in material
compliance as to form and operation, in accordance with all applicable
provisions of the Code and ERISA and any other applicable federal and state laws
(including rules and regulations thereunder), and each Plan has been operated in
compliance with such laws and written plan documents; (iv) neitherSeller nor, to
the Best Knowledge of Seller Equityholder, any other disqualified person or
party in interest, within the meaning of IRC 4975 or Section 3(14) of ERISA, 29
USC 1002(14), has engaged in any prohibited transaction, as this term is defined
in IRC 4975 or Section 406 of ERISA, 29 USC 1106, that could, following the
Closing Date, subject any Plan (or its related trust), Buyer, Seller, or any
officer, director or employee of Buyer or Seller, to any tax or penalty imposed
under the Code or ERISA; (v) there are no actions or claims pending (other than
routine claims for benefits) or, to the Best Knowledge of Selling Parties,
threatened against any Plan or against the assets of any Plan; (vi) no Plan is
subject to Part 3 of Title I of ERISA, Section 412 of the Code, or Title IV of
ERISA; (vii) each Plan’s plan official, as defined in Section 412 of ERISA, 29
USC 1112, is bonded to the extent required by Section 412; (viii) no proceeding
has been initiated to terminate any Plan, and any such termination will not
subject Seller or Buyer to liability to any person; (ix) no Plan is a
multiemployer plan, as defined in Section 3(37) of ERISA, 29 USC 1002(37); (    
x) no retiree benefits are payable under any Plan that is an employee welfare
benefit plan (“Welfare Plan”), as this term is defined in Section 3(1) of ERISA,
29 USC 1002(1); and (xi) each Welfare Plan that is a group health plan within
the meaning of IRC 5000 complies with and in each case has complied with the
applicable requirements of Sections 601 through 608 of ERISA, 29 USC 1161–1168,
and IRC 4980B.

 

(d)           Seller has not incurred or will not incur with respect to any Plan
that is an employee benefit plan, as defined in Section (3)(3) of ERISA, 29 USC
1002(3), any actual or contingent liability, including, but not limited to,
liability under Section 601 through 608 of ERISA, 29 USC 1161–1168, and IRC
4980B, any withdrawal liability from any multiemployer pension plan, any
termination or withdrawal liability under Sections 4062, 4063, or

 

(INITIALED: MO, KW)

 

4064 of ERISA, 29 USC 1362, 1363, or 1364, any accumulated funding deficiency as
such term is defined in Section 302 of ERISA, 29 USC 1082, and

 

14

--------------------------------------------------------------------------------


 

IRC 412 (whether or not waived), any requirement to make any contributions to
any multiemployer plan, solely as a result of Seller being a member of a
controlled group of corporations, or treated as a single employer with any other
entity within the meaning of IRC 414(b), 414(c), 414(m), or 414(n) arising from
or incurred with respect to any period before the Closing Date.

 

8.16         Certain Employees. Each of the following is included in the list of
agreements in Schedule 8.15: all collective bargaining agreements, employment
and consulting agreements, executive compensation plans, bonus plans, deferred
compensation plans, pension or retirement plans, participation plans,
tip-pooling arrangements, profit-sharing plans, equity interest purchase and
equity interest option plans, hospitalization insurance, and other plans and
arrangements, providing for compensation and/or benefits to Seller’s employees,
directors, or shareholders.

 

(a)           Schedule 8.16 contains a true and complete list of the following:
the names, positions, and compensation of the present directors, officers,
employees, and current independent contractors of the Seller. Except as listed
in Schedule 8.16, all Seller’s employees are employees-at-will, may be
terminated at any time in accordance with the written policies (copies of which
are contained in Schedule 8.16) of Seller for any lawful reason or for no
reason, and are not entitled to employment by virtue of any oral or written
contract, employer policy, or otherwise.

 

(b)           No retired employees are receiving or are entitled to receive any
payments or health or other benefits from Sellers.

 

(c)           Buyer agrees to continue employment of all employees post closing
as at-will employees. Seller Equityholder agrees that he will not solicit/hire
any employee provided that Buyer maintains its current compensation program, and
provided Buyer does so, then Seller Equityholder may not solicit or hire any
employee to work for him or any related entity for 6 months from the Closing
Date; furthermore, for the 6 months after such initial 6-month period, Seller
Equityholder agrees that he will consult with Buyer before soliciting/hiring any
such employee. If Buyer changes the Compensation Program and such change results
in the Employee making substantially less income, then the non-hiring provision
shall not apply. The same provisions shall apply to entertainers, except that if
an entertainer shows up unsolicited to another location owned or affiliated with
Seller Equityholder, they will be permitted to work. It is the general intent of
the Buyer and Seller that should any manager’s net income be reduced by 10% or
more on the average, during any forty-five (45) day period, that the Seller
would have the option of hiring such manager.

 

8.17         Contracts and
Commitments.                                                                                                                            
(INITIALED: MO, KW)

 

(a)           Schedule 8.17 contains a true and complete list of all of all
Sellers written, and a description of all of Sellers unwritten, contracts,
obligations, agreements, plans, arrangements, and commitments of any kind or
nature (the “Contracts and Commitments”), except for

 

(i)           those contracts that are described in another Schedule;

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

15

--------------------------------------------------------------------------------


 

(ii)          each purchase contract with a customer made in the ordinary course
of business consistent with past practices under which Sellers are obligated to
deliver less than $500.00  in goods and/or services in each transaction or
series of related transactions; and

 

(iii)         each purchase commitment made in the ordinary course of business
at prevailing prices, consistent with past practices, that is not in excess of
$1000.00 in each transaction or series of related transactions.

 

(b)           All Contracts and Commitments are in full force and effect without
amendment (unless the amendments are clearly noted), and Sellers are and shall
be entitled to all benefits from all Contracts and Commitments.

 

(c)           True and complete copies of all Contracts and Commitments have
been delivered to Buyer. All Contracts and Commitments are the result of bona
fide, arm’s-length transactions and are legal, valid, and binding obligations of
the parties to them enforceable in accordance with their respective terms,
subject to laws generally governing bankruptcy and the enforcement of creditors’
rights.

 

(d)           Except as set forth in attached Schedule 8.17, no default or
alleged default exists on the part of Sellers nor, to the Best Knowledge of
Seller Equityholders, on the part of any other person or entity, under any
Contract or Commitment.

 

8.18         Title to Assets. Except as set forth in attached Schedule 8.18,
Sellers are the sole and absolute owner of all the assets used in and/or
connected with the operation of the Business and/or purported to be owned by
Sellers, and has good and marketable title to all such assets, free from all
Encumbrances (or, in the case of its interest as lessee, a good leasehold
interest, and in the case of licenses, is the license holder). Schedule 8.18
lists or describes all property used in the conduct of the Business and/or
situated on the Premises that is owned by or an interest in which is claimed by
any other person or entity (whether a customer, supplier, or other person or
entity) for which Seller is responsible, together with copies of all related
agreements. All such property is situated on the Premises and is in such
condition that, upon return to its owner, Seller will not be liable in any
amount to the owner.

 

8.19         Condition of Assets. Each item situated at the Premises and listed
on the respective balance sheet is being sold as is, where is, with all defects.
Between the date of this Agreement and Closing, Seller agrees to reasonably
maintain all equipment and assets as may be need to reasonably operate the
business. Furthermore, Seller agrees not to commit waste.

 

(INITIALED: MO, KW)

 

8.20         Receivables. Sellers  are entitled to all accounts receivable
relating to activity prior to the Closing Date and Buyer shall assist in
collecting any such amounts and Buyer shall promptly forward to Seller any such
amounts that Buyer receives on or after the Closing Date, which amounts shall be
applied to the closing adjustments and any net amount distributed to
Equityholder.

 

8.21         Sufficiency of Assets. The assets reflected in the Financial
Statements, constitute and will constitute all of the property and assets, real,
personal, and mixed, tangible and intangible (including, without limitation,
contract rights), that are used or useful in, or are necessary for the conduct
of, the Business in accordance with present practices, other than (i) those
permits

 

16

--------------------------------------------------------------------------------


 

and licenses that Buyer will be obtaining as a condition to its obligation to
close, (ii) assets used or consumed in the ordinary course of business prior to
the Closing date,  and (iii) the Excluded Assets that are referred to above and
that Seller shall be entitled to retain (including cash and receivables), and
such assets are sufficient for Buyer to continue to operate the Business in the
ordinary course of business after the Closing Date. By closing this agreement,
the Buyer shall be deemed to be satisfied with the assets of the Business.

 

8.22         Taxes. [To be reviewed by Seller’s accountants.]

 

(a)           For the purposes of this Agreement, Tax or Taxes shall mean all
federal, state, county, local, foreign, and other taxes (including, without
limitation, income taxes; premium taxes; single-business taxes; excise taxes;
sales taxes; use taxes; value-added taxes; gross receipts taxes; franchise
taxes; ad valorem taxes; real estate taxes; severance taxes; capital levy taxes;
transfer taxes; stamp taxes; employment, unemployment, and payroll-related
taxes; withholding taxes; and governmental charges and assessments), and include
interest, additions to tax, and any penalties. For purposes of this Agreement,
(i) a Tax is “imposed” upon a person if such person is responsible under
applicable law for the payment, withholding, or collection of such Tax; (ii) a
person is “subject to” a Tax if such Tax is imposed on either (A) such person or
(B) a third party based on the activities or assets of such person; and (iii) a
Tax is “of” a person if either clause (i) or (ii) of this Section 8.22(a)
pertains to such Tax and such person.

 

(b)           For purposes of this Agreement, Tax Return shall mean any return
(including any information return), report, statement, schedule, notice, form,
or other document or information filed with or submitted to, or required to be
filed with or submitted to, any governmental authority in connection with the
determination, assessment, collection, or payment of any Tax.

 

(c)           Except as otherwise disclosed on Schedule 8.22, Sellers has filed
on a timely basis (within any applicable extension periods) all Tax Returns it
is required to file under any federal, state, local, or foreign law and has paid
or established an adequate reserve with respect to all Taxes imposed on

 

(INITIALED: MO, KW)

 

said corporation for the periods covered by such returns. No claim has ever been
made by a governmental authority in a jurisdiction where Sellers  does not file
Tax Returns that it is or may be subject to Taxes imposed by that jurisdiction.
No agreements have been made by or on behalf of Seller for any waiver or for the
extension of any statute of limitations governing the time of assessment or
collection of any Taxes. Seller and its officers have received no notice of any
pending or threatened audit by the IRS or any state, local, or foreign agency
related to Seller’s Tax Returns or Tax liability for any period, and no claim
for assessment or collection of Taxes has been asserted against Seller. There
are no federal, state, or local Tax Encumbrances outstanding against any of
Seller’s assets. There are no outstanding powers of attorney issued by Seller
with respect to any matter relating to Taxes.

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

17

--------------------------------------------------------------------------------


 

(d)           Seller has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other person or entity. Seller
has, in accordance with Treasury Regulation Section 1.6662-3(c), “adequately
disclosed” on its Tax Returns all positions taken therein that could give rise
to a substantial understatement of federal income Tax within the meaning of IRC
6662, or, as applicable, such disclosure would meet the conditions of any
provision analogous or similar to Treasury Regulation Section 1.6662-3(c)
contained in any state, local, or foreign tax law to which it is asserted that
is or could be subject. There are no Tax rulings or requests for rulings
relating to Seller that could affect Seller’s Tax liability for any period (or
portion of a period) after the Closing Date.

 

(e)           Seller and Seller Equityholder will as of the Closing Date provide
to Buyer their correct taxpayer identification numbers on executed IRS Forms
W-9. Buyer is not required to withhold any Taxes on any payments under this
Agreement including, without limitation, any withholding pursuant to IRC 3406 or
Chapter 3 of the Code. Seller and each Seller  Equityholder is a United States
person (as defined in IRC 7701(a)(30)).

 

(f)            If Seller is an S corporation, Seller is now and has been at all
times since         N.A         a validly electing S corporation within the
meaning of IRC 1361 and 1362 and will be a validly electing S corporation up to
and including the Closing Date.

 

 (g)          No property of Seller is tax-exempt use property within the
meaning of IRC 168(h) or tax-exempt bond financed property within the meaning of
IRC 168(g). Seller has not made, nor is obligated to make, any payment nor is a
party to any agreement that could obligate it to make any payments that, under
IRC 280G or IRC 162(m), were or will not be deductible for Tax purposes.

 

(INITIALED: MO, KW)

 

(h)           Seller is not a United States real property holding corporation
within the meaning of IRC 897. If Seller is a foreign (non-U.S.) Seller has not
made the election provided for in IRC 897(i).

 

(i)            Seller is not subject to any Tax sharing or similar agreement or
arrangement (whether or not written) pursuant to which it will have any
obligation to make any payments after the Closing Date.

 

(j)            Seller will not be required to include any item of income or gain
in, or to exclude any item of deduction or loss from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any (i) change in method of accounting for a taxable period ending on or before
the Closing Date under IRC 481(c), or any corresponding or similar provision of
state, local, or foreign Tax law; (ii) closing agreement as described in IRC
7121, or any corresponding or similar provision of state, local, or foreign Tax
law, executed on or before the Closing Date; or (iii) installment sale made on
or before the Closing Date.

 

(k)          Any adjustment of Tax of Seller made by the IRS in any examination
that is required to be reported to the appropriate state, local, or foreign
taxing

 

18

--------------------------------------------------------------------------------


 

authorities has been reported, and any additional Taxes due with respect thereto
have been paid, to the best knowledge of Seller.

 

(l)            (i) Seller has not, within the last six years, been a member of
an affiliated group (as defined in IRC 1504(a)) filing a consolidated United
States federal income Tax Return, or similar Tax Return under the provisions of
state, local or foreign law; and (ii) no claim has been asserted against Seller
based upon liability for the Taxes of another person (A) under Treasury
Regulation Section 1.1502-6 or any corresponding or similar provisions of state,
local, or foreign law, (B) as a transferee or successor, or (C) by contract or
otherwise. Seller does not have a subsidiary investment that could reasonably be
expected to be subject to the loss disallowance rules of Temporary Treasury
Regulation Section 1.337(d)-2T.

 

8.23         Litigation. There are no claims, disputes, actions, suits,
proceedings, or investigations pending or, to the Best Knowledge of the Seller
Equityholders, threatened against or affecting Seller, its business, or its
assets, except as disclosed on Schedule 8.23.

 

8.24         INTENTIONALLY DELETED.

 

8.25         INTENTIONALLY DELETED

 

8.26         Compliance with Laws. At all times before the Closing Date,
Sellers, to the best of their knowledge,  have complied with all laws, orders,
regulations, rules, decrees, and ordinances affecting to any extent or in any
manner any aspects of the Business or its assets.

 

8.27         Suppliers and Customers.

 

(INITIALED: MO, KW)

 

(a)           A complete and accurate list of all suppliers or vendors of
products or services to Seller in connection with the Business (other than legal
or accounting services) aggregating more than $10,000.00 (at cost) annually
during Seller’s last fiscal year, and the address of each supplier or vendor and
the amount sold to Seller during that period, is set forth in Schedule 8.27. The
names of any suppliers of goods or services with respect to which practical
alternative sources of supply are not available on comparable terms and
conditions are separately listed in Schedule 8.27.

 

(b)           Seller does not keep records of its customers.

 

(c)           Seller Equityholder has no information that might reasonably
indicate that any supplier of Seller intends to cease purchasing from, selling
to, or dealing with Seller. No information has been brought to the attention of 
any Seller Equityholder that might reasonably lead any of him to believe that
any supplier intends to alter, in any material respect, the amount of its sales
or the extent of its dealings with Seller, or would alter in any material
respect its sales to, or dealings with Seller, in the event the transactions
contemplated by this Agreement are consummated.

 

8.28         No Brokers. Neither Seller nor Seller Equityholder have engaged, or
are responsible for any payment to, any finder, broker, or consultant in
connection with the transactions contemplated

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

19

--------------------------------------------------------------------------------


 

by this Agreement, except for Frank Bain, who will be compensated by Buyer,
pursuant to an agreement exclusive between Buyer and Mr. Bain that is acceptable
to Mr. Bain, as verified by a letter from Mr. Bain.

 

8.29         Insider Transactions.Seller has furnished Buyer a complete and
accurate list and a brief description of all contracts or other transactions
involving Seller in which any officer, director, employee, or shareholder of
Seller; any member of their immediate families; or any affiliate has any
interest is set forth on Schedule 8.29.

 

8.30         Bank Accounts. The Buyer shall establish a new separate bank
account in the name of Kenja and/or KenjaII However,  Seller shall  close its
bank accounts for Kenja and KenjaII within 60 days after Closing.

 

8.31         Intellectual Property.   Schedule 8.31 lists or briefly describes
all of Seller’s material Intellectual Property (other than know-how, trade
secrets, and confidential and proprietary processes and technology) that Seller
directly or indirectly owns, licenses, uses, requires for use, or controls in
whole or in part, including rights relating to the playing of music and video,
and all licenses and other agreements allowing the Seller to use the
intellectual property of third parties. Seller does not own, directly or
indirectly, or use any patents, copyrights, trademarks, or service marks in the
Business, except as disclosed on Schedule 8.31. Except as set forth in Schedule
8.31, Seller is the sole and exclusive owner of the Intellectual Property, free
and clear of all Encumbrances. The Seller’s Intellectual Property, or its use by
Seller or any activity of Seller in the conduct of the Business, does not
infringe on any other person’s intellectual property, and, to the Best Knowledge
of the Seller Equityholder, no activity of any other person infringes on any of
the Intellectual Property. Seller has been and is now conducting the Business in
a                                                                  
                                                       (INITIALED: MO, KW)

 

manner that has not been and is not now in violation of any other person’s
intellectual property, and Seller does not require a license or other
proprietary right to so operate the Business. For the purposes of this
Agreement, Intellectual Property means all intellectual property and
intellectual property rights owned or licensed by Seller including, but not
limited to, all inventions, discoveries, improvements, designs, prototypes,
trade secrets, manufacturing and engineering drawings, process sheets,
specifications, bills of material, patents, patent applications, registered and
unregistered copyrights and copyright rights in both published and unpublished
works, registered and unregistered trademarks, registered and unregistered trade
names, formulae and secret and confidential processes, know-how, technology,
process technology, customer lists, computer software, data, databases and other
industrial property (whether patentable or unpatentable), all rights to sue for
infringement of any of the foregoing, all renewals or extensions of any of the
foregoing, and all goodwill of Seller relating to any of the foregoing.

 

8.32         Insurance. All insurance policies covering Seller’s property or
providing for business interruption, personal, and other insurance are described
in Schedule 8.32 (which specifies the insurer, policy number, type of insurance,
and any pending claims). Such insurance is in amounts Seller deems sufficient
with respect to its assets, properties, business, operations, products, and
services as the same are presently owned or conducted, and all such policies are
in full force and effect and the premiums have been paid. There are no claims,
actions, suits, or proceedings arising out of or based on any of these insurance
policies, and no basis for any such claim, action, suit, or proceeding exists.
Seller is not in default with respect to any provisions contained in any such
insurance policies and has not failed to give any notice or present any claim
under any such insurance policy in due and timely fashion.

 

20

--------------------------------------------------------------------------------


 

8.33                           Materiality. No statement in this Agreement, in
any schedule to this Agreement, or in any certificate delivered to Buyer
pursuant to this Agreement fails or will fail to contain any material fact
necessary to make the statement(s) not misleading.

 

9.                                       Buyer’s Representations and Warranties.
Both VCG Holding Corporation and Buyer represents and warrants to Seller
Equityholders as of the date of this Agreement and the Closing Date that:

 

9.1                                 Organization and Standing. Buyer is a
corporation which will be formed and organized and validly existing under the
laws of the State of Colorado, and Buyer has all the requisite power and
authority to own its properties and to perform its obligations hereunder.

 

9.2                                 Authorization. VCG Holding Corporation  has
taken, and Buyer will have taken on or before the Closing, all necessary action
(a) to approve the execution, delivery, and performance of this Agreement and
each of the Related Agreements and (b) to consummate the transactions
contemplated under these agreements. VCG Holding Corporation  has duly executed
and delivered this Agreement. This Agreement is, and each of the Related
Agreements when executed by the parties will be, the legal, valid, and binding
obligations of VCG Holding Corporation and Buyer, enforceable against VCG
Holding Corporation  and Buyer in accordance with their respective terms, except
as
such                                                                                                                                         
(INITIALED: MO, KW)

 

enforcement may be limited by bankruptcy, insolvency, moratorium, or similar
laws relating to the enforcement of creditors’ rights and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

 

9.3                                 Existing Agreements and Governmental
Approvals.

 

(a)                                  Except as set forth on Schedule 8.6, the
execution, delivery, and performance of this Agreement and the consummation of
the transactions contemplated by it (i) do not and will not violate any
provisions of law applicable to VCG Holding Corporation or Buyer; (ii) do not
and will not conflict with, result in the breach or termination of any provision
of, or constitute a default under (in each case whether with or without the
giving of notice or the lapse of time, or both) VCG Holding Corporation’s  or
Buyer’s Articles of Incorporation or Bylaws or any indenture, mortgage, lease,
deed of trust, or other instrument, contract, or agreement or any order,
judgment, arbitration award, or decree to which VCG Holding Corporation or Buyer
is a party or by which either of them or any of their respective assets and
properties are bound; and (iii) do not and will not result in the creation of
any Encumbrance on any of VCG Holding Corporation’s or the Buyer’s properties,
assets, or business.

 

(b)                                 Except as set forth on Schedule 8.6, no
approval, authority, or consent of, or filing by VCG Holding Corporation or
Buyer with, or notification to, any federal, state, or local court, authority,
or governmental or regulatory body or agency or any other corporation, limited
liability company, partnership, individual, or other entity is necessary to
authorize VCG Holding Corporation or Buyer’s execution and delivery of this
Agreement or the consummation of the transactions contemplated by this
Agreement.

 

9.4                                 Investment Intent. Buyer is acquiring the
Purchased Equity Interests for its own account, for investment, and without any
present intention to resell the Purchased Equity Interests.

 

10.                                 Indemnification- Limits on Liability

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

21

--------------------------------------------------------------------------------


 

10.1                           Indemnification by Seller. Seller represents to
Buyer that, to the best of Seller’s knowledge,  at all times relevant to this
agreement; the Seller has maintained at least $1,000,000.00 in liability
insurance, including liquor liability insurance. Seller Equityholder shall shall
pay, reimburse, indemnify, and hold harmless Buyer, Sellers and their respective
directors, officers, shareholders, successors, and permitted assigns from and
against any and all claims, suits, actions, assessments, losses, diminution in
value, liabilities, Taxes, fines, penalties, damages (compensatory,
consequential, direct, indirect, and other), costs, and expenses (including
reasonable legal fees) (“Losses”), and including any Losses that arise in the
absence of a third-party claim, to the extent of a total aggregate of
$500,000.00 beyond the amount of insurance. In addition, Seller and Seller
Equity holder agree to indemnify Buyer for (a) Any inaccuracy in any
representation or breach of any warranty of the Seller Equityholders contained
in this Agreement (whether at the date of this Agreement or the Closing Date)
and (b) Seller Equityholders’ failure to perform or observe in full, or to have
performed or observed in full, any covenant, agreement, or condition to be
performed or observed by the Seller Equityholders under this Agreement or any
Related Agreement.

 

(INITIALED: MO, KW)

 

10.2                           Limitation on Liability. Notwithstanding anything
in this Agreement to the contrary, Selling Shareholder shall have no personal
liability for any matter arising under or relating to this Agreement, beyond the
amount of $500,000.00 for a period of three years, which Seller Shareholder may
permit to be offset, in whole or in part against Rent to the Landlord. Seller
and Selling Shareholder acknowledge that they may have liability under one or
more of the Related Agreements, to the extent set forth therein, and this
limitation applies only to this Agreement.

 

10.3                           Waiver of Claims Against Seller. Each Seller
Equityholder irrevocably waives and agrees that Seller Equityholders will make
no claim against Seller of any kind or character, whether by way of subrogation,
indemnity, contribution, breach of contract, or any other theory regarding any
claim made by Buyer, Seller, or any other person under Section 10 or otherwise,
and each Seller Equityholder irrevocably releases and discharges Seller from any
such claim.

 

10.4                           Indemnification by Buyer. Buyer shall pay,
reimburse, indemnify, and hold harmless Seller and Seller Equityholder and their
respective directors, officers, shareholders, heirs, successors, and permitted
assigns from and against any and all Losses, and including any Losses that arise
in the absence of a third-party claim, in connection with or resulting from any
claim arising from or relating to Buyer’s operation of the Seller or which
arises from a claim that occurred after the Closing Date. In addition, Buyer
agrees to indemnify Seller and Seller Equityholder Buyer from (a) Any inaccuracy
in any representation or breach of any warranty of the Buyer contained in this
Agreement (whether at the date of this Agreement or the Closing Date), and (b)
Buyer’s failure to perform or observe in full, or to have performed or observed
in full, any covenant, agreement, or condition to be performed or observed by
the Buyer under this Agreement or any Related Agreement.

 

11.                                 Taxes:

 

11.1                           Indemnification for Taxes.

 

(a)                                  Seller and Seller Equityholder, jointly and
severally, agree to pay, reimburse, indemnify, and hold harmless Buyer and
Seller and their respective directors, officers, shareholders, successors, and
permitted assigns, from and against any and all Taxes imposed upon Seller
payable with respect to, and any and all other Losses arising out of or in any

 

22

--------------------------------------------------------------------------------


 

manner incident, relating, or attributable to Taxes imposed upon Seller payable
with respect to, or Tax Returns required to be filed by Seller with respect to,
income of Sellers for (i) any taxable year (or other applicable reporting
period) (a “Reporting Period”) of Seller ending on or before the Closing Date
(“Pre-closing Tax Period”) other than Losses arising from transactions occurring
after the Closing, and (ii) to any Reporting Period of Seller that begins before
the Closing Date and that ends after the Closing Date (a “Straddle Period”),
except that with respect to any Straddle Period, Seller Equityholder shall be
responsible for the payment of such Taxes only to the extent that they relate to
the portion of such Straddle Period ending on the Closing Date and except with
respect to any Reporting Period to the extent of any reserve on the Closing
Balance Sheet relating to any such Taxes. In addition, Seller shall be
responsible up to the aggregate amount set forth in Paragraph 10.1 above, for
any amounts which become due                                          
                                                                                                                                               
(INITIALED: MO, KW)

 

for the period of time that the Seller operated the business as a result of any
recharacterization of entertainers at the business as employees.

 

(b)                                 Buyer and VCG Holding Corporation agrees to
pay, reimburse, indemnify, and hold harmless Seller  Equityholders and its
directors, officers, shareholders, successors, and permitted assigns (including
any in their capacities as officers or directors of Kenkev prior to the Closing)
from and against any and all Taxes imposed upon Seller payable with respect to,
and any and all other Losses arising out of or in any manner incident, relating,
or attributable to (i) Taxes imposed upon Seller payable with respect to, or Tax
Returns required to be filed by Seller with respect to, income of Seller for any
Reporting Period of Seller beginning after the Closing Date, (ii) Taxes imposed
upon income of Seller for the Straddle Period to the extent attributable to the
portion of the Straddle Period beginning on or after the Closing Date, and 
(iii) Taxes imposed upon eller, or for which the Seller may otherwise be liable,
as a result of transactions occurring on or after the Closing, (c) The
indemnities set forth in this Section 11.1 shall survive, in each case, until
the applicable statute of limitations has expired for each respective fiscal tax
year.

 

11.2                           Preparation of Tax Returns. [To be reviewed by
Seller’s accountants]

 

(a)                                  Seller and Seller Equityholder shall
prepare or cause to be prepared all Tax Returns for income of Seller for any
closing Tax Period of Seller (including amended Tax Returns) (“Pre-closing
Period Returns”). Seller Equityholders shall timely file, or cause to be timely
filed, all such Period Returns that are due on or before the Closing Date
(giving effect to any extensions thereto). Seller Equityholders, jointly and
severally, shall timely pay, or cause to be paid, all Taxes imposed upon Seller
with respect to such Pre-closing Period Returns.

 

(b)                                 Seller Equityholders shall prepare or cause
to be prepared and provide Buyer with Pre-closing Period Returns that are due
after the Closing Date (giving effect to any extensions thereto). Promptly upon
the finalization of such Tax Returns and in any case not later than 60 30 days
before the last date for timely filing of such Tax Returns (giving effect to any
valid extensions thereof), Seller Equityholder shall deliver to Buyer (1) an
original of such Tax Return and (2) a check payable to the appropriate taxing
authority in the amount of any Taxes payable by Seller shown as due thereon in
accordance with Article 7.5 hereinabove). Buyer shall cause such Pre-closing
Period Returns to be executed by the appropriate officer of Seller and shall
file such returns, together with the appropriate payment, if any, on a timely
basis.

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

23

--------------------------------------------------------------------------------


 

(c)                                  All Tax Returns that Seller Equityholders
are required to prepare or cause to be prepared in accordance with this Section
11.2 shall be prepared in a manner consistent with past practice, and on such
Tax Returns no positions shall be taken, elections made, or method adopted that
is inconsistent with positions taken, elections made, or methods used in
preparing and filing similar Tax Returns in prior periods (including, but not
limited to, positions that would have the effect of deferring income to periods
for which Buyer is liable or accelerating deductions to period for which Seller
Equityholder is liable).

 

(d)                                 Buyer shall prepare or cause to be prepared
all Tax Returns of Seller for any and all Reporting Periods ending on and after
the Closing Date. Buyer shall timely file, or cause

 

(INITIALED: MO, KW)

 

to be timely filed, all such Tax Returns and Buyer shall timely pay, or cause to
be paid, all Taxes imposed upon with respect to such Tax Returns.

 

(e)                                  Buyer shall prepare, or cause to be
prepared, all Tax Returns of Seller for any and all Straddle Periods. All Tax
Returns for a Straddle Period shall be submitted to Seller Equityholder at least
45 days before the last date for timely filing of such Tax Return (giving effect
to any valid extensions thereof), accompanied by a statement calculating in
reasonable detail and in accordance with Section 11.2(f) any payments required
of Seller Equityholder with respect to the amounts payable by Seller shown as
due on such Tax Returns after giving effect to any Tax payments made before the
Closing Date. The amount of any Tax payment required of Seller Equityholder
under this Section 11.2(e) shall be paid by Seller Equityholder  on or before
the last date for timely filing such Tax Return (including any valid extensions
thereof).

 

(f)                                    With respect to any Straddle Period,
Seller Equityholder shall be responsible only for such Taxes imposed upon income
of Seller as are allocable to the portion of the Straddle Period ending on the
day before the Closing Date (less any reserve on the Closing Balance Sheet
relating to any such Taxes). Buyer shall be responsible for, and shall timely
pay, or cause to be paid, all other Taxes with respect to all Straddle Periods.
The Tax liabilities for each Straddle Period for Seller shall, except as
otherwise required by applicable law, be determined by closing the books and
records of Seller as of the Closing Date by treating each such Straddle Period
as if it were a separate Reporting Period, and by employing accounting methods
that are consistent with those employed in preparing the Tax Returns for Seller
in Pre-closing Period Returns and that do not have the effect of distorting
income, receipts, or expenses (taking into account the transactions contemplated
by this Agreement), except that (a) transactions occurring on the Closing Date
and after the Closing shall be allocated to the taxable year or period that is
deemed to begin at the beginning of the day following the Closing Date, (b)
exemptions, allowances, or deductions that are calculated on an annual basis
(including depreciation and amortization deductions) shall be allocated between
the period ending on the Closing Date and the period after the Closing Date in
proportion to the number of days in each such period, and (c) in the case of any
Tax imposed upon the ownership or holding of real or personal property, such
Taxes shall be prorated based on the percentage of the actual period to which
such Taxes relate that precedes the Closing Date

 

(g)                                 All Tax Returns that Buyer is required to
prepare or cause to be prepared in accordance with this Section 11.2 shall be
prepared in a manner consistent with past practice and, on such Tax Returns, no
positions shall be taken, elections made, or method adopted that is inconsistent
with positions taken, elections made, or methods used in preparing and filing
similar Tax Returns in prior periods (including, but not limited to, positions
that would have the effect of

 

24

--------------------------------------------------------------------------------


 

accelerating income to periods for which Seller or its Equityholder is liable or
deferring deductions to period for which Buyer is liable).

 

(h)                                 Seller Equityholders shall be entitled to
any credits, rebates, or refunds of Taxes of Seller payable with respect to any
Pre-closing Tax Period of Seller and, with respect to any Straddle Period, the
portion of the Straddle Period ending on and including the Closing Date. Buyer
shall cause the amount of the credits, rebates, or refunds of Taxes to which

 

(INITIALED: MO, KW)

 

Seller or its Equityholders are entitled under this Section 11.2(h), but which
were received by or credited to Seller after the Closing Date, to be paid to
Seller Equityholder (pro rata) within 10 Business Days following such receipt or
crediting. Buyer shall send written notice to Seller Equityholder of any such
credit, rebate, or refund as soon as possible after Buyer becomes aware of them.

 

(i)                                     Buyer and Seller Equityholder shall
cooperate with one another with respect to Tax matters as more fully set forth
in this Section 11. Buyer and Seller Equityholders shall cooperate fully as and
to the extent reasonably requested by the other party, at the other party’s
expense, in connection with the filing of Tax Returns pursuant to this Section
11 and any audit, litigation, or other proceeding with respect to Taxes. Such
cooperation shall include the retention and (upon the other party’s request and
at the other party’s expense)the provision of records and information that are
reasonably relevant to any such Tax Return, audit, litigation, or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Buyer and Seller Equityholder agree (i) to retain all books and
records with respect to Tax matters pertinent to the Seller relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by Buyer or Seller
Equityholder, any extensions thereof) of the respective taxable periods, and to
abide by all record retention agreements entered into with any taxing authority,
and (ii) to give the other party reasonable written notice before transferring,
destroying, or discarding any such books and records and, if the other party so
requests, Buyer or Seller Equityholder, as the case may be, shall allow the
other party to take possession of such books and records to the extent they
would otherwise be destroyed or discarded.

 

11.3                           Certificate of Nonforeign Status. Each of the
Seller and Seller Equityholder shall deliver to Buyer at the Closing a
certificate of nonforeign status (the “Certificate of Nonforeign Status”) in
accordance with Treasury Regulation Section 1.1445-2(b)(2).

 

12.                                 Expenses. Each of the parties shall pay all
of the costs that it incurs incident to the preparation, execution, and delivery
of this Agreement and the performance of any related obligations, whether or not
the transactions contemplated by this Agreement shall be consummated, and Seller
Equityholders shall pay all of the cost and expenses incurred by Seller.

 

13.                                 Termination.

 

13.1                           This Agreement may be terminated at any time
before the Closing Date as follows:

 

(a)                                  By Buyer and Seller Equityholder in a
written instrument.

 

(b)                                 By Buyer or Seller if the Closing does not
occur on the Closing Date or within a reasonable time thereafter.

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

25

--------------------------------------------------------------------------------


 

(c)                                  By Buyer or Seller Equityholder if there
shall have been a material breach of any of the representations or warranties
set forth in this Agreement on the part of the other, and this breach by its
nature cannot be cured before the Closing.

 

(INITIALED: MO, KW)

 

(d)                                 By Buyer or Seller Equityholder if there has
been a breach of any of the covenants or agreements set forth in this Agreement
on the part of the other, and this breach is not cured within 10 Business Days
after the breaching party or parties receive written notice of the breach from
the other party.

 

13.2                           If terminated as provided in Section 13.1, this
Agreement shall forthwith become void and have no effect, except for Sections
13.3 and 14, and except that no party shall be relieved or released from any
liabilities or damages arising out of the party’s breach of any provision of
this Agreement.

 

13.3                           Buyer and VCG Holding Corporation, jointly and
severally, on the one hand, and the Seller and Seller Equityholder, jointly and
severally, on the other, agree that if this Agreement is terminated, each party
will not (and, in the case of Seller Equityholder, shall cause to not), during
the one-year period following the termination, directly or indirectly solicit
any employee of the other party to leave the employment of the other party.

 

14.                                 Miscellaneous Provisions.

 

14.1                           Representations and Warranties. All of the
representations and, warranties made by the Buyer and Seller pursuant to this
Agreement shall survive the consummation of the transactions contemplated by
this Agreement, except for those specifically terminated at closing by this
Agreement.

 

14.2                           Notices. All notices, demands, and requests
required or permitted to be given under the provisions of this Agreement shall
be in writing and shall be deemed given (a) when personally delivered or sent by
facsimile transmission to the party to be given the notice or other
communication or (b) on the business day following the day such notice or other
communication is sent by overnight courier to the following:

 

 

 

if to Seller Equityholders:

 

 

 

 

 

Mr. Ken Wood

 

 

St. Croix, USVI

 

 

 

 

 

With a Copy to:

 

 

 

 

 

Mr. Harry T. Heizer, Esq.

 

 

6300 St. Andrews Road, Suite C

 

 

Columbia, South Carolina 29212

 

 

Facsimile: (803) 750-6457

 

 

 

 

if to Buyer:

 

 

 

 

 

 

 

Troy Lowrie

 

 

 

VCG Holding Corp.

 

 

 

390 Union St., Suite 540

 

26

--------------------------------------------------------------------------------


 

 

 

(INITIALED: MO, KW)

 

 

 

 

 

Lakewood, CO 80228

 

 

Facsimile: (303) 922-0746

 

 

 

 

 

and

 

 

 

 

 

Michael L. Ocello

 

 

VCG Holding Corp.

 

 

1401 Mississippi Avenue, #10

 

 

Sauget, IL 62201

 

 

Facsimile: (681) 271-8384

 

 

 

 

With a Copy to

 

 

 

 

 

Allan S. Rubin, Esq.

 

 

Draper, Rubin & Shulman, P.L.C.

 

 

29800 Telegraph Road

 

 

Southfield, Michigan 48034

 

 

Facsimile: 248-358-9729

 

or to such other address or facsimile number that the parties may designate in
writing.

 

14.3                           Assignment. Neither Seller Equityholder nor
Seller, on one hand, nor VCG Holding Corporation or Buyer, on the other, shall
assign this Agreement, or any interest in it, without the prior written consent
of the other, except that VCG Holding Corporation may assign any or all of its
rights to any wholly owned subsidiary of VCG Holding Corporation, without Seller
Equityholder consent. In no event shall consent be unreasonably withheld.

 

14.4                           Parties in Interest and Expenses. This Agreement
shall inure to the benefit of, and be binding on, the named parties and their
respective successors and permitted assigns, but not any other person or entity.
Each party to this agreement shall be responsible for there own costs, expenses,
and professional fees relating to this agreement.

 

14.5                           Choice of Law. This Agreement shall be governed,
construed, and enforced in accordance with the laws of the State of Florida.

 

14.6                           Counterparts/Fax Signatures. This Agreement may
be signed in any number of counterparts with the same effect as if the signature
on each counterpart were on the same instrument. Fax signatures shall have the
same force and effect as originals.

 

14.7                           Entire Agreement. This Agreement and all related
documents, schedules, exhibits, or Certificates represent the entire
understanding and agreement between the parties with respect to the subject
matter and supersede all prior agreements or negotiations between the parties.
This Agreement may be amended, supplemented, or changed only by an agreement in
writing that makes specific reference to this Agreement or the agreement

 

(INITIALED: MO, KW)

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

27

--------------------------------------------------------------------------------


 

delivered pursuant to it, and must be signed by the party against whom
enforcement of any such amendment, supplement, or modification is sought. The
terms of the Letter Agreement dated June 9, 2007 and attached hereto as Schedule
14.7 are incorporated herein. To the extent that any provision of the Letter
Agreement contradicts any provision of this Agreement, then this Agreement shall
control.

 

14.8                           Buyer and Seller agree that this Agreement
memorializes their binding agreement and intent, as set forth in the Letter of
Intent dated July 9, 2007 as “Schedule 14.7”. However, both Buyer and Seller
acknowledge and agree that there may be need for minor revisions to minor terms
of the Agreement. Buyer and Seller agree that they will in good faith cooperate
with each other to modify or amend this Agreement as may be necessary to
accomplish the binding  intent of the parties. Any change that the Buyer or
Seller might request shall be approved by Buyer and Seller, acting in good
faith, prior to closing. In the event the Buyer and Seller are unable to agree
and the requested change is not a material item or material issue, the closing
shall be completed on the closing date and the issue shall be resolved by
arbitration in accordance with the laws of the State of Florida.

 

THIS SPACE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE TO FOLLOW ON NEXT PAGE

 

The parties have executed this Agreement on the date set forth on the first page
of this Agreement.

 

 

 

 

SELLER – KENJA, INC.

 

 

 

/s/

G. Kenwood Gaines

 

 

 

By: G. Kenwood Gaines

 

 

Its: President

 

 

 

 

 

KENJA II, INC.

 

 

 

 

 

 

 

/s/

G. Kenwood Gaines

 

 

 

By: G. Kenwood Gaines

 

 

Its: President

(INITIALED: MO, KW)

 

28

--------------------------------------------------------------------------------


 

 

THIRD PROPERTIES, INC.

 

 

 

 

/s/

G. Kenwood Gaines

 

 

(HANDWRITTEN: President)

 

 

 

 

 

 

 

SELLER EQUITYHOLDER

 

 

 

 

/s/

G. Kenwood Gaines

 

 

 

 

BUYER: VCG HOLDING
CORPORATION

 

 

 

 

 

 

 

By:

/s/ Micheal L Ocello

 

 

Its:

President

 

 

 

(INITIALED: KW)

 

BONUS AGREEMENT RELATED TO PURCHASE AGREEMENT

DATED SEPTEMBER 14, 2007

 

WHEREAS, on September 14, 2007, Kenja, Inc. and Kenja II, Inc entered into a
Purchase

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

29

--------------------------------------------------------------------------------


 

Agreement whereby they agreed to sell to Purchaser, VCG Holding Corp (“VCG”) an
adult business located in the City of Hialeah, Florida (the “Business”); and

 

WHEREAS, the Purchase agreement provided that the Purchaser would pay the sum of
Six Million Eight Hundred and Seventy Five Thousand ($6,875,000.00) Dollars for
the business, pursuant to the terms of the agreement between Buyer and Seller;
and

 

WHEREAS, Gregory Kenwood Gaines (“Seller Shareholder”), has agreed to assist in
the operation of the business following the closing in order to attempt to
increase sales at the business. Seller Shareholder has agreed to assist in the
operation of the Business without remuneration in exchange for this Agreement
(“Bonus Agreement”) which may provide Selling Shareholder the ability to receive
a bonus from the business (“Bonus Program”) as described herein; and

 

WHEREAS, this Agreement sets forth the parties full and complete understanding
of the Bonus Program.

 

NOW THEREFORE IT IS AGREED AS FOLLOWS:

 

1.                                       That this Agreement shall be governed
by all terms and conditions of the Purchase Agreement dated September 14, 2007
and no provision of the Purchase Agreement is being modified, altered or waived
by this Agreement. This Agreement is in addition to the terms of the Purchase
Agreement.

 

2.                                       Seller Shareholder agrees to assist VCG
in the operation of the Business for up to 6 months following the closing of the
sale of the Business to VCG (the “Bonus Period”). During the bonus period,
Selling Shareholder shall be given reasonable            
                                                                                                                       
(INITIALED: KW, MO)

operational control over the Business, subject, however, to VCG’s ultimate
control over the Business. At all time, the business shall be operated within
the bounds of all applicable laws, rules, and regulations governing the
business. The failure of Selling Shareholder to comply with all rules, laws, and
regulations governing the business shall be cause for VCG

 

30

--------------------------------------------------------------------------------


 

to terminate this Agreement and VCG shall have no obligation to make any
payments to Selling Shareholder, whether under the bonus program or for any
other matter.

 

3.                                       That during the Bonus Period, the
following the following Bonus Program shall apply:

 

a.               If the Business averages at least One Hundred Ten Thousand
($110,000.00) Dollars per week in gross revenue for a consecutive 3-month period
of time and during this same 3-month period of time has a net profit of at least
Three Hundred Seventy Five Thousand ($375,000.00) Dollars, then VCG shall pay
Seller Shareholder an additional Five Hundred Thousand ($500,000.00) Dollars;

 

b.              If the Business averages at least One Hundred Twenty Thousand
($120,000.00) Dollars per week in gross revenue for a consecutive 3-month period
of time and during this same 3 month period of time has a net profit of at least
Four Hundred Eight Thousand ($408,500.00) Dollars, then VCG shall pay Seller
Shareholder an additional Two Hundred Fifty Thousand ($250,000.00) Dollars. This
payment shall be in addition to the bonus set forth in paragraph 3(a) above.

 

c.               For purposes of computing the bonus audit period set forth in
paragraphs a & b above, VCG shall accept any consecutive 3-month period
contained in the bonus period and will consider the bonus requirement satisfied
if the business meets the

 

(INITIALED: KW, MO)

 

weekly revenue and net profit requirement as described herein. Seller shall have
six months from the date of the closing to demonstrate the revenue requirements
set forth in paragraphs a & b above.

 

d.              If the Business does not meet the revenue requirements described
in Bonus Program during the Bonus Period, then no additional consideration shall
be due the Seller

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

31

--------------------------------------------------------------------------------


 

Shareholder and the obligation of VCG to pay a Bonus to Seller Shareholder shall
forever be discharged and VCG will have no further obligations under the Bonus
Program.

 

e.               Prior to expiration of the Bonus Period, VCG shall have the
right to terminate this Agreement for any reason or for no reason at all,
including terminating Selling Shareholders authority to manage the business on
behalf of VCG. (“Cancellation Provision”) In the event that VCG elects to
terminate this Agreement, then VCG shall pay Selling Shareholder  as follows:

 

1.                                       If VCG terminates this Agreement during
the first 2 months of this Agreement, then VCG shall pay Selling Shareholder the
sum of $100,000.00;

 

2.                                       If VCG terminates this Agreement during
the 3rd and 4th month of this Agreement, then VCG shall pay Selling Shareholder
the amount due under subparagraphs 3(a & b) above if said funds are due and
owing, or the sum of $200,000.00, whichever is greater;

 

3.                                       If VCG terminates this Agreement during
the 5th and 6th month of this Agreement, then VCG shall pay Selling Shareholder
the amount due under

 

(INITIALED: KW, MO)

 

subparagraphs 3(a & b) above if said funds are due and owing, or the sum of
$300,000.00, whichever is greater.

 

4.                                       During the Bonus Period, VCG may cancel
this contract without liability under subparagraph 3(a & b) and 3(e)(1-3) in the
event the average gross revenue for any consecutive 4 week period during the
months Selling Shareholder is operating the Business following the closing of
the sale between Sellers and

 

32

--------------------------------------------------------------------------------


 

VCG is not at least equal to 90% of the gross revenues in the one month period
proceeding the date of the execution of this Agreement.

 

5.                                       In the event that Selling Shareholder
elects to terminate this Agreement, then no funds shall be due under the Bonus
Program or the Cancellation Provisions. However, if the Selling Shareholder’s
termination is as a result of VCG’s failure to allow him to operate the club as
he reasonably and customarily operates, then upon termination, VCG shall pay the
termination fees due under Section 3(e) above.

 

6.                                       In the event that both Troy Lowrie and
Micheal Ocello are no longer associated with management of the VCG, then Selling
Shareholder may terminate this agreement and be paid the amounts which would be
due under section 3(e) above.

 

f.                 In calculating net revenue, the net revenue shall be
determined in accordance with VCG’s standard revenue calculations and prepared
in accordance with U.S. GAAP.

 

(INITIALED: KW, MO)

 

4.                                       That in the event that a dispute arises
regarding the Bonus Program, including a dispute regarding whether the gross
revenue requirement have been met, then such dispute shall be decided via
binding arbitration pursuant to the Rules of Commercial Arbitration of the
American Arbitration Association. The Arbitration shall take place in Dade
County, Florida, or such other location as the parties mutually agree. Any award
rendered on an award may be enforced in a court of competent jurisdiction. The
laws and rules of procedure of the State of Florida shall govern any such
arbitration.

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

33

--------------------------------------------------------------------------------


 

SELLER SHAREHOLDER

 

PURCHASER - VCG HOLDING CORP

 

 

 

/s/ G. Kenwood Gaines

 

/s/ Micheal L. Ocello

 

Gregory Kenwood Gaines

 

By: Micheal Ocello

Dated: 10/29/07

 

Its: President

 

 

Dated: 10/29/07

 

34

--------------------------------------------------------------------------------


 

BILL OF SALE

 

GRANTOR: Gregory Kenwood Gaines, pursuant to Purchase Agreement between Grantor,
as Seller and Seller Equityholder/Shareholder, and Grantee, as Purchaser, and
for and in consideration of the sums set forth therein, the receipt and adequacy
of which is acknowledged, has sold and grants to:

 

GRANTEE: VCG HOLDING CORPORATION, a Colorado Corporation and to Grantee’s
successors, administrators, and assigns, all right, title, and interest in and
to the following:

 

One Hundred (100%) of the issued and outstanding stock in Kenja II, Inc., a
Florida Corporation (the “Property”).

 

Grantor, for Grantor’s successors and assigns, covenants and agrees to and with
Grantee individually and for Grantee’s successors and assigns, to warrant and
defend the sale of the Property against all persons.

 

Grantor further covenants, represents, and warrants the following:

 

1.                                       Grantor has full right to sell and
transfer the Property;

 

2.                                       The Property is sold and transferred in
good faith for actual and adequate consideration;

 

3.                                       There are no judgments, liens,
mortgages, pledges, claims, rights, security interests, encumbrances, or any
other adverse interests of any kind or nature against the Property; and

 

4.                                       Kenja II, Inc. owns all of the
property, contracts, leases, and other real, tangable, intangible property, as
well as all rights, title, and interest in said property, as described in the
Purchase Agreement, the terms of which are incorporated fully herein 
                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                               
(INITIALED: KW, MO)

 

Grantor and Grantee acknowledge that separate from this Bill of Sale is a
Covenant Not to Compete.

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

35

--------------------------------------------------------------------------------


 

Compete.

 

Grantor has executed this Bill of Sale on October 29, 2007

 

 

 

WITNESSES:

GRANTOR:

 

Gregory Kenwood Gaines

 

 

 

 

/s/

  Harry Heizer

 

 

Witness: H. Heizer

/s/

  Gregory Kenwood Gaines

 

 

 

/s/

  Allan Rubin

 

 

Witness: Allan Rubin

 

 

STATE OF FLORIDA          )

BROWARD COUNTY         )

 

On 10/29, 2007, before me, a notary public, personally appeared Gregory Kenwood
Gaines and to me known to be the person who executed the foregoing instrument,
and acknowledge that such person executed the same freely, and that the
consideration recited within the foregoing instrument was actual and adequate
and was given in good faith for the purposes set forth and not for the purpose
of security or for defrauding creditors of Grantor or subsequent purchasers.

 

Subscribed and sworn to before me on

(NOTARY STAMP: NANCY E. HEPBURN, NOTARY PUBLIC, STATE OF FLORIDA, MY COMMISSION
EXPIRES JUNE 26, 2011)

 

 

 

 

/s/

Nancy Hepburn

 

 

Notary Public, Broward County

 

My commission expires                    

 

PREPARED BY:

 

 

 

Mr. Harry T. Heizer, Esq.

 

6300 St. Andrews Road, Suite C

 

Columbia, South Carolina 29212

 

 

(INITIALED: KW, MO)

 

36

--------------------------------------------------------------------------------


 

BILL OF SALE

 

GRANTOR: Gregory Kenwood Gaines, pursuant to Purchase Agreement between Grantor,
as Seller and Seller Equityholder/Shareholder, and Grantee, as Purchaser, and
for and in consideration of the sums set forth therein, the receipt and adequacy
of which is acknowledged, has sold and grants to:

 

GRANTEE: VCG HOLDING CORPORATION, a Colorado Corporation and to Grantee’s
successors, administrators, and assigns, all right, title, and interest in and
to the following:

 

One Hundred (100%) of the issued and outstanding stock in Kenja Ventures, Inc.,
a Florida Corporation (the “Property”).

 

Grantor, for Grantor’s successors and assigns, covenants and agrees to and with
Grantee individually and for Grantee’s successors and assigns, to warrant and
defend the sale of the Property against all persons.

 

Grantor further covenants, represents, and warrants the following:

 

1.                                       Grantor has full right to sell and
transfer the Property;

 

2.                                       The Property is sold and transferred in
good faith for actual and adequate consideration;

 

3.                                       There are no judgments, liens,
mortgages, pledges, claims, rights, security interests, encumbrances, or any
other adverse interests of any kind or nature against the Property; and

 

4.                                       Kenja Ventures, Inc. owns all of the
property, contracts, leases, and other real, tangable, intangible property, as
well as all rights, title, and interest in said property, as described in the
Purchase Agreement, the terms of which are incorporated fully herein

 

(INITIALED: KW, MO)

 

Grantor and Grantee acknowledge that separate from this Bill of Sale is a
Covenant Not to Compete.

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

37

--------------------------------------------------------------------------------


 

Compete.

 

Grantor has executed this Bill of Sale on October 29, 2007

 

 

 

 

 

WITNESSES:

GRANTOR:

 

Gregory Kenwood Gaines

 

 

 

 

/s/

  Harry Heizer

 

 

Witness: H. Heizer

/s/

  Gregory Kenwood Gaines

 

 

 

/s/

  Allan Rubin

 

 

Witness: Allan Rubin

 

 

STATE OF FLORIDA          )

BROWARD COUNTY         )

 

On 10/29, 2007, before me, a notary public, personally appeared Gregory Kenwood
Gaines and to me known to be the person who executed the foregoing instrument,
and acknowledge that such person executed the same freely, and that the
consideration recited within the foregoing instrument was actual and adequate
and was given in good faith for the purposes set forth and not for the purpose
of security or for defrauding creditors of Grantor or subsequent purchasers.

 

Subscribed and sworn to before me on

(NOTARY STAMP: NANCY E. HEPBURN, NOTARY PUBLIC, STATE OF FLORIDA, MY COMMISSION
EXPIRES JUNE 26, 2011)

 

 

 

 

/s/

  Nancy Hepburn

 

 

Notary Public, Broward County

 

My commission expires                    

 

PREPARED BY:

 

 

 

Mr. Harry T. Heizer, Esq.

 

6300 St. Andrews Road, Suite C

 

Columbia, South Carolina 29212

 

 

(INITIALED: KW, MO)

 

38

--------------------------------------------------------------------------------


 

Schedule 2.3a

Allocation of Purchase Price

 

(See Attached)

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

39

--------------------------------------------------------------------------------


 

ALLOCATION OF PURCHASE PRICE

 

Kenja Ventures, Inc. - $100,000.00

Kenja II, Inc. - $6,775,000.00

 

(INITIALED: KW, MO)

 

40

--------------------------------------------------------------------------------


 

SCHEDULE 2.3(b)

CLOSING ADJUSTMENTS

 

Seller, Selling Shareholder/Equityholder, and Buyer, VCG Holding Corporation
agree:

 

               to waive all closing adjustments

 

X to have the parties accountants agree on closing adjustments within 30 days of
the date of the closing.

 

               The parties agree on the following closing adjustments:

 

Description

 

Amount

 

To Seller/Buyer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ KW

 

/s/ KW

 

/s/ MO

 

Seller

Shareholder

Buyer

 

 

(INITIALED: KW)

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

41

--------------------------------------------------------------------------------


 

EXHIBIT 2.3b

 

Pre-Paid Items

 

Seller and Selling Shareholder state: NONE

 

 

 

 

 

 

 

Seller

Shareholder

Buyer

 

 

EXHIBIT 2.8

 

BALANCE SHEET AND PHYSICAL INVENTORY\

 

(To be supplied by Seller Equityholders)

 

See attached pages

 

42

--------------------------------------------------------------------------------


 

(INITIALED: KW)

 

INVENTORY INSIDE CLUB

 

LIGHT & SOUND EQUIPMENT

 

1-             DELL PC

3-             ORBITRON LIGHTS (OVER STAGE)

8-              Martin-MX-4

4-             Martin-CX-10

7-              Chauvet-Q-spot

 

1-             Martin 2532 Light Controller

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

43

--------------------------------------------------------------------------------


 

Model PC9000 Light Switcher

 

2-             Cerwin Vega 18” Cabinets

1-              EV12-2

8-              EV Full Range

 

1-  Stanton RM-402 Dj Mixer

1-  Samson 8 Channel Line Mixer

1-  Stanton c501 Dual Cd Player

2-  Samson DUAL EQs

 

Amp Rack

 

1-             SAMSON EQ

1-             BBE Maximizer

1-             QSC 2450 Amp

5-             CA6-Crest Amplifiers

1-             CA4-Crest Amplifiers

1-    Behringer Composer

 

(INITIALED: KW)

 

INVENTORY INSIDE CLUB

 

GLASSWARE/ BAR SUPPLIES/ EQUIPMENT

 

Misc. Glassware

Misc. Champagne Buckets

3- condiment holders

1- 6’ table

1- Buffet Sneeze Guard

1- Beer Tub

Misc. silverware and china

1- Ice machine

2- Dishwasher

 

44

--------------------------------------------------------------------------------


 

FURNISHINGS

 

41- Round Tables

131- Barrel Chairs

16- Barstools

68-Couch Sections

8- Red Velvet Couch Sections

21- Drink tables (located in Couch room)

5- Champagne Room Tables

4- Flat Screen TV’s located on main floor

5- Small TV’s  in Champagne Rooms

5- PS2’s located in Champagne Rooms

 

CLEANING & JANITORIAL

 

1- Hand Truck

4- Round Trash Cans

2- Ladders

1- Step Ladder

20- Approx. bottles of Brass Cleaner

10- Approx. Stainless Polish

19- Approx. Vandal Remover

2- Cans of Gum Freeze

20- Approx. cans of Bathroom Aerosol

12- Approx. cans of throw up absorber

16- Approx. packs of Hand Soap

1- Neutral Floor

1- Citrus Degreaser

1- Bathroom Clean

 

(INITIALED: KW)

 

INVENTORY INSIDE CLUB

 

5 gal. of Dish Degreaser

5 gal. of Dish Rinse

8 gal. of Bleach

54- Approx. rolls of Toilet Paper

15- Approx. rolls of Paper Towels

24- Trash cans

1- Mop Bucket

2- Mops

 

KITCHEN-

 

Doubledoor Defiled Upright Freezer Incl. Internal shelves(V)

Doubledoor workstation TRUE Refrigerator w/ inserts(V)

2- Microwaves(V)

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

45

--------------------------------------------------------------------------------


 

1- Robot Coupe Food Processor w/attachments(V)

2-Wire stainless racks

9-2’ long hotel pans(V)

4-6’ long hotel pans(V)

3-4’ long hotel pans(V)

3-4 1/2 pans(V)

6-2 ½ pans(V)

2-6 ¼ pans(V)

3-6 1/3 pans(V)

6- 1/6 pans(V)

1- 5 gal. sauce pot w/ handles(V)

1-2.5 gal. sauce pot w/ handles(V)

2-grey bus pans(V)

2-14” Elevated cake/display stands(V)

1-shimwah(V)

1- stainless strainer(V)

1- Elec. Soup Warmer(V)

1-3’x16’ lg. China Cap(V)

6-12” Sauté Pans(V)

1-16” Sauté Pan(V)

5-Tellon Egg Pans(V)

1- Dish Rack(V)

3-Rubber Floor Mats(V)

4-Metal Soup Inserts(2lg.)(V)

1-Lg. heavy wire whip (V)

2-sm. Wire whips(V)

2-lg. sauce pots(V)

1-sm. pot(V)

 

(INITIALED: KW)

 

INVENTORY INSIDE CLUB

 

1-lg. stir fry pans(V)

6-kabob spears(12”)

2-lg. glass salad bowls(V)

6- assorted buffet platters(V)

3- med. Plastic bowls(V)

4- sheet pans(V)

32- 6”ceramic buffet plates(V)

1- 24 cup baking muffin pan(V)

1- lg. metal bowl(V)

1- lg. 3’x2’ white cutting board(V)

2-lg. measuring plastic buckets(white)(V)

48-12”plastic serving baskets(V)

4- serving ladles(2 large)(V)

1-silverware bin(V)

75- Onelda heavy duty forks(V)

25-next day steak knives(V)

1-stainless steel table 36”x40”x15”(V)

 

46

--------------------------------------------------------------------------------


 

1- 5 level beige 6”x 4”home depot shelving(V)

1-Plastic 6’ Buffet Table(V)

1-Plastic 4 tier Storage Rack(V)

1-Oven/Broter/Selamander

1-Vulcan oven w/ 4 burner stove top

1-American flat top range

1-Beverage air sandwich 4’cooler and board

1-4’x3’ stainless table w/ shelf & heating element(APW)

2- green wire support racks 4 tier

1-3’x4’ stainless table

1-Beverage Air dbl door freezer

1-Turbo Air 3 door refrigerator

1-Coffee maker(Bunn)

1-Advantage Dishwasher w/disposal and support stainless steel feed & Catch

1-3 sink stainless compartment sink

1-stainless hand sink

1- 4’ stainless table w/ wheels

1-4’ hanging rack (pots) suspended from ceiling

1- bug light zapper

1- Dbl toaster Avantle Deluxe brand

1- 4’ stainless shelf on wall

 

(INITIALED: KW)

 

INVENTORY INSIDE CLUB

 

OFFICE

 

Desk

 

2 Drawer wood file cabnet

Printer/fax brother MFC-3240C

Fellows Paper shreader

2- Fire file cabinets

1-2 drawer file cabinet

1- large safe

1- drop safe

1-HP Printer

1-Sharp fax/printer

1-Base terminal micros pos system

8-satelite micro stations

1-Router

14- Security Cameras

1- Monitor

1- Multiplexor

2- Calculators

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

47

--------------------------------------------------------------------------------


 

2- Money Counters

Misc. office supplies

Power surge protectors

Redice

Radio Chargers

 

(INITIALED: KW)

 

INVENTORY at WAREHOUSE

 

4- cases of jello injectors

¾ pallet candle fuel

2- pallets Water

4- Boxes of Champagne buckets

Misc. sound and lighting equipment

Misc. Speaker cabinets

2- Floor bar mats

12- Boxes of Suck and Blows

5- cases of tablescents

Misc. cases of Bullet Shooters

2- Computer monitors

1- Dell pc

Misc. tools and work benches

1-industrial hanger fan

Misc. Lumber

Misc. China espresso cups and coffee pots

1- Washer/Dryer

Misc. paint

2- Beer tubs

9- Barrel Chairs

6- Barstools

2- Trash cans

 

48

--------------------------------------------------------------------------------


 

Misc. Brass pieces for dividers(glass)

1- Urinal and Toilet

20- pieces of front entry marble

25- pieces of brick pavers for outside

Misc. office supplies

1- Commercial Glass Refrigerator

1- Box freezer

Misc. File Cabinets

Air Filters

2- Refrigerators

1-Vacuum

 

(INITIALED: KW)

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

49

--------------------------------------------------------------------------------


 

EXHIBIT 3.1

 

NON-COMPETITION AGREEMENT

 

See attached Agreement

 

EXECUTION COPY

 

RESTRICTIVE CONVENANT- COVENANT NOT TO COMPETE

 

This agreement is made on 10/29, 2007 between Gregory Kenwood Gaines, (“selling
Equityholder”) and VCG Holding Corp. (“Purchaser”), collectively referred to as
the “Parties”.

 

Recitals

 

This Agreement is made reference to the following facts, circumstances, and
objectives:

 

A.                                 Gregory Kenwood Gaines has been associated
with a certain adult business as shareholder know as Platinum Plus, located in
Hialeah, Florida.

 

B.                                   Gregory Kenwood Gaines as owner of all (or
substantially all) of the issued and outstanding shares of the capital common
stock of Kenja, II, Inc., a Florida Corporations and Kenja Ventures, Inc., a
Florida Corporation, has agreed that Company shall sell to Purchaser all the
interest of the business operated under the name of Platinum Plus (the
“Business”) at 7565 W. 20th Avenue, Hialeah, Florida, 33014, (the “location”).

 

C.                                   The Parties have consented that to enable
Purchaser to conduct a profitable business, it would be of genuine and material
consideration to Purchaser for Selling Equityholder to agree that he shall not
directly or indirectly engage in a Competing Business for a Reasonable Period of
Time within a Geographic Area determined by the Parties to be the market area of
Company, in which such good will may exist.

 

D.                                  As additional consideration for this
Agreement, Purchaser, including its subsidiaries and affiliates have agreed not
to compete with Selling Equityholder in certain markets.

 

E.                                    The Parties have determined that such an
Agreement would not be prohibited or void under the law because its only
objective is to protect the value of each others business, including those
purchased for valuable consideration and good faith and without any intent to
establish a monopoly.

 

Agreement

 

1.                                                               Definitions.

 

1.1                                                         Competing Business.
Any business, trade, or operation similar to Business.

 

1.2                                                         Reasonable Period of
Time. A period of time commencing on the closing date and terminating three (3)
years after the Effective Date.

 

(INITIALED: MO, KW)     

 

1.3                                                         Determined
Geographic Area. A radius of 50 miles from the Location and as set forth below.

 

1.4                                                         Effective Date.
10/29, 2007

 

50

--------------------------------------------------------------------------------


 

2.                                                               Covenant Not to
Compete. Seller Equityholder shall not, directly or indirectly, or through agent
compete with the Buyer, for a period of 5 years and a radius of 50 miles from
the Location.

 

In addition, in order to induce Seller to enter into the Purchase and Sale
agreement, VCG agrees not to compete with Seller Equityholder for a period of
three years in any area within 50 miles of any existing businesses of Seller
Equityholder or in any market which Seller Equityholder has a controlling
interest, except for Maine. A listing of all such businesses is attached as
Addendum A to this Agreement. Seller Equityholder has granted VCG a first right
of refusal on the sale of such businesses as consideration for this provision.

 

3.                                                               Consideration.
The Consideration is set forth in a purchase agreement dated this same date and
as set forth in this Agreement.

 

4.                                                               Default. The
Parties agree that a breach of the Covenant could cause economic harm to the
other which may be difficult to precisely measure in terms of money damages. To
protect and enable each party to fully realize the benefit of the business and
good will being acquired, each party agrees that in the event of a breach in the
Covenant either party may proceed in the circuit court or any other tribunal
having equitable jurisdiction over the other party to obtain any appropriate
equitable remedies, including, but not limited to, ex parte restraining orders
and injunctive orders during litigation and following judgment; in addition to
all other remedies provided by law or in equity for the breach of the Covenant.

 

5.                                                               Notice. All
notices and payments given under this Covenant shall be either personally
delivered or mailed by first-class mail, postage prepaid, addressed to the
Respective parties at all addresses set forth in the notice provision of the
Purchase Agreement, or to any other address that each Party may designate in
writing in conformance with the terms of this paragraph.

 

6.                                                               Miscellaneous.

 

6.1                                                         Entire Agreement.
This Agreement sets forth the entire understanding of the Parties.

 

6.2                                                         Amendment. This
Agreement may not be changed except by a written document executed by the
Parties. This agreement shall be interpreted in accordance with the law of the
state in which enforcement is sought.

 

(INITIALED: MO, KW)

 

6.3                                                         Binding Effect. This
Agreement shall be binding on and inure to the benefit of the Parties and their
respective heirs, successors, administrators, personal representatives, and
assigns.

 

The Parties have executed this Agreement on the dates set forth below. This
Agreement is effective as of the Effective Date.

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

51

--------------------------------------------------------------------------------


 

 

PURCHASER

 

 

Dated:

10/29/07

 

By:

/s/ Micheal L. Ocello

 

 

VCG HOLDING CORP.

 

By: President

 

Its:

 

 

 

 

 

GREGORY KENWOOD GAINES

 

 

Dated:

10/29/07

 

By:

/s/ G. Kenwood Gaines

 

 

 

(INITIALED: KW)

 

52

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

ADDENDUM A

 

For Seller Equityholder

 

Greenville, South Carolina   /s/ MO

 

Columbia, South Carolina   /s/ KW

 

(INITIALED: KW)

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

53

--------------------------------------------------------------------------------


 

EXHIBIT 3.4

 

PROPOSED LEASE

 

See attached Lease

 

(INITIALED: MO, KW)

 

54

--------------------------------------------------------------------------------


 

BUSINESS LEASE

 

THIS LEASE (“Lease”), dated the 29th day of October, 2007, is by and between
Third Properties, LLC, a South Carolina Limited Liability Company (“Landlord”)
and Kenja II, Inc., a Florida Corporation (“Tenant”).

 

1.                                      DEFINITIONS.   nless otherwise
indicated, capitalized terms used in this Lease shall have the meanings set
forth below:

 

(a)           “Additional Rent” shall mean all charges payable by Tenant under
this Lease other than Minimum Rent.

 

(b)           “Building” shall mean the building in which the Demised Premises
is located.

 

(c)           “Operating Costs” shall mean all costs incurred to insure,
maintain, repair and replace all elements of the Premises. Operating Costs
include, but are not limited to, costs and expenses for the following:
maintenance, repair and replacement (as necessary) of all structural and
mechanical components of the Building including, but not limited to, exterior
and interior walls, the roof , foundation and all components of the parking
lots, driveways and sidewalks surrounding the Building and located on the
Premises; gardening and landscaping; utilities, water and storm sewer charges;
maintenance of signs; fire alarm monitoring service; premiums for liability,
property damage, fire and other types of insurance on the Premises and worker’s
compensation insurance; all property taxes and assessments levied on or
attributable to the Premises; all real and personal property taxes levied on or
attributable to such property used in connection with the maintenance and
operation of the Premises; fees for required licenses and permits; repairing,
resurfacing, painting, lighting, cleaning, refuse removal, security, if any, and
similar items. Operating Costs shall also include any parking charges, utilities
surcharges, or other costs levied, assessed or imposed on the Premises by or at
the direction of any governmental authority in connection with the use or
occupancy of the Premises or the parking facilities included in the Premises, or
pursuant to any covenants, conditions or restrictions to which the Premises are
subject.

 

(d)           “Effective Date” shall mean 10-29, 2007 beginning at 11:00 am.

 

(e)           “Guarantor:  shall mean VCG Holding Corp. a Colorado corporation,
the sole owner of Tenant.

 

(f)            “Hazardous Material” shall mean any hazardous, radioactive or
toxic substance, material or waste, including, but not limited to, those
substances, materials and wastes (whether or not mixed, commingled or otherwise
combined with other substances, materials or wastes) listed in the United States
Department Transportation Hazardous Material Table (49 CFR 172.101) or by the
Environmental Protection Agency as hazardous substances (40 CFR Part 302) and
amendments thereto, or such substances, materials and wastes which are or become
regulated under any applicable local, state or federal law including, without
limitation, any material, waste or substance which is (i) a petroleum product,
crude oil or any fraction thereof, (ii) asbestos, (iii) polychlorinated
biphenyls, (iv) designated as a “hazardous substance” pursuant to Section 311 of
the Clean Water Act, 33 U.S.C. Section 1251, et seq. (33 U.S.C. Section 1321) or
listed pursuant to Section 307 of the Clean Water Act (33 U.S.C Section 1317),
(v) defined as a “hazardous waste” pursuant to Section 1004 of the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq. (42 U.S.C.
Section 6903) or (vi) defined as a “hazardous substance” pursuant to Section 101
of the Comprehensive Environmental Response, Compensation, and Liability Act, 42
U.S.C. Section 9601, et seq. (42 U.S.C. Section 9601).

(INITIALED: MO, KW)

 

(h)           “Demised Premises” or “Premises” shall mean all improvements
located on the property depicted on the Site Plan, attached as Exhibit A, for
property located at 7565 W. 20th Avenue,

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

55

--------------------------------------------------------------------------------


 

Hialeah, Florida, 33014, including any parking, driveways, sidewalks, alleyways
or other appurtenances thereto. In addition, the Premises shall also include
property described on Exhibit A-1, which is presently being used as a parking
lot. Said Demised Premises shall include the roof, exterior walls and structural
members thereof, together with utility lines, ducting, pipes, and the like to
serve adjoining Premises other than those specifically herein Demised.

 

(i)            “Lease Term” shall mean a period of 25 years and 0 months
beginning on the Rent Commencement Date, plus any extended term granted by
Landlord and timely and properly elected by Tenant pursuant to subparagraph 3(b)
below.

 

(j)            “Lease Year” shall mean a period of twelve consecutive months
during the Lease Term which begins on the first day of the first calendar month
after the Rent Commencement Date or any anniversary thereof.

 

(k)           “Minimum Rent” shall mean the base rental for the Demised Premises
set forth in subparagraph 5(a) below.

 

(l)            “Permitted Use” shall mean operation of a restaurant/bar with
Nude Activities and no other uses.

 

(m)          “Property” shall mean that certain real property owned by Landlord
upon which the Premises are is located.

 

(n)           “Real Property Taxes” shall mean (i) any fee, license fee, license
tax, business license fee, commercial rental tax, levy, charge, assessment,
penalty or tax imposed by any taxing authority against the land and buildings
comprising the Premises, (ii) any tax or charge for fire protection, streets,
sidewalks, road maintenance, refuse or other services provided to the Property
by any governmental agency, (iii) any tax imposed upon this transaction or based
upon a re-assessment of the Property due to a transfer of all or part of
Landlord’s interest in the Property. In the event that it shall not be lawful
for Tenant and Landlord to apportion such future taxes, if any, then in that
event, the minimum rent payable to Landlord under this Lease shall be revised to
net Landlord the same rental after imposition of any such future tax upon
Landlord as would have been payable to Landlord prior to the impositions of any
such tax. “Real Property Tax” does not, however, include Landlord’s federal or
state income, franchise, inheritance or estate taxes.

 

(o)           “Rent” shall mean Minimum Rent and any Additional Rent.

 

(p)           “Rent Commencement Date” shall mean that date that Tenant’s
obligation to pay rent, which shall commence upon the date the Tenant obtains
possession under this Lease. For the period between the date Tenant obtains
possession of the premise pursuant to this Lease and 11-1-07, 2007, the rent
will be pro-rated and payable with the first rental payment which shall be due
on 11-1-07, 2007.

 

(q)           “Site Plan” shall mean the site plan for the Property attached
hereto as Exhibit A.

 

(INITIALED: MO, KW)

 

56

--------------------------------------------------------------------------------


 

2.                                      LEASE OF DEMISEDD PREMISES.   Landlord
hereby leases the Demised Premises to Tenant, and Tenant hereby leases the
Demised Premises from Landlord, subject to the terms, covenants and conditions
herein set forth, and Tenant covenants as a material part of the consideration
for this Lease to keep and perform each and all of such terms, covenants and
conditions by Tenant to be kept and performed.

 

3.                                      LEASE TERM/OPTION TO RENEW.

 

(a)           The Lease Term shall begin at twelve o’clock noon on the Rent
Commencement Date and shall end at twelve o’clock noon on the last day of the
Twenty Fifth Lease Year. Promptly after the Rent Commencement Date, Landlord and
Tenant shall execute a Certificate of Commencement setting forth the Rent
Commencement Date and the expiration date of the Lease Term.

 

(b)           Upon the condition that Tenant (a) is not in default at the time
of the exercise of any option contained in this subparagraph, and (b) has,
during the Lease Term and Option Periods, fulfilled all of Tenant’s obligations
completely and in a timely manner, Landlord hereby grants to Tenant two (2)
separate Options to Renew the Lease Term for two (2) separate additional five
(5) year periods upon the same and terms and conditions as set forth in this
Lease (each an “Option”), except that the Rent payable during each Option Period
will be as described in Section 4 below. Unless Tenant provides the Landlord
with written notice of its intention not to renew the Lease at least Six (6)
months prior to the end of either the Lease Term or any Extended Term of this
Lease, the lease shall automatically be extended for the Renewal Term.

 

4.                                      MINIMUM RENT.

 

During the term hereof, Tenant agrees to pay the Landlord at the address as
shown herein, or at such other place as the Landlord may from time to time
designate in writing, “Minimum Rent” for the Demised Premises. Said rent shall
be payable in advance on the first of each month, without deduction or set-off,
except as provided in a Seller Indemnification Agreement executed by Landlords
affiliate and the Guarantor, without notice or demand, as follows: OHE HUNDRED
TWENTY THOUSAND ($120,000.00) DOLLARS PER ANNUM, payable in equal monthly
installment of TEN THOUSAND AND OO/100 ($10,000.00) DOLLARS and ZERO CENTS for
the first year of the lease. In each subsequent year, the lease shall increase
Three (3%) Percent per annum, with the rent for each subsequent lease year
payable in equal monthly installments. In the event the Rent Commencement Date
is other than the first day of a month, Tenant will pay Rent for said partial
month on a pro-rata basis; provided, however, the end of the Term shall be on
the last day of the one hundred twentieth (120th) month of the Term of this
Lease.

 

5.                                      SECURITY DEPOSIT.   Concurrently with
execution of this Lease, Tenant shall deposit with Landlord the sum of
$10,000.00, which shall be held by Landlord as security for the faithful
performance by Tenant of all terms, covenants and conditions of this Lease to be
kept and performed by Tenant during the term hereof. If Tenant defaults with
respect to any provision of this Lease, including but not limited to the
provisions relating to the payment of Rent, Landlord may from time to time (but
shall not be required to) use, apply or retain all or any part of this security
deposit for the payment of any rent or any other sum in default, or for the
payment of any amount which Landlord may spend or become obligated to spend by
reason of Tenant’s default, or to compensate Landlord for any other loss or
damage which Landlord may suffer by reason of Tenant’s default without any
prejudice to any other remedy provided herein,

 

(INITIALED: MO, KW)

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

57

--------------------------------------------------------------------------------


 

or provided by law. If any portion of such deposit is so used or applied Tenant
shall, within five (5) days after written demand therefore, deposit cash with
Landlord in an amount sufficient to restore the security deposit to its original
amount and Tenant’s failure to do so shall be a default under this Lease.
Landlord shall not be required to keep this security deposit separate from its
general funds, and Tenant shall not be entitled to interest on such deposit. If
Tenant shall fully and faithfully perform every provision of this Lease to be
performed by it, the security deposit or any balance thereof shall be returned
to Tenant (or, at Landlord’s option, to the last assignee of Tenant’s interest
hereunder) within three (3) months following expiration of the Lease Term. In
the event of termination of Landlord’s interest in this Lease, Landlord shall
transfer the security deposit to Landlord’s successor in interest and Landlord
will have no further liability to Tenant with respect thereto.

 

6.                                      OPERATING COSTS.

 

(a)           This Lease is totally net to the Landlord. Tenant shall maintain
the Premises in first-class condition at Tenant’s sole cost and expense.
Landlord may inspect the Premises and, if Landlord reasonably determines that
Tenant is not maintaining the Premises in a first-class condition, Landlord may
provide Tenant with written notice of any such maintenance concern, and Tenant
shall promptly make such repairs. If Tenant fails to complete such repairs
within thirty (30) days of receipt of such notice, Landlord may undertake such
repairs and Tenant shall be obligated to reimburse Landlord for its costs within
ten (10) days of receipt of an invoice therefore.

 

(b)           Tenant shall pay all Operating Costs during the Lease Term and
shall not permit the placement of any lien upon the Premises by any materialmen,
laborer or other provider of goods and services to the Premises.

 

7.                                      TAXES. Landlord shall pay all Real
Property Taxes on the land, buildings and other improvements constituting the
Property and the Premises (including any fees, taxes or assessments against, or
as a result of, any tenant improvements installed in the Demised Premises by or
for the benefit of Tenant) attributable to the Lease Term. Tenant shall re-pay
Landlord with 10 business days of receipt of a tax bill from Landlord.

 

(b)           Tenant shall pay before delinquency all taxes charged against
trade fixtures, furnishings, equipment or any other personal property belonging
to Tenant which become payable during the Lease Term. In the event any or all of
Tenant’s leasehold improvements, equipment, furniture, fixtures and other
personal property shall be assessed and taxed with the Property, Tenant shall
pay to Landlord its equitable share of such taxes within ten (10) days after
delivery to Tenant by Landlord of a statement in writing setting forth the
amount of such taxes determined by Landlord to be applicable to Tenant’s
property.

 

8.                                      USE OF DEMISED PREMISES/MAINTENANCE OF
LIQUOR LICENSES.

 

(a)           Tenant shall use the Demised Premises for the Permitted Use only,
and not for any other purpose, without the prior written consent of Landlord,
which may not be unreasonably withheld.

 

(b)           Tenant shall not do or permit anything to be done in or about the
Demised Premises nor bring or keep anything therein which is not within the
Permitted Use of the Demised Premises or which will in any way increase the
existing rate of or affect any fire or

 

(INITIALED: MO, KW)

 

58

--------------------------------------------------------------------------------


 

other insurance upon the Building or any of its contents, or cause a
cancellation of any insurance policy covering the Building or any of its
contents. Tenant shall not use or allow the Demised Premises to be used for any
improper, immoral, unlawful or objectionable purpose, however, the use of the
property in its present format shall not be deemed to be an improper, immoral,
unlawful or objectionable purpose; nor shall Tenant cause, maintain or permit
any nuisance in, on or about the Demised Premises inconsistent with the use of
the Premises for its Permitted Use. Tenant shall not commit any waste or permit
any nuisance upon the Demised Premises or overload the floors thereof. All work
performed at the premises shall comply with the building code requirements and
Tenant shall acquire all permits required by any governmental agency necessary
to perform the work on the Premise. The Landlord shall reasonably cooperate with
the tenant in obtaining any required approvals/permits.

 

(c)           Tenant shall not cause or permit any Hazardous Material (as herein
after defined) to be brought upon, transported through, stored, kept, used,
discharged or disposed in or about the Property by Tenant, its agents, employees
or contractors. Any such Hazardous Material brought upon, transported, used,
kept or stored in or about the Property which is necessary for Tenant to operate
its business for the Permitted Use will be brought upon transported, used, kept
and sorted in only such quantities as are necessary for the usual and customary
operation of Tenant’s business and in a manner that complies with (i) all laws,
rules, regulations, ordinances, codes or any other governmental restrictions or
requirements of all federal, state and local government authorities having
jurisdiction thereof regulating such Hazardous Material, (ii) any permits issued
for any such Hazardous Material (copies of which must be delivered to Landlord
before any Hazardous Material is brought in, on or about the Property), and
(iii) all products and manufacturers’ instructions and recommendations, to the
extent they are stricter than laws, rules, regulations, ordinances, codes or
permits. If Tenant, its agents, employees or contractors, in any way breach the
obligations stated in this paragraph, or if the presence of Hazardous Materials
on the Property caused or permitted by Tenant results in release or threatened
release of such Hazardous Material, on from or under the Property, or if the
presence on, from or under the Property of Hazardous Materials otherwise arises
out of the operation of Tenant’s business, then without limitation of any other
rights or remedies available to Landlord hereunder or at law or in equity,
Tenant shall indemnify, defend, protect and hold harmless Landlord (and
Landlord’s directors, shareholders, officers, employees, partners, agents,
mortgagees or successors to Landlord’s interest in the Demised Premises)
(collectively, herein “Indemnity”) from any and all claims, sums paid in
settlement of claims, judgments, damages, clean-up costs, penalties, fines,
liabilities, losses or expenses (including without limitation attorney,
consultant and expert fees and any fees incurred by Landlord to enforce the
Indemnity) which arise during or after the Term as a result of Tenant’s breach
of such obligations or such release or such contamination of the Property,
including, without limitation, diminution in value of the Property, damages for
the loss of, or the restriction on the use of, rentable or usable space or any
amenity of the Property, damages arising from any adverse impact on the sale or
lease of the Property, and damage and diminution in value to the Property or
other properties, whether owned by Landlord or by third parties. The Indemnity
includes, without limitation, costs incurred in connection with any
investigation of site conditions or any clean-up, remedial, removal or
restoration work required by any federal, state, or local governmental agency or
political subdivision because of Hazardous Material present in the soil or
groundwater on, under or originating from the Property. Without limiting the
foregoing, if the presence of any Hazardous Material on the Property caused or
permitted by Tenant results in any contamination, release or threatened release
of Hazardous Material on, from or under the Property or other properties, Tenant
shall promptly take all actions at its sole cost and expense which are
necessary                                                     (INITIALED: MO,
KW)

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

59

--------------------------------------------------------------------------------


 

to return the Property and any other affected property to the condition existing
prior to the introduction of such Hazardous Material; provided that Landlord’s
approval of such actions shall first be obtained (which approval shall not be
unreasonably withheld) and so long as such actions do not have or would not
potentially have any material adverse effect on Landlord, on the Property or on
other property. The Indemnity contained in this section shall survive the
expiration or earlier termination of this Lease and shall survive any transfer
of Landlord’s interest in the Property.

 

(d)           In conjunction with the operation of the Premises for its
Permitted Use, Tenant has obtained and shall maintain a liquor license and all
necessary permits from the State of Florida and the City of Hialeah. (“Liquor
Licenses”). At all times during the terms of this Lease, Tenant shall maintain
the Liquor Licenses in full force and effect. Tenant shall be solely responsible
for and Tenant shall pay any and all fees, assessments, charges, levies or other
monetary obligations imposed in connection with the Liquor Licenses to assure
that it is maintained in good standing throughout the term of this Lease. In the
event Tenant receives any notice of violation, citation, written or oral
warning, or any complaint, objection, or challenge to the Liquor Licenses,
Tenant shall notify Landlord in writing of such information within three (3)
days of receipt of such written or oral notice and, if such notice was written,
Tenant shall include in said notice a copy of any notice, citation,
correspondence or other written information provided to Tenant. Tenant shall
utilize its best efforts to maintain the Liquor Licenses in good standing and in
full compliance with the rules, regulations, ordinances and statutes of the City
of Hialeah and the State of Florida and shall take no action, which may place
the Liquor Licenses in jeopardy in any way. Tenant agrees that it shall utilize
the benefits of the Liquor Licenses only in connection with the operation of the
Demised Premises for a restaurant/Bar and Nude Activities and shall file no
application to (i) amend the status of the Liquor Licenses, (ii) amend the
composition of the Tenant, (iii) transfer the Liquor Licenses or (iv) amend the
location of the Premises served by the Liquor Licenses without the advance
written approval of the Landlord which may not be unreasonably withheld.

 

(e)           The Demised Premises may be operated under the name “ Platinum
Plus” for a period of 6 months following execution of this lease and Landlord
hereby consents to Tenant’s use of such name and warrant it has lawful authority
to license the use of the name. The Tenant thereafter shall change the name to a
name of its choosing. The Landlord will be notified of the name change, but
shall not be required to approve the name change.

 

9.                                      COMPLIANCE WITH LAW.   Tenant shall not
use the Demised Premises or permit anything to be done in or about the Demised
Premises which will in any way conflict with any law, statute, ordinance or
governmental rule or regulation now in force or which may hereafter be enacted
or promulgated including, without limitation, the Americans With Disabilities
Act. Tenant shall, at its sole cost and expense, promptly comply with all laws,
statutes, ordinances and governmental rules, regulations or requirements now in
force or which may hereafter be in force and with the requirements of any board
of fire underwriters or other similar bodies now or hereafter constituted
relating to or affecting the condition, use or occupancy of the Demised
Premises, excluding structural changes not related to or affected by Tenant’s
improvements or acts. The judgment of any court of competent jurisdiction or the
admission of Tenant in any action against Tenant, whether Landlord be a party
thereto or not, that Tenant has violated any law, statute, ordinance or
governmental rule, regulation or requirement, shall be conclusive of that fact
as between Landlord and Tenant.

 

(INITIALED: MO, KW)

 

60

--------------------------------------------------------------------------------


 

10.                               ALTERATIONS AND ADDITIONS.   Tenant shall not
make or allow to be made any alterations, additions or improvements to or of the
Demised Premises or any part thereof without first obtaining the written consent
of Landlord, whose consent shall not be unreasonably withheld, and any
alterations, additions or improvements to or of the Demised Premises, including,
but not limited to, wall covering, paneling and built in cabinet work, but
excepting movable furniture and trade fixtures, shall at once become a part of
the realty and belong to Landlord and shall be surrendered with the Demised
Premises. In the event Landlord consents to the making of any alterations,
additions or improvements to the Demised Premises by Tenant, the same shall be
made by Tenant at Tenant’s sole cost and expense and shall be completed in a
good and workmanlike manner, free of any liens. All work performed at the
premises shall comply with the building code requirements and Tenant shall
acquire all permits required by any governmental agency necessary to perform the
work on the Premise. The Landlord shall reasonably cooperate with the tenant in
obtaining any required approvals/permits. Upon the expiration or sooner
termination of the Term, Tenant shall, upon written demand by Landlord, at
Tenant’s sole cost and expense, forthwith and with all due diligence, remove any
alterations, additions or improvements made by Tenant which are designated by
Landlord to be removed, and Tenant shall, forthwith and with all due diligence,
at its sole cost and expense, repair any damage to the Demised Premises caused
by such removal.

 

11.                               MAINTENANCE AND REPAIR.

 

(a)           By its entry into the Demised Premises, Tenant shall be deemed to
have accepted the Demised Premises as being in good order, condition and repair.
Tenant shall, at Tenant’s sole cost and expense, keep the Demised Premises and
every part thereof in good condition and repair, including without limitation,
the maintenance, replacement and repair of any storefront, doors, window
casements, glazing, plumbing, pipes, electrical wiring and conduits, and the
heating and air conditioning (“HVAC”) system. Tenant shall obtain a service
contract for repairs and maintenance of the HVAC system and shall provide to
Landlord a copy of the service contract along with written details of any and
all scheduled and other repairs and maintenance performed on the HVAC system
within ten (10) days of the date of such performance. Tenant shall, upon the
expiration or sooner termination of this Lease, surrender the Demised Premises
to Landlord in good condition, broom clean, ordinary wear and tear excepted. Any
damage caused by Tenant’s use of the Demised Premises shall be repaired at the
sole cost and expense of Tenant.

 

(b)           Tenant shall repair and maintain the structural portions of the
Building, including the exterior walls and roof. Landlord shall not be liable
for Tenant’s failure to make such repairs or to perform any maintenance. There
shall be no abatement of Rent and no liability of Landlord by reason of any
injury to or interference with Tenant’s business arising from the making of any
repairs, alterations or improvements in or to any portion of the Building or the
Demised Premises or in or to fixtures, appurtenances and equipment therein.
Tenant waives any right to make repairs at Landlord’s expense under any law,
statute or ordinance now or hereafter in effect.

 

(c)           If Tenant refuses or neglects to repair or maintain the Premises,
as required herein, to the reasonable satisfaction of Landlord, Landlord shall
provide Tenant with written notice of any such refusal or neglect and Tenant
shall repair any item mentioned in said notice within thirty (30) days
thereafter. If Tenant has not made such repairs within the 30-day period,
Landlord may make such repairs without liability to the Tenant for any loss or
damage it may

 

(INITIALED: MO, KW)

 

 

Landlord’s Initials

KW

 

 

 

Tenant’s Initials

MO

 

61

--------------------------------------------------------------------------------


 

accrue to Tenant’s merchandise, fixtures or other property or to Tenant’s
business by reason thereof and, upon completion thereof, Tenant shall pay
Landlord’s costs for making such repairs upon presentation of a bill thereof. In
the event Tenant does not pay such bill within ten (10) days of its receipt,
such failure shall be an event of default hereunder, Landlord shall be entitled
to utilize all of its remedies herein and such amount shall bear interest at the
rate of eighteen percent (18%) per annum.

 

12.                               LIENS.   Tenant shall keep the Property free
from any liens arising out of any work performed, materials furnished or
obligations incurred by or on behalf of Tenant. Landlord may require, at
Landlord’s sole option, that Tenant provide to Landlord, at Tenant’s sole cost
and expense, a lien and completion bond in an amount equal to one and one-half
(1½) times the estimated cost of any improvements, additions or alterations in
the Demised Premises which Tenant desires to make, to insure Landlord against
any liability for mechanics and materialmen’s liens and to insure completion of
the work. Landlord shall have the right to post notices on the Demised Premises,
that the Demised Premises are not subject to liens of those providing labor
and/or materials to the Demised Premises at the request of the Tenant pursuant
to Florida Statutes. Tenant shall provide Landlord with ten (10) days prior
written notice prior to commencing any improvements at the Property, to allow
Landlord adequate time to post said notices.

 

13.                               ASSIGNMENT AND SUBLETTING.

 

(a)           Tenant shall not (voluntarily, by operation of law or otherwise)
assign, transfer, mortgage, pledge, hypothecate or encumber this Lease or any
interest therein, and shall not sublet the Demised Premises or any part thereof,
or any right or privilege appurtenant thereto, or allow any other person (the
employees, agents, servants and invitees of Tenant excepted) to occupy or use
the Demised Premises, or any portion thereof, without first obtaining the
written consent of Landlord, which consent may not be unreasonably withheld,
except that a transfer to a wholly owned subsidiary of VCG shall not require
advance approval. The transfer of more than five percent (25%) of the
shareholder interest of Tenant, however accomplished, and whether in a single
transaction or in a series of related or unrelated transactions, will be deemed
an assignment of this Lease or such sublease requiring the Landlord’s consent in
each instance. Any assignment or subletting without such consent shall be void,
and shall, at the option of Landlord, constitute a default under the terms of
this Lease. Acceptance of Rent by Landlord from anyone other than Tenant shall
not be construed as a consent or waiver by Landlord, nor as a release of Tenant,
but the same shall be taken to be a payment on account of Tenant. A consent to
one assignment, subletting, occupation or use by any other person shall not be
deemed to be a consent to any subsequent assignment, subletting, occupation or
use by another person.

 

(b)           Tenant shall provide Landlord with a copy of any proposed sublease
or assignment that contains the name and address of the proposed subtenant or
assignee, a copy of any purchase and sale agreement for the assets of Tenant,
the anticipated effective date of the proposed sublease or assignment, the
duration of the term of any proposed sublease, and the amount of space any
proposed subtenant will occupy. In addition, Tenant shall provide detailed
information regarding the proposed subtenant’s or assignee’s financial condition
and credit history, relevant business history and experience, together with any
other pertinent information which Landlord reasonably requires. Landlord may
require an opportunity to meet and interview the proposed subtenant or assignee
as well. For purposes of Landlord’s consent to a proposed sublease or
assignment, it shall be considered reasonable for Landlord to consider (i) the
relative

 

(INITIALED: MO, KW)

 

62

--------------------------------------------------------------------------------


 

financial strength, business reputation and operational/management experience of
Tenant and the proposed subtenant or assignee, (ii) any history that the
proposed subtenant or anyone has with the liquor licensing agencies of the City
of Hialeah, County of Miami-Dade and the State of Florida, and (iii) whether the
use of the Demised Premises after such sublease or assignment would create any
nuisance or violate any federal, state or local laws or any lease or agreement
affecting the premises or involving Hazardous Materials.

 

Tenant shall deliver all documents pertaining to any such assignment or
subletting to Landlord upon Landlord’s demand. Such profit shall not include any
lump-sum payment made to Tenant from its assignee or subtenant in consideration
of the transfer of Tenant’s business, trade name, inventory, or goodwill: but
any amount attributed to lease assignment or sale on any document concerning the
transaction (including the assignee’s tax return) by assignee shall be
conclusively established as not attributable to Tenant’s business, trade name,
inventory or goodwill, and therefore, shall be included in Tenant’s profits as
described herein.

 

(c)           If Landlord consents to a proposed assignment or sublease, the
form of such assignment or sublease shall be satisfactory to Landlord and shall
(i) incorporate this Lease in its entirety and be subject to its terms, (ii)
provide that Tenant shall remain liable under this Lease, (iii) provide that
subtenant will comply with all terms and conditions of this Lease, (iv) provide
for assumption by an assignee of all the terms, covenants and conditions which
this Lease requires Tenant to perform, and (v) include a requirement that any
subtenant attorn to the Landlord. Landlord’s consent will not be effective
unless and until Tenant delivers to Landlord an original, duly executed
assignment or sublease, as the case may be, in a form satisfactory to Landlord,
as set forth herein. Tenant shall pay Landlord’s reasonable fees, not to exceed
five thousand dollars ($5,000.00), incurred for review of such assignment or
sublease and all other materials submitted by Tenant in connection with the
request for Landlord’s consent, whether or not such assignment or sublease is
approved.

 

(d)           Any transfer for which consent is required of any party having a
mortgage, deed, or trust or other encumbrance or of any lessor under any ground
or underlying lease of all or any part of the Property shall not be effective
until such consent is given.

 

(e) Notwithstanding anything else in this article contained, as a condition to
Landlord’s written approval of any assignment or sublease by Tenant, Landlord
may require that it shall be entitled to the receipt of fifty percent (50%) of
any profit derived by Tenant as a result of such assignment or sublease. Such
profit is defined as any amounts received by Tenant from its assignee or
subtenant in excess of the Rent required to be paid by Tenant hereunder. Tenant
shall deliver all documents pertaining to any such assignment or subletting to
Landlord upon Landlord’s demand. Such profit shall not include any lump-sum
payment made to Tenant from its assignee or subtenant in consideration of the
transfer of Tenant’s business, trade name, inventory, or goodwill: but any
amount attributed to lease assignment or sale on any document concerning the
transaction (including the assignee’s tax return) by assignee shall be
conclusively established as not attributable to Tenant’s business, trade name,
inventory or goodwill, and therefore, shall be included in Tenant’s profits as
described herein. In no event shall the payment received by Landlord pursuant to
this subparagraph (b) be less than $100,000.00.                    
                                                                                                                                                                                                                                                                                               
(INITIALED: MO, KW)

 

 

Landlord’s Initials  

KW

 

 

 

Tenant’s Initials  

MO

 

63

--------------------------------------------------------------------------------


 

14.          HOLD HARMLESS.

 

(a)           Tenant shall indemnify and hold Landlord harmless against and from
any and all claims arising from Tenant’s use of the Demised Premises or from the
conduct of its business or from any activity, work or other things done,
permitted or suffered by Tenant in or about the Demised Premises, and shall
further indemnify and hold Landlord harmless against and from any and all claims
arising from any breach or default in the performance of any obligation on
Tenant’s part to be performed under the terms of this Lease, or arising from any
act or negligence of Tenant, or any officer, agent, employee, guest or invitee
of Tenant, and from all costs, attorney’s fees and liabilities incurred in or
about the defense of any such claim or any action or proceeding brought thereon,
and in case any action or proceeding be brought against Landlord by reason of
such claim, for events which arise subsequent to the date of this Agreement,
pursuant to the terms of an indemnification agreement contained in a Purchase
Agreement, previously executed by the parties. Tenant upon written notice from
Landlord shall defend the same at Tenant’s expense by counsel reasonably
satisfactory to Landlord. Tenant, as a material part of the consideration to
Landlord, hereby assumes all risk of damage to property or injury to persons in,
upon or about the Demised Premises, from any cause other then the gross
negligence of Landlord, its agents, servants or employees, and Tenant hereby
waives all claims in respect thereof against Landlord. Tenant shall give prompt
written notice to Landlord in case of casualty or accidents in the Demised
Premises.

 

(b)           Tenant, as a material part of the consideration to Landlord for
this Lease, hereby waives and releases all claims against Landlord, its
employees and agents with respect to all matters for which Landlord has
disclaimed liability pursuant to the provisions of this Lease. Tenant covenants
and agrees that Landlord and its employees will not at any time or to any extent
whatsoever be liable, responsible or in any way accountable for any loss,
injury, death or damage (including consequential damages) to persons, property
or Tenant’s business occasioned by any cause, either ordinary or extraordinary.

 

(c)           Landlord or its agents shall not be liable for any loss or damage
to persons or property resulting from fire, explosion, falling plaster, steam,
gas, electricity, water or rain which may leak from any part of the Building or
from the pipes, appliances or plumbing works therein or from the roof, street or
subsurface or from any other place resulting from dampness or any other cause
whatsoever. Landlord or its agents shall not be liable for interference with the
light, air, or for any latent defect in the Demised Premises.

 

15.          WAIVER OF SUBROGATION. Tenant hereby waives any and all rights of
recovery against Landlord, or against the officers, shareholders, employees,
agents or representatives of Landlord or such other tenants, for loss of or
damage to property, if such loss or damage is covered by any insurance policy in
force (whether or not described in this Lease) at the time of such loss or
damage. Tenant shall give notice to its insurance carriers of this mutual waiver
of subrogation.

 

16.          INSURANCE.

 

Commencing on the Rent Commencement Date and continuing throughout the Lease
Term, Tenant shall carry and maintain the following insurance (“Landlord
Insurance”):  (a) an “all-risk” form of insurance policy, with an endorsement
insuring against loss of Minimum Rent (including Extended Period of Recovery, if
applicable) insuring the buildings and

 

(INITIALED: MO, KW)

 

64

--------------------------------------------------------------------------------


 

improvements of the Property (and leasehold improvements) for 100% of their
replacement value;  and (b) fire and extended coverage insurance insuring all
additions and alterations made by the Tenant to the Demised Premises and all of
its fixtures, inventory, furniture and equipment for the full replacement value
thereof with the broadest possible coverage (“all risk” form) on a minimum of
80% co-insurance form insuring against all risks of direct physical loss and
excluding only such unusual perils as nuclear attack, earth movement, flood, and
war. The tenant shall be billed by Landlord for the cost of this insurance and
shall repay the landlord for these billed costs within 10 business days of
receipt of a bill for such insurance. Landlord’s Insurance shall be issued by an
insurance company of recognized standing, authorized to do business in the State
of Florida and having a Best’s Insurance Guide rating of at least A:XV and
satisfactory to Tenant.

 

The tenant, at tenants expense shall carry and maintain the following insurance
(“Tenant Insurance”):  (a) an “all-risk” form of insurance policy, with an
endorsement insuring against loss of Minimum Rent (including Extended Period of
Recovery, if applicable) insuring public liability, bodily injury and damage
comprehensive insurance coverage insuring against claims of any and all personal
injury, death or damage occurring in or about the Demised Premises or the
sidewalks adjacent thereto, with a combined single limit coverage in the amount
presently maintained by the Landlord (subject only to a commercially reasonable
deductible), on an “occurrence” form and including contractual liability
coverage for the performance by Tenant of the indemnity agreements set forth in
paragraph 15 above; (b) worker’s compensation insurance insuring against and
satisfying the worker’s compensation laws of the State of Florida; and (c) “dram
shop” or liquor liability insurance. Landlord may reasonably require increases
in the above-described coverage from time to time, for which Tenant shall obtain
the same and pay the costs thereof. Tenant’s Insurance shall be issued by an
insurance company of recognized standing, authorized to do business in the State
of Florida and having a Best’s Insurance Guide rating of at least A:XV and
satisfactory to Landlord. Tenant’s Insurance (other than any policy of worker’s
compensation insurance) will name Landlord and such other persons or firms as
Landlord specifies from time to time as additional insured. Original or copies
of original policies (together with copies of the endorsements naming Landlord,
and any others specified by Landlord as additional insured) and evidence of the
payment of all premiums of such policies will be delivered to Landlord prior to
the Rent Commencement Date, on each anniversary thereof, and at any date the
prior policy expires. All public liability and property and damage liabilities
maintained by Tenant will contain a provision that Landlord and any other
additional insured will be entitled to recover under such policies for any loss
sustained by them, their agents and employees as a result of the acts or
omissions of the Tenant. Tenant’s Insurance will provide that it may not be
terminated or amended except after thirty (30) days prior written notice to
Landlord. All public liability property damage, liability and casualty policies
maintained by Tenant shall be written as primary policies, not contributing with
and not supplemental to coverage that Landlord may carry. All policies shall
name the Landlord, Gregory Kenwood Gaines,  Ralph Lunati, and KWE Group as
additional insured’s on the policy who are entitled to notice in the event of
cancellation of a policy. To the extent that it commercially practicable to
obtain, Tenant shall obtain assault and battery coverage for the business.

 

17.          UTILITIES.

 

(a)           Tenant shall pay for all water, gas, heat, light, power, sewer
charges, telephone service and all other services and utilities supplied to the
Demised Premises, together with any taxes thereon. If any such services are not
separately metered to Tenant, Tenant shall

 

(INITIALED: MO, KW)

 

 

Landlord’s Initials 

KW

 

 

 

Tenant’s Initials 

MO

 

65

--------------------------------------------------------------------------------


 

pay an equitable share thereof, to be determined by Landlord, of all charges
jointly metered with other Premises.

 

(b)           Landlord has advised Tenant that presently
                                         (“Electric Service Provider”) is the
utility company selected by Landlord to provide electricity for the Property.
Notwithstanding the foregoing, if permitted by Law, Landlord shall have the
right at any time and from time to time during the Lease Term to either contract
for service from a different company or companies providing electricity service
(each such company shall hereinafter be referred to as an “Alternative Service
Supplier”) or continue to contract for service from the Electric Service
Provider. Tenant shall cooperate with Landlord, the Electric Service Provider
and any Alternative Service Provider at all times and, as reasonably necessary,
shall allow Landlord, Electric Service Provider and any Alternate Service
Provider reasonable access to the electric lines, feeders, risers, wiring, and
any other machinery within the Demised Premises which may serve the Property.

 

(c)           Landlord does not warrant or guarantee the continued availability
of any or all of the utility services necessary or desirable for the use of the
Demised Premises by Tenant. In no event shall the interruption, diminution or
cessation of such services be construed as an actual or constructive eviction of
Tenant, nor shall Tenant be entitled to any abatement of its Rent obligations
under this Lease or on account thereof. Landlord shall in no way be liable or
responsible for any loss, damage, or expense that Tenant may sustain or incur by
reason of any change, failure, interference, interruption, disruption or defect
in the supply or character of the utilities furnished to the Demised Premises,
and no such change, failure, diminution, cessation, unavailability or
unsuitability shall constitute an actual or constructive eviction, in whole or
in part, or entitle Tenant to any abatement or diminution of rent, or relieve
Tenant from any of its obligations under the Lease.

 

(d)           Landlord reserves the right to suspend any and all utilities
service to the Demised Premises when, in Landlord’s reasonable discretion, such
suspension is necessitated by reason of accident, repairs, inspections,
alterations or improvements, until any of the same have been completed. In such
event, Landlord shall not be deemed guilty of a breach of this Lease, nor shall
Tenant be entitled to any abatement of its Rent obligations under this Lease on
account thereof. If feasible, Landlord shall give Tenant prior notice of any
interruption of utility services.

 

18.          PERSONAL PROPERTY.

 

Any property of Tenant remaining in the Demised Premises at any time when
Landlord recovers possession of the Demised Premises shall be deemed abandoned,
and Landlord shall have no responsibility or liability whatsoever for any of the
same. Notwithstanding the foregoing, Landlord may store any such property in any
public or private warehouse, and Tenant shall pay to Landlord promptly upon
demand all costs incurred in connection with such property, including the costs
of moving and storage, court costs, and attorney fees. Landlord at its option
may, without notice, sell any such personal property at any public or private
sale, with or without legal process, for such prices as Landlord may obtain, and
Landlord shall apply the proceeds of such sales first to the costs incurred in
connection with such property, and then to any amounts due under this Lease from
Tenant to Landlord, and the surplus, if any, to Tenant.

 

(INITIALED: MO, KW)

 

66

--------------------------------------------------------------------------------


 

19.          FAILURE TO SURRENDER POSSESSION.

 

(a)           The parties recognize and agree that the damage to Landlord
resulting from any failure by Tenant to timely surrender possession of the
Demised Premises will be substantial, will exceed the amount of the monthly
installments of the Rent payable hereunder, and will be impossible to measure
accurately.

 

(b)           Tenant therefore agrees that if possession of the Demised Premises
is not surrendered to Landlord upon the expiration or sooner termination of this
Lease, in addition to any other rights or remedies Landlord may have hereunder
or at law, Tenant shall pay to Landlord, as liquidated damages, for each month
and for each portion of any month during which Tenant holds over in the Demised
Premises after the expiration or sooner termination of this Lease, a sum equal
to one and one-half (1½) times the aggregate of that portion of the monthly Rent
that was payable under this Lease during the last month of the term hereof. The
provisions of this subparagraph shall survive the expiration or sooner
termination of this Lease.

 

(c)           No provision of this paragraph 19 or any other provision of this
Lease shall be deemed to permit Tenant to retain possession of the Demised
Premises after the expiration or sooner termination of the Lease Term, or to
have extended or renewed the Lease Term beyond its expiration or termination,
except by timely and proper exercise by Tenant of the Option as provided in
subparagraph 3(b) above (if applicable). Acceptance of any payment of Rent
during any holdover period by Landlord shall not be deemed acceptance of
Tenant’s occupancy.

 

(d)           At the termination of this Lease, either upon the expiration of
its term or upon default, Lessee will execute any and all documents necessary to
convey to Landlord and/or its assignee, the Liquor License applicable to the
Demised Premises, subject to approval of the appropriate governmental
authorities.

 

20.          ENTRY BY LANDLORD. Landlord shall at any and all times have the
right to enter the Demised Premises to inspect the same, to show the Demised
Premises to prospective purchasers or tenants and to post notices of
non-responsibility. Landlord shall also have the right to conduct such
maintenance and repair of or to the Demised Premises (or the Building) as
Landlord may deem necessary, without abatement of Rent, and for that purpose may
erect scaffolding and other necessary structures where reasonably required by
the character of the work to be performed, always providing that the entrance to
the Demised Premises shall not be unreasonably blocked thereby, and further
provided that the business of Tenant shall not be interfered with unreasonably.
Landlord shall use its reasonable efforts to provide advance notice of any such
entry to Tenant and shall attempt to minimize interference with Tenant’s
business. Tenant hereby waives any claim for damages or for any injury or
inconvenience to or interference with Tenant’s business, loss of occupancy or
quiet enjoyment of the Demised Premises, and any other loss occasioned thereby.
For each of the aforesaid purposes, Landlord shall at all times have and retain
a key with which to unlock all of the doors in, upon and about the Demised
Premises, excluding Tenant’s vaults, safes and files. Landlord shall have the
right to use any and all means which Landlord may deem proper to open said doors
in an emergency, in order to obtain entry to the Demised Premises without
liability to Tenant except for any failure to exercise due care for Tenant’s
property. Any entry to the Demised Premises obtained by Landlord by any of such
means, or otherwise, shall not under any circumstances be construed or deemed to
be a forcible or unlawful entry into, or a detainer of the Demised Premises, or
an eviction of Tenant from the Demised Premises or any portion thereof.

 

(INITIALED: MO, KW)

 

 

Landlord’s Initials 

KW

 

 

 

Tenant’s Initials 

MO

 

67

--------------------------------------------------------------------------------


 

21.          TENANT’S DEFAULT. The occurrence of any one or more of the
following events shall constitute a default and breach of this Lease by Tenant:

 

(a)           the vacating or abandonment of the Demised Premises by Tenant;

 

(b)           failure by Tenant to pay any Rent when required hereunder;

 

(c)           failure by Tenant to observe or perform any of the covenants,
conditions or provisions of this Lease to be observed or performed by Tenant,
except the payment of Rent, where such failure shall continue for a period of
thirty (30) days after written notice thereof by Landlord to Tenant (provided,
however, that If the nature of Tenant’s default is such that more than thirty
(30) days are reasonably required for its cure, then Tenant shall not be deemed
to be in default if Tenant commences such cure within said thirty (30) day
period and thereafter diligently prosecutes such cure to completion, but in no
event beyond an additional thirty (30) days);

 

(d)           the making by Tenant or Guarantor of any general assignment or
general arrangement for the benefit of creditors; or the filing by or against
Tenant or Guarantor of a petition to have Tenant or Guarantor adjudged a
bankrupt, or a petition or a reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition filed against Tenant
or Guarantor, the same is dismissed within sixty (60) days); or the appointment
of a trustee or a receiver to take possession of substantially all of Tenant’s
assets located at the Demised Premises or of Tenant’s interest in this Lease,
where possession is not restored to Tenant within thirty (30) days; or the
attachment, execution or other judicial seizure of substantially all of Tenant’s
assets located at the Demised Premises or of Tenant’s interest in this Lease,
where such seizure is not discharged within thirty (30) days; or

 

(e)           the liquor license being in imminent danger of being revoked or
the revocation of any of the Liquor Licenses/ Permits by the State of Florida or
the City of Hialeah for any reason whatsoever.

 

(f)            In the event that of a Tenant Default, Notice shall be given in
accordance with the provisions of Paragraph 29(p), except that a notice of a
default must be served via certified mail.

 

(g)           Notwithstanding the cure period allowed by subparagraph (c) above,
it shall be an immediate default under this Lease if Tenant fails to surrender
the Demised Premises to Landlord upon the expiration or sooner termination of
the Lease, or if any failure of Tenant to comply with any provision of this
Lease jeopardizes any insurance coverage or causes or results in a dangerous
condition on the Demised Premises or the remainder of the Property, and such
failure to comply is not cured as soon as reasonably possible after notice
thereof by Landlord to Tenant. In no event shall financial inability be
considered a reasonable ground for failure of Tenant to cure any breach of, or
failure to comply with, the provisions of this Lease.

 

22.          LANDLORD’S REMEDIES. In the event of any such default or breach by
Tenant, Landlord may take any of the following actions at any time thereafter,
in its sole discretion, with or without notice or demand and without limiting
Landlord in the exercise of any right or remedy which Landlord may have by
reason of such default or breach under the laws or judicial decisions of the
State of Florida.

 

(INITIALED: MO, KW)

 

68

--------------------------------------------------------------------------------


 

(a)           Landlord may terminate Tenant’s right to possession of the Demised
Premises by any lawful means, in which case this Lease shall terminate, Tenant
shall immediately surrender possession of the Demised Premises to Landlord, and
Landlord shall be entitled to recover from Tenant all damages incurred by
Landlord by reason of Tenant’s default including, but not limited to, the cost
of recovering possession of the Demised Premises; expenses of relating,
including necessary renovation and alteration of the Demised Premises;
reasonable attorney fees; the worth at the time of award by the court having
jurisdiction thereof of the amount by which the unpaid Rent called for herein
for the balance of the term after the time of such award exceeds the amount of
such loss for the same period that Tenant proves could be reasonably avoided.

 

(b)           Landlord may reenter and take possession of the Demised Premises
or any part thereof, without demand or notice, and repossess the same and expel
Tenant and any party claiming by, under or through Tenant, and remove the
effects of both using such force for such purposes as may be necessary, without
being liable for prosecution on account thereof of being deemed guilty of any
manner of trespass, and without prejudice to any remedies for arrears of Rent or
right to bring any proceeding for breach of covenants or conditions. No such
reentry or taking possession of the Demised Premises by Landlord shall be
construed as an election by Landlord to terminate this Lease unless a written
notice of such intention is given to Tenant. No notice from Landlord hereunder
or under a forcible entry and detainer statute or similar law shall constitute
an election by Landlord to terminate this Lease unless such notice specifically
so states. Landlord reserves the right, following any reentry or relating, to
exercise its right to terminate this Lease by giving Tenant such written notice,
in which event this Lease will terminate as specified in such notice. After
recovering possession of the Demised Premises, Landlord may, from time to time,
but shall not be obligated to, relet the Demised Premises, or any part thereof,
for the account of Tenant, for such term or terms and on such conditions and
upon such other terms as Landlord, in its discretion, may determine. Landlord
may make such repairs, alterations or improvements as Landlord may consider
reasonably appropriate to accomplish such relating, and Tenant shall reimburse
Landlord upon demand for all reasonable costs and expenses (including without
limitation leasing commissions and attorney fees) which Landlord may incur in
connection with such relating. Landlord may collect and receive the rents for
such releting but Landlord shall in no way be responsible or liable for any
failure to relet the Demised Premises, or any part thereof, or for any failure
to collect any rent due upon such relating. Notwithstanding Landlord’s recovery
of possession of the Demised Premises, Tenant shall continue to pay on the dates
herein specified, the Minimum Rent and all Additional Rent which would be
payable hereunder if such repossession had not occurred, less a credit for the
net amounts, if any, actually received by Landlord through any relating of the
Demised Premises.

 

(c)           Landlord may maintain Tenant’s right to possession, in which case
this Lease shall continue in effect whether or not Tenant shall have abandoned
the Demised Premises. In such event Landlord shall be entitled to enforce all of
Landlord’s rights and remedies under this Lease, including the right to recover
the Rent as it becomes due hereunder.

 

(d)           In any event, Landlord shall be entitled to recover interest on
any unpaid Rent or any amounts owing pursuant to this Lease not paid when due at
the rate of eighteen percent (18%) per annum from the date due until paid in
full.

 

(INITIALED: MO, KW)

 

 

Landlord’s Initials 

KW

 

 

 

Tenant’s Initials 

MO

 

69

--------------------------------------------------------------------------------


 

23.          DEFAULT BY LANDLORD. Landlord shall not be in default under this
Lease unless Landlord fails to perform obligations required of Landlord within a
reasonable time, but in no event later than thirty (30) days after written
notice by Tenant to Landlord and to the holder of any first mortgage or deed of
trust covering the Demised Premises whose name and address shall theretofore
been furnished to Tenant in writing, specifying wherein Landlord has failed to
perform such obligation; provided, however, that if the nature of Landlord’s
obligations is such that more than thirty (30) days are required for performance
then Landlord shall not be in default if Landlord commences performance within
such thirty (30) day period and thereafter diligently prosecutes the same to
completion. In no event shall Tenant have the right to terminate this Lease as a
result of Landlord’s default, and Tenant’s remedies shall be limited to actual
(not consequential or punitive) damages and/or an injunction.

 

24.          RECONSTRUCTION.

 

(a)           Subject to the provisions of subparagraphs (b) and (c) below, in
the event the Demised Premises or any other portion of the Building is damaged
by fire or other perils covered by extended coverage insurance, and such damage
does not require structural demolition and reconstruction of all or part of the
Building, Landlord agrees to forthwith repair such damage utilizing the proceeds
of insurance and this Lease shall remain in full force and effect, except that
Tenant shall be entitled to an equitable reduction of Minimum Rent from the date
of damage until completion of such repairs, based on the extent to which the
damage and making of such repairs shall reasonably interfere with the business
carried on by Tenant in the Demised Premises.

 

(b)           In the event that any casualty requires structural demolition and
reconstruction of all or part of the Building (whether or not such
reconstruction involves any portion of the Demised Premises), Landlord may, at
its election, give notice to Tenant at any time within sixty (60) days after
such damage, terminating this Lease as of a date specified in such notice not
more than thirty (30) days after the giving of such notice. In the event of
giving such notice, this Lease and all interest of Tenant in the Demised
Premises shall terminate on the date so specified in such notice, and the
Minimum Rent, reduced by a proportionate reduction, based upon the extent, if
any, to which such damage interfered with the business carried on by Tenant in
the Demised Premises, shall be paid up to date of such termination. In the
alternative, Landlord may, by written notice to Tenant within such 60-day
period, elect to repair or restore such damage, in which case the Minimum Rent
shall be proportionately reduced as provided in subparagraph (a) above and this
Lease shall continue in full force and effect; PROVIDED, HOWEVER, that Landlord
shall have the right to alter the size and configuration of the Building in the
course of such reconstruction, so long as the Building as reconstructed is an
integrated architectural unit and the dimensions of the Demised Premises are
substantially the same as prior to such casualty.

 

(c)           Notwithstanding anything to the contrary contained in this
Article, Landlord shall not have any obligation whatsoever to repair any injury
or damage by other cause to any leasehold improvements, fixtures or other
personal property of Tenant, or to repair, reconstruct or restore the Demised
Premises or any other part of the Building when the damage resulting from any
casualty occurs during the last twenty-four months of the term of this Lease or
any extension thereof.

 

(INITIALED: MO, KW)

 

70

--------------------------------------------------------------------------------


 

25.          EMINENT DOMAIN. If more than twenty-five percent (25%) of the
Building  shall be taken or appropriated by any public or quasi-public authority
under the power of eminent domain, either party hereto shall have the right, at
it’s option, within sixty (60) days after said taking, to terminate this Lease
upon thirty (30) days written notice. If less than twenty-five percent (25%) of
the Building is taken (or if more than 25% is taken but neither party elects to
terminate as herein provided), the Minimum Rent thereafter to be paid shall be
equitably reduced. If any part of the Property other than the Building shall be
so taken or appropriated, Landlord shall within sixty (60) days of said taking
have the right at its option to terminate this Lease upon written notice to
Tenant. In the event of any taking appropriation whatsoever, Landlord shall be
entitled to any and all awards and/or settlements which may be given for the
value of the property and Tenant shall be entitled to any award for the value of
any unexpired term of this Lease and for its relocation expenses, or any award
for any business loss of any kind whatsoever relating to the operation of the
Tenant’s business.

 

26.          SIGNS. Tenant may affix and maintain only such signs, advertising
placards, names, insignia, trademarks and descriptive material to the premises
without the consent of the Landlord. However, all signs must comply with all
state and local building codes and Tenant shall acquire all permits required by
any governmental agency necessary relating to signage on the Premise. The
Landlord shall reasonably cooperate with the tenant in obtaining any required
approvals/permits. Upon expiration or earlier termination of this Lease, such
signage and repair any damage to the Building fascia resulting from the
installation and removal of Tenant’s sign shall remain on the Building unless
Landlord requests Tenant to remove such signage, in which case Tenant shall
remove such signage.

 

27.          GUARANTY. All obligations of Tenant shall be guaranteed by the
Guarantor pursuant to the form of Guaranty Agreement attached hereto as Exhibit
B. In addition, Tenant pledges, as additional security for the obligations of
the Tenant under this Agreement, its Liquor License, issued by the State of
Florida, and any and all  necessary permits issued by the State of Florida. In
the event of an uncured default, Landlord shall have the same rights and
remedies of any secured party which are provided by law in the Liquor License
and necessary permits. Landlord and Tenant agree to cooperate with one another
to reasonably effectuate this guarantee.

 

28.          ACCORD AND SATISFACTION. No payment by Tenant, nor receipt by
Landlord, of a lesser amount than the Rent herein stipulated shall be deemed to
be other than on an account of the earliest stipulated Rent, nor shall any
endorsement or statement on any check or any letter accompanying any check, or
payment as Rent, be deemed an accord and satisfaction, and Landlord shall accept
such check for payment without prejudice to Landlord’s right to recover the
balance of such Rent or pursue any other remedy available to Landlord. Tenant
expressly waives any right it may have to claim that any payment due from Tenant
to Landlord hereunder, which payment is less than the full amount due to the
Landlord or claimed by Landlord, shall be deemed an accord and satisfaction.
This waiver of Tenant’s right to claim an accord and satisfaction shall be
without regard to whether or not a dispute exists with regard to the amount
claimed by Landlord. No payment by Tenant, nor receipt by Landlord, of a lesser
amount than the full amount due pursuant to this Lease shall be deemed to be
other than on an account of Tenant toward the amount claimed by Landlord, nor
shall any letter or statement accompanying any such payment be deemed an accord
and satisfaction, and Tenant hereby waives its right to so claim.

 

(INITIALED: MO, KW)

 

 

Landlord’s Initials 

KW

 

 

 

Tenant’s Initials 

MO

 

71

--------------------------------------------------------------------------------


 

29.          GENERAL PROVISIONS.

 

(a)           Waiver. The waiver by Landlord of any term, covenant or condition
herein contained shall not be deemed to be a waiver of such term, covenant or
condition or any subsequent breach of the same or any other term, covenant or
condition herein contained. The subsequent acceptance of rent hereunder by
Landlord shall not be deemed to be a waiver of any preceding default by Tenant
of any term, covenant or condition of this Lease, other than the failure of
Tenant to pay the particular rental so accepted, regardless of Landlord’s
knowledge of such preceding default at the time of the acceptance of such rent.

 

(b)           Marginal Headings. The marginal headings and titles to the
articles of this Lease are not a part of the Lease and shall have no effect upon
the construction or interpretation of any part hereof.

 

(c)           Time. Time is of the essence of this Lease and each and all of its
provisions in which performance is a factor.

 

(d)           Successors and Assigns. The covenants and conditions herein
contained, subject to the provisions as to assignment, apply to and bind the
heirs, successors, executors, administrators and assigns of the parties hereto.

 

(e)           Recordation. Neither Landlord nor Tenant shall record this Lease,
but a short form memorandum hereof may be recorded at the request of Landlord.

 

(f)            Late Charges. Tenant hereby acknowledges that late payment by
Tenant to Landlord of Minimum Rent and scheduled Additional Rent due hereunder
will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and late charges
which may be imposed upon Landlord by terms of any mortgage or trust deed
covering the Demised Premises. Accordingly, if any installment of Rent due from
Tenant shall not be received by Landlord or Landlord’s designee within three (3)
days after the due date, then Tenant shall pay to Landlord a late charge equal
to five percent (5%) per month on the outstanding balance or $500, whatever is
greater, plus any attorney fees incurred by Landlord by reason of Tenant’s
failure to pay Rent when due hereunder. The late fee shall be calculated and
paid for every five (5) days that the rent due under this lease is late. The
parties hereby agree that such late charges represent a fair and reasonable
estimate of the cost that Landlord will incur by reason of the late payment of
Tenant. Acceptance of such late charges by Landlord shall in no event constitute
a waiver of Tenant’s default with respect to such overdue amount, nor prevent
Landlord from exercising any of the other rights and remedies granted hereunder.

 

(g)           Prior Agreements. This Lease contains all of the Agreements of the
parties hereto with respect to any matter covered or mentioned in this Lease,
and no prior agreement or understanding pertaining to any such matters shall be
effective for any purpose. No provision of this Lease may be amended or added to
except by an agreement in writing signed by the parties hereto of their
respective successors in interest. This Lease shall not be effective or binding
on any party until fully executed by both parties hereto. All prior leases
between Landlord and Tenant are hereby void.

 

(INITIALED: MO, KW)

 

72

--------------------------------------------------------------------------------


 

(h)           Partial Invalidity. Any provisions of this Lease which shall prove
to be invalid, void, or illegal shall in no way effect, impair or invalidate any
other provision hereof, and all such other provisions shall remain in full force
and effect.

 

(i)            Cumulative Remedies. No remedy or election hereunder shall be
deemed exclusive but shall, whenever possible, be cumulative with all other
remedies at law or in equity.

 

(j)            Choice of Law. This Lease shall be governed by the laws of the
State of Florida.

 

(k)           Attorney Fees. In the event any action or proceeding is brought by
either party against the other under this Lease, the prevailing party shall be
entitled to recover for the fees of its attorneys in such action or proceeding,
including costs of appeal, if any, such amount as the court may adjudge
reasonable as attorney fees. In addition, should it be necessary for Landlord to
employ legal counsel to enforce any of the provisions herein contained, tenant
agrees to pay all attorney fees and court costs reasonably incurred.

 

(l)            Sale of Demised Premises by Landlord. In the event of any sale of
the Demised Premises by Landlord, Landlord shall be and is hereby entirely freed
and relieved of all liability under any and all of its covenants and obligations
contained in or derived from this Lease arising out of any act, occurrence or
omission occurring after the consummation of such sale; and the purchaser, at
such sale or any subsequent sale of the Premises, shall be deemed, without any
further agreement between the parties or their successors in interest or between
the parties and any such purchaser, to have assumed and agreed to carry out any
and all of the covenants and obligations of Landlord under this Lease.

 

(m) Right of First Refusal. 1) Provided that Tenant is not in default under this
Lease, Tenant shall have the absolute right to match any purchase agreement for
the Premises that Landlord receives from any third party. In the event that
Landlord receives an offer to purchase the Premises it shall provide written
notice to Tenant of the purchase price, terms and conditions of said proposed
sale (“Term Notice”). Tenant shall have a period of Fifteen (15) days after
receipt of the Term Notice to notify Landlord that it desires to purchase the
Premises in accordance with Term Notice (“Tenant’s Acceptance Notice”) and a
initial down payment equal to Five (5%) percent of the purchase price, which
shall be non-refundable. In the event that Tenant timely provides Tenant’s
Acceptance Notice, the closing of the sale will take place no later than thirty
(30) days after Tenant provides said Tenant’s Acceptance Notice. If Tenant fails
to provide the Tenant’s Acceptance Notice or if, after providing Tenant’s
Acceptance Notice, Tenant fails to close the transaction with said thirty (30)
day period then any rights of Tenant to acquire the Premises shall cease and be
of no further force or effect and Landlord shall have the right to sell to
market and sell the Premises to a third party on terms and conditions reasonably
acceptable to Landlord. 2) In the event that the Landlord desires to sell the
Premise, it shall provide written notice to Tenant of the purchase price, terms
and conditions of the price it would propose to sell said premise (“Offer Term
Notice”).Tenant shall have a period of thirty (30) days after receipt of the
Offer Term Notice to notify Landlord that it desires to purchase the Premises in
accordance with Offer Term Notice (“Tenant’s Offer Acceptance Notice”). In the
event that Tenant timely provides Tenant’s Offer Acceptance Notice, the closing
of the sale will take place no later than thirty (30) days after Tenant provides
said Tenant’s Offer Acceptance Notice. If Tenant fails to provide the Tenant’s
Offer Acceptance Notice or if, after providing Tenant’s Acceptance Notice,
Tenant fails to close the transaction with said thirty (30) day period then any

 

(INITIALED: MO, KW)

 

 

Landlord’s Initials 

KW

 

 

 

Tenant’s Initials 

MO

 

73

--------------------------------------------------------------------------------


 

rights of Tenant to acquire the Premises shall cease and be of no further force
or effect and Landlord shall have the right to sell to market and sell the
Premises to a third party on terms and conditions reasonably acceptable to
Landlord, however, the Tenant shall have the right to match any offer received
by Landlord from such persons, as provided in Section 1 of this paragraph. This
provision shall not apply to a sale between the present shareholders of Landlord
to one another or among their respective heirs, which will not trigger this
right of first refusal, nor shall any gifts to the heirs of such owner. However
the death of all present shareholders of Landlord will in fact trigger the
Tenants right to acquire the property for Landlord for fair market value.

 

(n) Option to Purchase. Provided that the Tenant is not then in default under
the terms of this Lease, then the Landlord grants Tenant the Option to Purchase
the Premises at Fair Market Value, without accounting for the valuation of the
lease between Landlord and Tenant, the value of the Premise based upon the fact
that it possesses all permits necessary to operate an adult entertainment
nightclub in the City of Hialeah, Florida, or the value of the property
described on Exhibit A-1.

 

In order to exercise this Option, Tenant shall notify the Landlord, in writing,
of its desire to exercise the Option which shall contain a proposed purchase
price supported by a Real Estate Appraisal. If the Landlord agrees to the
Purchase Price proposed by Tenant, then the closing shall occur within 60 days
of the date that the Offer is received by the Landlord. Within 14 days of the
Offer date, the Landlord shall notify Tenant whether it agrees to the Offer
Price. If the Landlord does not agree to the Offer Price, then the Landlord
shall, within 45 days of the receipt of the Offer, send a counter-proposal to
Tenant, setting forth its proposed sale price, which sale price shall be
supported by a Real Estate Appraisal. (“Counter-Offer”) If the Tenant agrees to
the Purchase Price proposed by Landlord, then the closing shall occur within 60
days of the date that the Counter-Offer is received by the Tenant. If the Tenant
does not accept the Counter-Offer, then the parties agree that the Purchase
Price will be set by a third party real estate appraiser. This appraiser shall
be selected by agreement of the Tenants Real Estate Appraiser and the Landlords
Real Estate Appraiser, who shall independently appraise the Premise and set the
purchase price. Such real estate appraisal shall be completed within 45 days of
the date that the Real Estate Appraiser is selected by the Appraiser, who shall
select an appraiser within 14 days of being notified that the Tenant has
rejected the Landlord’s Counter-Offer. If the Appraisers cannot agree on a Third
Party Real Estate Appraiser, then the Appraiser shall be selected by the
American Arbitration Association. The Closing of the transaction shall occur
within 30 days of the date that the Appraiser issues his Appraisal of the
Premise.

 

Notwithstanding the above, the minimum purchase price shall be Two Million and
00/100                   ($ 2,000,000.00).

 

This option may be exercised by Tenant during the first 37 months of the lease.
Should the option not be exercised within the first 37 months of the lease, then
the option shall expire. In order to exercise the Option, the Tenant shall
notify the Landlord in writing as required for notice under the Lease and the
closing shall occur as within 60 days thereafter or as soon thereafter as clear
title may be give by Landlord.

 

(o) Subordination, Attornment. Upon request of Landlord, Tenant will in writing
subordinate its rights hereunder to the lien of any mortgage or deed of trust,
to any bank, insurance company or other lending institution, now or hereafter in
force against the Demised Premises, and to all advances made or hereafter to be
made upon the security thereof. In the

 

(INITIALED: MO, KW)

 

74

--------------------------------------------------------------------------------


 

event any proceedings are brought for foreclosure, or in the event of the
exercise of  the power of sale under any mortgage or deed of trust made by
Landlord covering the Demised Premises, Tenant shall attorn to the purchaser
upon any such foreclosure or sale, and recognize such purchaser as the Landlord
under this Lease. The provisions of this subparagraph to the contrary
notwithstanding, and so long as Tenant is not in default hereunder, this Lease
shall remain in full force and effect for the full Lease Term hereof.

 

31.           Notices. Except as set forth below, all notices to be given
hereunder by either of the parties shall be in writing. Any notice may be served
by Landlord upon Tenant personally by delivering the same to an employee of
Tenant, or to Tenant directly. Any notice shall be deemed duly served by either
party if addressed as set forth below and (i) deposited with the United States
Postal Service as certified mail, return receipt requested, with proper postage 
prepaid, or (ii) deposited with FedEx or other reliable overnight courier for
expedited delivery. Either party may change the address to which the notices may
be sent by delivering a copy thereof to the other party in the manner aforesaid
and sent contemporaneously by telecopy and e-mail. If service is made by
personal delivery or Federal Express, such service shall be deemed completed
upon actual receipt of such material. If service shall be made by certified
mail, such service shall be deemed completed as of the third day following the
mailing of such notice in the manner aforesaid.

 

 

To Landlord:

 

 

 

 

 

 

 

 

 

Third Properties, LLC.

 

 

 

800 Bush River Road, Ste. C

 

 

 

Columbia, South Carolina 29210

 

 

 

 

 

 

and

Mr. Harry T. Heizer, Jr.

 

 

 

PO Box 3928

 

 

 

Irmo, South Carolina 29063

 

 

 

Facsimile: (803) 750-6457

 

 

 

 

 

To Tenant:

 

Kenja II, Inc.

 

 

 

7565 W. 20th Avenue

 

 

 

Hialeah, Florida, 33014

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

Troy Lowrie

 

 

 

VCG Holding Corp.

 

 

 

390 Union St., Suite 540

 

 

 

Lakewood, CO 80228

 

 

 

Facsimile: (303) 922-0746

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

(INITIALED: MO, KW)

 

 

Landlord’s Initials  

KW

 

 

 

Tenant’s Initials  

MO

 

 

75

--------------------------------------------------------------------------------


 

 

 

 

Michael L. Ocello

 

 

 

VCG Holding Corp.

 

 

 

1401 Mississippi Avenue, #10

 

 

 

Sauget, IL 62201

 

 

 

Facsimile: (681) 271-8384

 

 

 

 

 

 

 

Allan S. Rubin, Esq.

 

 

 

Draper, Rubin & Shulman, P.L.C.

 

 

 

29800 Telegraph Road

 

 

 

Southfield, Michigan 48034

 

 

 

Facsimile: 248-358-9729

 

(q)           Sale Termination. In the event that the Agreement for the Purchase
and Sale of Assets (“Agreement”) between Gregory Kenwood Gaines,  Kenja,Inc.,
and Kenja II, Inc., and VCG Holding Corp., is terminated for any reason
whatsoever, then this Lease shall automatically terminate, any security deposit
paid by Tenant shall be returned and all parties shall be released from any
further liability under this Lease.

 

(r)            Tenant’s Statement. Tenant shall at any time and from time to
time, upon not less than ten (10) days prior written notice from Landlord,
execute, acknowledge and deliver to Landlord a statement in writing containing
such statements as Landlord or any prospective purchaser or mortgagee of the
Property may require, including (a) certification that this Lease is unmodified
and in full force and effect (or, if modified, stating the nature of such
modification and certifying that this Lease as so modified is in full force and
effect), and the date to which the rental and other charges are paid in advance,
if any, (b) Tenant’s acknowledgment that there are not, to Tenant’s knowledge,
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, (c) confirmation of the Rent Commencement Date and
the expiration date of the Lease Term, (d) confirmation that no rents have been
paid more than one (1) month in advance, and (e) confirmation that Tenant has no
right to purchase the Premises other that as contained herein. If Tenant fails
to execute Tenant’s  Statement within such ten (10) day period, Landlord is
hereby authorized to execute Tenant’s Statement as Tenant’s attorney in fact.
Any such statement may be relied upon by the prospective purchaser or
encumbrance of all or any portion of the Property.

 

(s)           Authority. If Tenant is a corporation, partnership, trust or
limited liability company, each individual executing this Lease on behalf of
Tenant represents and warrants that he or she is duly authorized to execute and
deliver this Lease on behalf of Tenant in accordance with the bylaws,
partnership agreement or operating agreement (as the case may be) of Tenant, and
that this Lease is binding upon Tenant.

 

(t)            No Partnership. It is expressly understood that the Landlord and
Tenant are not partners or co-venturers and that the Landlord has no right,
title or interest in and to the business of the Tenant, and that the Tenant has
no right to represent or bind the Landlord in any respect whatsoever, and that
nothing contained herein shall be deemed, held or construed as making the
Landlord a partner or associate of the Tenant, or as rendering the Landlord
liable for

 

(INITIALED: MO, KW)

 

76

--------------------------------------------------------------------------------


 

any debts, liabilities or obligations incurred by the Tenant; it is being
expressly understood that the relationship between the parties hereto is, and
shall at all times remain that of Landlord and Tenant.

 

(u)           Nondisclosure Statement. Tenant hereby agrees that as of the date
set forth herein, and for the term of this Lease as set forth herein, Tenant
shall not disclose the terms of this Lease or the negotiations thereof to any
individual, firm or corporation. This nondisclosure statement shall not preclude
Tenant from disclosing the terms of this Lease or negotiations thereunder to
Tenant’s legal counsel, a financial institution, the Internal Revenue Service,
or any administrative or judicial entity which may require such information.

 

30.           BROKERS. Tenant warrants that except for the principals of
Landlord (who may be licensed real estate brokers acting on their own behalf),
it has had no dealings with any real estate broker or agents in connection with
the negotiation of this Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as dated:

 

 

LANDLORD:

 

 

 

Third Properties, Inc.

 

 

 

 

 

 

 

By:

/s/ G. Kenwood Gaines

 

 

 

Name:

  G. Kenwood Gaines

 

 

 

Title:

  Pres.

 

 

 

Date:

  10/29/07

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

Kenja II, Inc.

 

 

 

 

 

 

 

By:

/s/ Micheal L Ocello

 

 

 

Name:

  Micheal L Ocello

 

 

 

Title:

  Vice Pres

 

 

 

Date:

  10-29-07

 

 

(INITIALED: MO, KW)

 

 

Landlord’s Initials  

KW

 

 

 

Tenant’s Initials  

MO

 

77

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

LOCATION OF DEMISED PREMISES

 

(INITIALED: MO, KW)

 

78

--------------------------------------------------------------------------------


 

Exhibit “A”

 

Legal Description:

 

Begin at a point 25 feet South of the Northeast corner of Tract 13 of CHAMBERS
LAND COMPANY SUBDIVISION of the Southwest ¼ of Section 25, Township 52 South,
Range 40, East; thence run Westerly for a distance of 160 feet; thence run
Southerly for a distance of 190.14 feet; thence run Easterly for a distance of
60.0 feet to a point of tangency of a curve; thence proceed Southerly along the
arc of said curve a distance of 110.22 feet; thence run Northerly a distance of
185 feet to the Point of Beginning.

 

(INITIALED: MO, KW)

 

 

Landlord’s Initials  

KW

 

 

 

Tenant’s Initials  

MO

 

79

--------------------------------------------------------------------------------


 

EXHIBIT “A-1”

ADDITIONAL PARKING LOT PROPERTY

 

(INITIALED: MO, KW)

 

80

--------------------------------------------------------------------------------


 

Exhibit “A”

 

Legal Description:

 

The North 165 feet of the East 140 feet of the West 280.10 feet of Tract 13,
LESS AND EXCEPT the North 25 feet thereof, of CHAMBERS LAND COMPANY SUBDIVISION
of the Southwest ¼ of Section 26, Township 52 South, Range 40 East, according to
the Plat thereof recorded in Plat Book 2, Page 68, of the Public Records of
Miami-Dade County, Florida.

 

(INITIALED: MO, KW)

 

 

Landlord’s Initials  

KW

 

 

 

Tenant’s Initials  

MO

 

81

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

GUARANTY OF LEASE

 

In order to induce Third Property, Inc. (“Landlord”) to enter into that certain
Lease dated 10/29, 2007 (the “Lease”) with Kenja, II, Inc.,  a Florida
Corporation (“Tenant”), VCG Holding Corp., a Colorado corporation (“Guarantor”)
hereby makes the following agreements with and in favor of Landlord:

 

1.             Guarantor hereby guarantees, unconditionally and absolutely, the
full and faithful performance and observance of all the covenants, terms, and
conditions of the Lease to be performed and observed by Tenant, expressly
including, without being limited to, the payment, when due, of Minimum Rent and
additional rent payable under the Lease.

 

2.             If the Lease shall be modified in any respect by agreement
between Landlord and Tenant, the obligations hereunder of Guarantor shall extend
and apply with respect to the full and faithful performance and observance of
all the covenants, terms and conditions of the Lease and of any such
modification thereof.

 

3.             If the Lease shall be renewed, or its term extended, for any
period beyond the date specified in the Lease for the expiration of said term,
either pursuant to any option granted under the Lease or otherwise, or if Tenant
holds over beyond the term of the Lease, the obligations hereunder of Guarantor
shall extend and apply with respect to the full and faithful performance and
observance of all the covenants, terms and conditions of the Lease and of any
such modification thereof.

 

4.             Insofar as the payment by Tenant of any sums of money to Landlord
is involved, this Guaranty is a guaranty of payment and not of collection, and
shall remain in full force and effect until payment in full to Landlord of all
sums payable under the Lease. Guarantor waives any right to require that any
action be brought against Tenant.

 

5.             Guarantor does not require any notice of Tenant’s nonpayment,
nonperformance, or non-observance of the covenants, terms and conditions of the
Lease. Guarantor hereby expressly waives the right to receive such notice.

 

6.             Guarantor expressly agrees (without in any way limiting his
liability under any other provision of this Guaranty) that Guarantor shall, at
the request of Landlord, enter into a new lease with Landlord on the same terms
and conditions as contained in the Lease immediately prior to its termination,
for a term commencing on the termination date of the Lease and ending on the
expiration date of the Lease, if the Lease shall be terminated due to a default
by Tenant thereunder.

 

7.             The liability of Guarantor is coextensive with that of Tenant and
also joint and several, and action may be brought against Guarantor and carried
to final judgment either with or without making Tenant a party thereto.

 

(INITIALED: MO, KW)

 

82

--------------------------------------------------------------------------------


 

8.             Until all of Tenant’s obligations under the Lease are fully
performed, Guarantor (a) waives any rights that Guarantor may have against
Tenant by reason of any one or more payments or acts in compliance with the
obligations of Guarantor under this Guaranty, and (b) subordinates any liability
or indebtedness of Tenant held by Guarantor to the obligations of Tenant to
Landlord  under this Lease.

 

9.             Neither Guarantor’s obligation to make payment in accordance with
the terms of this Guaranty nor any remedy for the enforcement thereof shall be
impaired, modified, released or limited in any way by any impairment,
modification, release or limitation of the liability of Tenant or its estate in
bankruptcy, resulting from the operation of any present or future provision of
the Bankruptcy Code of the United States or from the decision of any court
interpreting the same.

 

10.           Guarantor waives any right to require that resort be had to any
security or to any other credit in favor of Tenant.

 

11.           Guarantor waives the benefit of any statute of limitations
affecting Guarantor’s liability under this Guaranty. Guarantor hereby waives the
right to trial by jury in any action or proceeding that may hereafter be
instituted by Landlord against Guarantor in respect of this Guaranty.

 

12.           Guarantor irrevocably appoints Tenant as his agent for service of
process related to this Guaranty.

 

13.           Guarantor shall pay all of Landlord’s expenses, including but not
limited to, attorney’s fees, incurred in enforcing this Guaranty.

 

14.           The Lease and this Guaranty shall be governed by, interpreted
under the laws of, and enforced in the courts of the State of Florida.

 

15.           This Guaranty, and all of the terms hereof, shall be binding on
Guarantor and the successors, assigns and legal representatives of Guarantor,
and shall inure to the benefit of and may be enforced by Landlord, its
successors and assigns, and the holder of any mortgage to which the Lease may be
subject and subordinate from time to time.

 

16.           Anything herein or in the Lease to the contrary notwithstanding,
Guarantor hereby acknowledges and agrees that any security deposit or other
credit in favor of the Tenant may be applied to cure any Tenant default or
offset any damages incurred by Landlord under the Lease, as Landlord determines
in its sole and absolute discretion, and Landlord shall not be obligated to
apply any such deposit or credit to any such default or damages before bringing
any action or pursuing any remedy available to Landlord against Guarantor.
Guarantor further acknowledges that its liability under this Guaranty shall not
be affected in any manner by such deposit or credit, or Landlord’s application
thereof.

 

(INITIALED: MO, KW)

 

83

--------------------------------------------------------------------------------


 

17.                                 Guarantor signs this guarantee personally
and not as a representative or officer of any corporation, partnership, or
trust.

 

 

Guarantor:

VCG HOLDING CORP.,

 

 

390 Union Street, Suite 540

 

 

Lakewood, Colorado, 80228

 

VCG HOLDING CORP., a Colorado Corporation

 

 

By:

  /s/ Micheal L. Ocello

 

Troy Lowrie, CEO

Micheal Ocello, Pres.

 

(INITIALED: MO, KW)

 

84

--------------------------------------------------------------------------------


 

FLORIDA SECURED TRANSACTION REGISTRY

 

Search Fees Forms FAQ’s Help

 

ACH Debit Accounts

 

DETAIL RECORD FOR: 200407263576

< PREVIOUS  BACK TO RESULTS  NEXT >

 

STATUS

DATE FILED

EXPIRES

FILINGS COMPLETED
THRU

SUMMARY FOR
FILING

FILED

06/25/2004

06/25/2009

10/17/2007

200407263576

 

Events Filed

0

 

SECURED PARTIES

Current Secured Parties:;1


NAME & ADDRESS

 

CIT TECHNOLOGY FINANCING SERVICES, INC.
4600 TOUCHTON RD E BLDG 100 STE 300 JACKSONVILLE FL 32246

 

MORE >

 

DEBTOR PARTIES

Current Debtor Parties:;1


NAME & ADDRESS


 

TREASURE ISLAND, INC.
7565 W. 20TH AVE. HIALEAH FL 33014

 

MORE >

 

DOCUMENT IMAGES

Pages in all forms/attachments:;1


DOCUMENT NUMBER


TYPE


DATE


PAGES


200407263576


UCC1


06/25/2004


1

 

Home || Search || Fees || Forms || FAQ’s || Help || Debit

 

[g282501ke07i001.jpg]

Copyright (C) 2001 Image API, Inc.

 

85

--------------------------------------------------------------------------------


 

UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS (front and back) CAREFULLY
A. NAME & PHONE OF CONTACT AT FILER [optional]

 

Phone:(800) 331-3282 Fax: (818) 662-4141

FLORIDA SECURED TRANSACTION REGISTRY
FILED
2004 Jun 25 AM 12:00
****** 200407263576 ******

B. SEND ACKNOWLEDGEMENT TO: (Name and Address)

508273 ICIT GROUP1

 

 

UCC Direct Services
P.O. Box 29071
Glendale, CA 91209-9071

6289874

 

FLFL

 

 

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

1. DEBTOR’S EXACT FULL LEGAL NAME - Insert only one debtor name (1a or 1b) - do
not abbreviate or combine names

OR

1a. ORGANIZATION’S NAME
TREASURE ISLAND, INC.

1b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

1c. MAILING ADDRESS

CITY

STATE

POSTAL CODE

COUNTRY

7565 W. 20TH AVE.

HIALEAH

FL

33014

 

1d. SEE INSTRUCTIONS

ADD’L INFO RE ORGANIZATION DEBTOR

1e. TYPE OF ORGANIZATION

1f. JURISDICTION OF ORGANIZATION

1g. ORGANIZATIONAL ID #, if any

 

 

Corporation

FL

M44682

o NONE

 

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (2a
or 2b) - do not abbreviate or combine names

OR

2a. ORGANIZATION’S NAME

2b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

2c. MAILING ADDRESS

CITY

STATE

POSTAL CODE

COUNTRY

 

 

 

 

 

2d. SEE INSTRUCTIONS

ADD’L INFO RE ORGANIZATION DEBTOR

2e. TYPE OF ORGANIZATION

2f. JURISDICTION OF ORGANIZATION

2g. ORGANIZATIONAL ID #, if any

 

 

 

 

 

o NONE

 

3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert
only one secured party name (3a or 3b)

OR

3a. ORGANIZATION’S NAME
CIT Technology Financing Services, Inc.

3b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

3c. MAILING ADDRESS

CITY

STATE

POSTAL CODE

COUNTRY

4600 Touchton Rd E Bldg 100, Ste 300

Jacksonville

FL

32246

 

 

4. THIS FINANCING STATEMENT covers the following collateral:

 

“This is a True Lease this UCC-1 Financing Statement is being filed for
information purposes only” SAVIN 3224 COLOR COPIER SN# K0240300109 MITA 1500
PRINTER SN# XBP3Y05420 “plus all other types of office equipment and products,
computers, security systems and other items of equipment now and hereafter
leased to and/or financed for Debtor/Lessee by Secured Party/Lessor, and
including all replacements, upgrades and substitutions hereafter occurring to
all of the foregoing equipment and all now existing and future attachments,
parts, accessories and add-ons for all of the foregoing items and types of
equipment, and all proceeds and products thereof.”

 

o

Documentary
stamp tax paid

x

Documentary stamp
tax not applicable

 

5. ALTERNATIVE DESIGNATION [if applicable]

x LESSEE/LESSOR

o CONSIGNEE/CONSIGNOR

o BAILEE/BAILOR

o SELLER/BUYER

o AG. LIEN

o NON-UCC FILING

 

6. o This FINANCING STATEMENT is to be filed (for record) (or recorded) in the
Real ESTATE RECORDS. Attach Addendum [If applicable]

7. Check to REQUEST SEARCH REPORT(S) on Debtor(s) (ADDITIONAL FEE) (optional)

o All Debtors

o Debtor 1

o Debtor 2

 

8. OPTIONAL FILER REFERENCE DATA

 

 

 

 

6289874

 

 

 

 

 

FILING OFFICE COPY - NATIONAL UCC FINANCING STATEMENT (FORM UCC1) (REV.
05/22/02)

 

Prepared by UCC Direct Services, P.O. Box 29071,

  Glendale, CA 91209-9071 Tel (800) 331-3282

 

86

--------------------------------------------------------------------------------


 

FLORIDA SECURED TRANSACTION REGISTRY

 

Search Fees Forms FAQ’s Help
ACH Debit Accounts

 

< PREVIOUS

Results For Filed Compact Debtor Name List Search on Treasure Island, Inc
Use the Previous and Next buttons to display additional search results

NEXT >

 

Name

 

Address

 

City

 

State

 

Zip Code

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

TREASURE ISLAND, INC.

 

7565 W. 20TH AVE.

 

HIALEAH

 

FL

 

33014

 

F

 

TREASURE ISLAND DEVELOPMENT LLC A FLORIDA LIMITED LIABILITY COMPANY

 

PO BOX 1839

 

TAMPA

 

FL

 

33601

 

F

 

TREASURE ISLAND ENTERPRISES LLC.

 

14544 BRADDOCK OAK DRIVE

 

ORLANDO

 

FL

 

32837

 

F

 

TREASURE ISLAND MARINA INC.

 

3605 S THOMAS DR

 

PANAMA CITY

 

FL

 

32408

 

F

 

TREASURE ISLAND MARINA INC.

 

3605 S THOMAS DR

 

PANAMA CITY BEACH

 

FL

 

32408

 

F

 

TREASURE ISLAND MARINA INC.

 

3605 S THOMAS DR

 

PANAMA CITY BEACH

 

FL

 

32408

 

F

 

TREASURE ISLAND OF NORTH BAY LLC

 

1630 NE 79TH ST

 

NORTH BAY VILLAGE

 

FL

 

33141

 

F

 

TREASURE ISLAND OF NORTH BAY LLC

 

1630 NE 79TH ST. CAUSEWAY

 

NORTH BAY VILLAGE

 

FL

 

33706

 

F

 

TREASURE ISLAND NURSERIES & LANDSCAPING

 

P.O.BOX 112

 

LEESBURG

 

FL

 

34749

 

F

 

TREASURE ISLAND PHARMACY, INC.

 

1706 N.E. 79TH ST CAUSEWAY

 

NORTH BAY VILLAGE

 

FL

 

33141

 

F

 

TREASURE ISLAND PHARMACY, INC.

 

1630 N.E. 79TH ST. CAUSEWAY

 

NORTH BAY VILLAGE

 

FL

 

33141

 

F

 

TREASURE ISLAND PHARMACY, INC.

 

1706 NE 79TH STREET CSWY

 

MIAMI

 

FL

 

33141

 

F

 

TREASURE ISLAND SUNGLASS SHOPS INC

 

2900 W SAMPLE ROAD

 

POMPANO BEACH

 

FL

 

33073

 

F

 

TREASURE ISLAND TENNIS & YACHT CLUB CORPORATION

 

1101 WEST SECOND STREET

 

TREASURE ISLAND

 

FL

 

33706

 

F

 

TREASURE ISLAND TENNIS & YACHT CLUB CORPORATION

 

1101 WEST SECOND STREET

 

TREASURE ISLAND

 

FL

 

33706

 

F

 

TREASURE ISLAND TENNIS & YACHT CLUB CONDOMINIUM #1 INC.

 

C/O RAMPART PROPERTIES 10033 9TH STREET N, 2ND FLOOR

 

ST. PETERSBURG

 

FL

 

33716

 

F

 

TREASURE ISLAND TENNIS & YACHT CLUB CORPORATION OF PINELLAS

 

400 TREASURE ISLAND CAUSEWAY

 

TREASURE ISLAND

 

FL

 

33706

 

F

 

TREASURE ISLAND TENNIS & YACHT CLUB CORPORATION OF PINELLAS

 

400 TREASURE ISLAND CAUSEWAY

 

TREASURE ISLAND

 

FL

 

33706-1131

 

F

 

TREASURE ISLAND TENNIS & YACHT CLUB CORPORATION OF PINELLAS

 

400 TREASURE ISLAND CAUSEWAY

 

TREASURE ISLAND

 

FL

 

33706-1131

 

F

 

TREASURE ISLAND TENNIS & YACHT CLUB CORPORATION OF PINELLAS

 

400 TREASURE ISLAND CAUSEWAY

 

TREASURE ISLAND

 

FL

 

33706

 

F

 

 

Home || Search || Fees || Forms || FAQ’s || Help || Debit

 

[g282501ke07i001.jpg]

 

Copyright (C) 2001 Image API, Inc.

 

87

--------------------------------------------------------------------------------


 

FLORIDA SECURED TRANSACTION REGISTRY

 

Search Fees Forms FAQ’s Help
ACH Debit Accounts

 

DETAIL RECORD FOR: 200190522532

 

STATUS

DATE FILED

EXPIRES

FILINGS COMPLETED
THRU

SUMMARY FOR
FILING

LAPSED

12/10/2001

12/10/2006

10/17/2007

200190522532

 

Events Filed

1

View Filing History

 

SECURED PARTIES

Current Secured Parties:;1

NAME & ADDRESS

 

RODRIGUEZ JOSE R.

 

5527 WOODLAND LANE FORT LAUDERDALE FL

NONE

33312

 

 

 

 

MORE >

 

 

DEBTOR PARTIES

Current Debtor Parties:;2

 

 

NAME & ADDRESS

 

 

 

TREASURE ISLAND, INC.

 

C/O FRANK NEWMAN 66 WEST FLAGLER STREET,

NONE

SUITE 700 MIAMI FL 33130

 

 

 

ALL MY FRIENDS, INC.

 

C/O FRANK NEWMAN 66 WEST FLAGLER STREET,

NONE

SUITE 700 MIAMI FL 33130

 

 

 

 

MORE >

 

DOCUMENT IMAGES

Pages in all forms/attachments:;4

DOCUMENT NUMBER

TYPE

DATE

PAGES

200190522532

UCC1

12/10/2001

2

 

Home || Search || Fees || Forms || FAQ’s || Help || Debit

 

[g282501ke07i001.jpg]

 

Copyright (C) 2001 Image API, Inc.

 

88

--------------------------------------------------------------------------------


 

UNIFORM COMMERCIAL CODE

State of Florida
FINANCING STATEMENT

FORM UCC-1 (REV.2001)

This Financing Statement is presented to a filing officer pursuant to the
Uniform Commercial Code:

 

1. Debtor (Last Name First if an individual) TREASURE ISLAND, INC.

 

 

 

1b. Mailing Address 66 WEST FLAGLER STREET
C/o FRANK NEWMAN                       SUITE 700

1c. City, State
MIAMI, FL

1d. Zip Code
33130

 

 

2. Additional Debtor or Trade Name (Last Name First if an individual) ALL MY
FRIENDS, INC.

 

 

 

2b. Mailing Address 66 WEST FLAGLER STREET
C/o FRANK NEWMAN                       SUITE 700

2c. City, State



2d. Zip Code



 

 

3. Secured Party (Last Name First if an individual) JOSE R. RODRIGUEZ

 

 

 

3a. Mailing Address 5527 WOODLAND LANE

3b. City, State
FORT LAUDERDALE, FL

3c. Zip Code
33312

 

 

4. Assignee of Secured Party (Last Name First if an individual)

 

 

 

4a. Mailing Address

4b. City, State

4c. Zip Code

 

5. This Financing Statement covers the following types or items or property
[include description of real property on which located and owner of record when
required. If more space is required, attach additional sheet(s)].

 

SEE ATTACHED SCHEDULE “A”.

 

6. Check only if Applicable:          x Products of collateral are also
covered.       x Proceeds of collateral are also covered.       o Debtor is
transmitting utility.

 

7. Check appropriate box:  x All documentary stamps due and payable or to become
due and payable pursuant to s. 201.22 F.S., have been paid.

(one box must be marked) o Florida Documentary Stamp Tax is not required.

 

8.         In accordance with s. 679.402(2) F.S., this statement is filed
without
 the Debtor’s signature to perfect a security interest in collateral:

9.     Number of additional sheets presented:    1   

o        already subject to a security interest in another jurisdiction when it
was brought into this state or debtor’s location changed to this state.

This Space for the Use of Filing Officer

o        which is proceeds of the original collateral described above in which a
security interest was perfected.

 

o        as to which the filing has lapsed. Date filed
                                          and previous UCC-1 file number
                                         

FLORIDA SECURED TRANSACTION REGISTRY

o        acquired after a change of name, identity, or corporate structure of
the debtor.

FILED

10.       Signature(s) of Debtor(s)

2001 Dec 10 AM 12:00

ALL MY FRIENDS INC.

 

TREASURE ISLAND INC.

******200190522532******

/s/ Illegible

 

/s/ Illegible

 

11. Signature(s) of Secured Party is if Assigned, by Assignee(s)

 

/s/ Jose R. Rodriguez

 

 

Jose R. Rodriguez

 

12. Return Copy to:

 

Name

IRA MARCUS, P.A.

 

Address

888 EAST LAS OLAS BLVD.

 

Address

SUITE 710

 

City, State, Zip

FORT LAUDERDALE, FL 33301

 

 

STANDARD FORM — FORM UCC-1

Approved by Secretary of State, State of Florida

 

89

--------------------------------------------------------------------------------


 

SCHEDULE A

 

1.                          All of the Corporations’ documents or other receipts
covering, evidencing or representing goods that relate to any contracts,
inventory, equipment, chattel paper, fixtures, investment property, general
intangibles, goods, licenses and leases, instruments, and all other property
furniture, fixtures, leasehold improvements, equipment and property;

 

2.                          A certain Lease Agreement dated the 1st day of May,
2001, made by Laurie, Inc. as Landlord, and TREASURE ISLAND, INC., as Tenant,
covering the premises located at 7565 West 20th Avenue, Hialeah, Florida, 33041,
together will all of its improvements, furniture and fixtures, and current
occupational licenses.

 

3.                          Licenses incidental to the operation of the
Businesses, to the extent assignable.

 

4.                          Liquor License Number 2302247-4COP-SRX and Tobacco
License Number 2315350.

 

90

--------------------------------------------------------------------------------


 

FLORIDA SECURED TRANSACTION REGISTRY

 

Search Fees Forms FAQ’s Help

 

ACH Debit Accounts

 

DETAIL RECORD FOR: 950000182679

 

 

STATUS

DATE FILED

EXPIRES

FILINGS COMPLETED
THRU

SUMMARY FOR
FILING

LAPSED

09/11/1995

09/11/2005

10/17/2007

950000182679

 

Events Filed

1

View Filing History

 

SECURED PARTIES

Current Secured Parties:;1

NAME & ADDRESS




REX LESING CORPORATION
2270 N W 23RD ST MIAMI FL 33142


NONE

 

MORE >

 

DEBTOR PARTIES

Current Debtor Parties:; 2


NAME & ADDRESS




TREASURE ISLAND INC
7565 W 20TH AVE HIALEAH FL 33014


NONE


 


 


TREASURE ISLAND RESTAURANT
7565 W 20TH AVE HIALEAH FL 33014


NONE

 

MORE >

 

DOCUMENT IMAGES

Pages in all forms/attachments:; 2


DOCUMENT NUMBER


TYPE


DATE


PAGES


950000182679


UCC1


09/11/1995


1

 

Home || Search || Fees || Forms || FAQ’s || Help || Debit

 

[g282501ke07i001.jpg]

 

Copyright (C) 2001 Image API, Inc.

 

91

--------------------------------------------------------------------------------


 

FLORIDA SECURED TRANSACTION REGISTRY

 

Search Fees Forms FAQ’s Help

 

ACH Debit Accounts

 

DETAIL RECORD FOR: 950000244385

 

 

STATUS

DATE FILED

EXPIRES

FILINGS COMPLETED
THRU

SUMMARY FOR
FILING

LAPSED

12/06/1995

12/06/2000

10/17/2007

950000244385

 

Events Filed

0

 

SECURED PARTIES

Current Secured Parties:; 1

NAME & ADDRESS



ORIX CREDIT ALLIANCE INC
1625 NW AMBERGLEN CRT STE 100 BEAVERTON FL


NONE

97006


 

 

MORE >

 

DEBTOR PARTIES

Current Debtor Parties:; 1


NAME & ADDRESS




TREASURE ISLAND INC
7565 W 20TH AVE HIALEAH FL 33015


NONE

 

MORE >

 

DOCUMENT IMAGES

Pages in all forms/attachments:; 3


DOCUMENT NUMBER


TYPE


DATE


PAGES


950000244385


UCC1


12/06/1995


3

 

Home || Search || Fees || Forms || FAQ’s || Help || Debit

 

[g282501ke07i001.jpg]

 

Copyright (C) 2001 Image API, Inc.

 

92

--------------------------------------------------------------------------------


 

FLORIDA SECURED TRANSACTION REGISTRY

 

Search Fees Forms FAQ’s Help

 

ACH Debit Accounts

 

DETAIL RECORD FOR: 990000084260

 

 

STATUS

DATE FILED

EXPIRES

FILINGS COMPLETED
THRU

SUMMARY FOR
FILING

LAPSED

04/19/1999

04/19/2004

10/17/2007

990000084260

 

Events Filed

0

 

SECURED PARTIES

Current Secured Parties:; 1

NAME & ADDRESS




LCOA INC
340 E BIG BEAVER RD #560 TROY MI 48083


NONE

 

MORE >

 

DEBTOR PARTIES

Current Debtor Parties:; 1


NAME & ADDRESS




TREASURE ISLAND INC
7565 W 20TH ST HIALEAH FL 33014


592816767

 

MORE >

 

DOCUMENT IMAGES

Pages in al1 forms/attachments:; 1


DOCUMENT NUMBER


TYPE


DATE


PAGES


990000084260


UCC1


04/19/1999


1

 

Home || Search || Fees || Forms || FAQ’s || Help || Debit

 

[g282501ke07i001.jpg]

 

Copyright (C) 2001 Image API, Inc.

 

93

--------------------------------------------------------------------------------


 

FLORIDA DEPARTMENT OF STATE

DIVISION OF CORPORATIONS

 

Home

 

Contact Us

 

E-Filing Services

 

Document Searches

 

Forms

 

Help

 

Previous on List

 

Next on List

 

Federal Lien Registration List By Debtor Name

 

Name

 

City

 

State

 

FEI/DOB

 

Status

 

KENCO ELECTRIC INC

 

COCONUT CREEK

 

FL

 

650253823

 

A

 

KENCO ELECTRICAL & A-C INC

 

JACKSONVILLE

 

FL

 

593227540

 

A

 

KENCO ELECTRIC INC , A CORPORATION

 

CORAL SPRINGS

 

FL

 

 

 

A

 

KENCO MANAGEMENT INC

 

BOCA RATON

 

FL

 

650341546

 

A

 

KENCO QUILTING & TEXTILE INC

 

HOLLYWOOD

 

FL

 

591456754

 

T

 

KENCO SIGNS AWNING DIVISION INC

 

HOLLY HILL

 

FL

 

593201900

 

T

 

KENCO SIGNS AWNING DIVISION INC

 

HOLLY HILL

 

FL

 

593201900

 

T

 

KENDALE FUTON INC

 

TAMPA

 

FL

 

593091673

 

L

 

KENDALE FUTON INC

 

TAMPA

 

FL

 

593091673

 

L

 

KENDALL BEAUTY SUPPLY INC

 

MIAMI

 

FL

 

651157495

 

A

 

KENDALL CONSERVATORY OF MUSIC INC

 

MIAMI

 

FL

 

650256177

 

T

 

KENDALL HOCKEY ASSOCIATION INC

 

MIAMI

 

FL

 

651069581

 

A

 

KENDALL LUMBER & GRANITE CO

 

MIAMI

 

FL

 

650787771

 

T

 

KENDALL LUMBER & GRANITE CO

 

MIAMI

 

FL

 

650787771

 

T

 

KENDALL L VITULLI D O PA

 

PALM BEACH GARDENS

 

FL

 

651149978

 

A

 

KENDALL RESORT HOTEL INC

 

MIAMI

 

FL

 

650802272

 

T

 

KEN HALL & ASSOCIATES INC

 

PERRY

 

FL

 

593447894

 

A

 

KEN HALL & ASSOCIATES INC

 

PERRY

 

FL

 

593447894

 

A

 

KENIA M CUEVAS DDS PA

 

MIAMI

 

FL

 

651136818

 

A

 

KENITH BURCH WELDING INC

 

JACKSONVILLE

 

FL

 

593422173

 

T

 

 

Home Contact us Document Searches E-Filing Services Forms Help
Copyright and Privacy Policies
Copyright © 2007 State of Florida, Department of State.

 

94

--------------------------------------------------------------------------------


 

FLORIDA DEPARTMENT OF STATE

DIVISION OF CORPORATIONS

 

Home

 

Contact Us

 

E-Filing Services

 

Document Searches

 

Forms

 

Help

 

Previous List

 

Next List

 

Judgment Lien Name List

 

Filing Number

 

Debtor Name

 

Address

 

J04900008227

 

KENELY JANET R

 

8279 PANAHAN DR

 

J06900012439

 

KENGLE CRISTINA

 

899 KING S TRAIL ROAD #120

 

J02000370209

 

KEN HALL & ASSOCIATES, INC.

 

1290 HOUCK RD

 

J03000001539

 

KEN HALL & ASSOCIATES INC

 

1290 HOUCK ROAD ROUTE 1 BOX 638

 

J03000055873

 

KEN HALL & ASSOCIATES, INC.

 

3917 CASEY KEY ROAD

 

J03000105447

 

KEN HALL & ASSOCIATES INC

 

12900 HOUCK ROAD

 

J03000190068

 

KEN HALL & ASSOCIATES INC

 

1290 HOUCK ROAD

 

J03900002815

 

KEN HALL & ASSOCIATES, INC.

 

1290 HOUCK ROAD

 

J03900007597

 

KEN HALL & ASSOCIATES, INC

 

3917 CASEY KEY RD

 

J03000280356

 

KEN HALL & ASSOCIATES, INC.

 

1290 HOUCK RD

 

J03900016561

 

KEN HALL & ASSOCIATES, INC.

 

3917 CASEY KEY ROAD

 

J04900002894

 

KEN HALL & ASSOCIATES, INC.

 

3917 CASEY KEY ROAD

 

J04900024467

 

KEN HALL & ASSOCIATES, INC.

 

1290 HOUCK ROAD

 

J06000185491

 

KEN HAZLETT HAIR DESIGN LLC

 

4923 NW 59TH CT

 

J07900013614

 

KENIER CORY

 

2646 JOHNSON STREET

 

Illegible

 

KENIGSBERG KOLMAN

 

520 HOLIDAY DRIVE

 

Illegible

 

KENIGSBERG ROSSITA

 

520 HOLIDAY DRIVE

 

J02000202261

 

KENIMOND WILLIAM G

 

30 N MANTOR AVENUE

 

J01000065116

 

KENISE’S CAFE OF PUNTA GORDA INC

 

23462 PATERA AVE

 

J03000015125

 

KEN ISSACS INC

 

%KAY WOOD

 

 

Home Contact us Document Searches E-Filing Services Forms Help
Copyright and Privacy Policies
Copyright © 2007 State of Florida, Department of State.

 

95

--------------------------------------------------------------------------------


 

FLORIDA DEPARTMENT OF STATE

DIVISION OF CORPORATIONS

 

Home

 

Contact Us

 

E-Filing Services

 

Document Searches

 

Forms

 

Help

 

Previous List

 

Next List

 

Judgment Lien Name List

 

Filing Number

 

Debtor Name

 

Address

 

J05000174315

 

KEN KAR OF THE TREASURE COAST INC

 

PO BOX 2729

 

J02000429104

 

KENKAT, INC.

 

9039 LITTLE RD

 

J02000486443

 

KENKAT, INC.

 

%KATHLEEN R MARTIN

 

J02000486476

 

KENKAT, INC.

 

33191 US HIGHWAY 19 N

 

J02000486500

 

KENKAT, INC.

 

%KATHLEEN MARTIN

 

J03000278699

 

KENKAT INC

 

33191 US HIGHWAY 19 N

 

J03000278707

 

KENKAT INC

 

PO BOX 907

 

J03900013256

 

KENKAT, INC.

 

19910 WYNDHAM LAKES DR.

 

J06000052493

 

KENKAT LLC

 

20281 E COUNTRY CLUB DR APT 2304

 

J07000030869

 

KENKAT LLC

 

20281 E COUNTRY CLUB DR APT 2304

 

J04000073734

 

KENKO, INC.

 

12301 CENTRAL AVENUE NE

 

J06900004245

 

KENKO INC

 

12301 CENTRAL AVE NE

 

J07900012263

 

KENKO, INC.

 

12301 CENTRAL AVE. N.E., SUITE 100

 

J03000305427

 

KENLEE PRECISION OF FLORIDA INC

 

1700 MORRELL PARK AVE

 

J03000308355

 

KENLEE PRECISION OF FLORIDA INC

 

1700 MORRELL PARK AVE

 

Illegible

 

KENLEY STEVE

 

1207 LINCOLN STREET

 

Illegible

 

KENLIN, INC.

 

1821 N.W. 18TH AVENUE, BDG. 41,

 

J06900002212

 

THE KENLIN COMPANY, INC.

 

1821 N.W. 18TH AVENUE, BDG. 41,

 

J05900017531

 

KENLON K A

 

9 CAMBRIA ST #4

 

J03000165714

 

KENMAR & COMPANY INC

 

6215 29TH STREET EAST

 

 

Home Contact us Document Searches E-Filing Services Forms Help
Copyright and Privacy Policies
Copyright © 2007 State of Florida, Department of State.

 

96

--------------------------------------------------------------------------------


 

FLORIDA SECURED TRANSACTION REGISTRY

 

Search Fees Forms FAQ’s Help

 

ACH Debit Accounts

 

< PREVIOUS

Results For Filed Compact Debtor Name List Search on Kenja II, Inc
Use the Previous and Next buttons to display additional search results

NEXT >

 

Name

 

Address

 

City

 

State

 

Zip Code

 

Status

 

KEN JAM APPAREL, INC.

 

1175 NE 125 STREETSTE 102

 

NORTH MIAMI

 

FL

 

33161

 

F

 

KEN JAM MANAGEMENT, INC., A FLORIDA CORPORATION

 

1175 N.E. 125TH STREETSUITE 102

 

NORTH MIAMI

 

FL

 

33161

 

F

 

KEN JERRY

 

1526 CAIRO WAY

 

PALM HARBOR

 

FL

 

34683

 

F

 

KENJI GROUP, INC.

 

3452 LITHIA PINECREST ROAD

 

BRANDON

 

FL

 

 

 

F

 

KEN JOHNSON & SONS, INC.

 

22845 SW 163 AVENUE

 

GOULDS

 

FL

 

33170

 

F

 

KENJOM, LLC.

 

7613 CAMDEN HARBOR DRIVE

 

BRADENTON

 

FL

 

34212

 

F

 

KEN JONES CERAMIC TILE CONTRACTOR INC.

 

5570 PEDRICK PLANTATION CIRCLE

 

TALLAHASSEE

 

FL

 

33317

 

F

 

KEN JORDAN INSURANCE AGENCY, INC.

 

2499 GLADES ROAD, #311 PALM BEACH

 

BOCA RATON

 

FL

 

33431

 

F

 

KEN JOSEPH, INC.

 

5140 S STATE ROAD 7

 

FT LAUDERDALE

 

FL

 

33314

 

F

 

KEN JOSEPH, INC.

 

5140 S STATE ROAD 7

 

FORT LAUDERDALE

 

FL

 

33314

 

F

 

KEN KAR OF THE TREASURE COAST, INC.

 

PO BOX 2729

 

STUART

 

FL

 

 

 

F

 

KEN KAR OF THE TREASURE COAST, INC.

 

5258 SW CHEROKEE ST

 

PALM CITY

 

FL

 

34990

 

F

 

KEN KAR OF THE TREASURE COAST, INC.

 

1525 SW MARTIN HIGHWAY

 

PALM CITY

 

FL

 

34990

 

F

 

KENKFSKY TERRIL

 

3041 LANDMARK BLVD.

 

PALM HARBOR

 

FL

 

34684

 

F

 

KEN KITTRELL, INC.

 

1233 ERIK COURT

 

ALTAMONTE SPRINGS

 

FL

 

32714

 

F

 

KENKO, INC.

 

12301 CENTRAL AVENUE NE

 

BLAINE

 

MN

 

55434

 

F

 

KENKOV, LLC

 

140 TONINA COVE

 

MAITLAND

 

FL

 

32751

 

F

 

KENKOY, LLC

 

324 WILSHIRE BLVD

 

CASSELBERRY

 

FL

 

32707

 

F

 

KENKOY LLC. A FLORIDA LIMITED LIABILITY COMPANY

 

2609 ILLINOIS STREET

 

ORLANDO

 

FL

 

32803

 

F

 

KENLAND BEND NORTH CONDOMINIUM

 

C/O BONAFIDE MANAGEMENT GRP.INC3100 NW 72ND

 

MIAMI

 

FL

 

33122

 

F

 

 

Home || Search || Fees || Forms || FAQ’s || Help || Debit

 

[g282501ke09i001.jpg]

 

Copyright (C) 2001 Image API, Inc.

 

97

--------------------------------------------------------------------------------


 

< PREVIOUS

Results For Filed Compact Debtor Name List Search on Kenja Ventures, Inc
Use the Previous and Next buttons to display additional search results

NEXT >

 

Name

 

Address

 

City

 

State

 

Zip Code

 

Status

 

KEN JERRY

 

1526 CAIRD WAY

 

PALM HARBOR

 

FL

 

34683

 

F

 

KEMJI GROUP, INC.

 

3452 LITHIA PINECREST ROAD

 

BRANDON

 

FL

 

 

 

F

 

KEN JOHNSON & SONS, INC.

 

22845 SW 163 AVENUE

 

GOULDS

 

FL

 

33170

 

F

 

KENJOM, LLC

 

7613 CAMDEN HARBOR DRIVE

 

BRADENTON

 

FL

 

34212

 

F

 

KEN JONES CERAMIC TILE CONTRACTOR INC.

 

5570 PEDRICK PLANTATION CIRCLE

 

TALLAHASSEE

 

FL

 

32317

 

F

 

KEN JORDAN INSURANCE AGENCY, INC.

 

2499 GLADES ROAD, #311 PALM BEACH

 

BOCA RATON

 

FL

 

33431

 

F

 

KEN JOSEPH, INC.

 

5140 S STATE ROAD 7

 

FT LAUDERDALE

 

FL

 

33314

 

F

 

KEN JOSEPH, INC.

 

5140 S STATE ROAD 7

 

FORT LAUDERDALE

 

FL

 

33314

 

F

 

KEN KAR OF THE TREASURE COAST INC.

 

PO BOX 2729

 

STUART

 

FL

 

 

 

F

 

KEN KAR OF THE TREASURE COAST INC.

 

5258 SW CHEROKEE ST

 

PALM CITY

 

FL

 

34990

 

F

 

KEN KAR OF THE TREASURE COAST INC.

 

1525 SW MARTIN HIGHWAY

 

PALM CITY

 

FL

 

34990

 

F

 

KENKFSKY TERRLL

 

3041 LANDMARK BLVD.

 

PALM HARBOR

 

FL

 

34684

 

F

 

KEN KITTRELL, INC.

 

1233 ERIK COURT

 

ALTAMONTE SPRINGS

 

FL

 

32714

 

F

 

KENKO, INC.

 

12301 CENTRAL AVENUE NE

 

BLAINE

 

MN

 

55434

 

F

 

KENKOV, LLC

 

140 TONINA COVE

 

MAITLAND

 

FL

 

32751

 

F

 

KENKOV, LLC

 

324 WILSHIRE BLVD

 

CASSELBERRY

 

FL

 

32707

 

F

 

KENKOY, LLC A FLORIDA LIMITED LIABILITY COMPANY

 

2609 ILLINOIS STREET

 

ORLANDO

 

FL

 

32803

 

F

 

KENLAND BEND NORTH CONDOMINIUM

 

C/O BONAFIDE MANAGEMENT GRP.INC3100 NW 72ND

 

MIAMI

 

FL

 

33122

 

F

 

KENLAND BEND SOUTH CONDOMINIUM, INC.

 

9050 S.W. 125TH AVENUE

 

MIAMI

 

FL

 

33186

 

F

 

KENLAND BEND SOUTH CONDOMINIUM, INC.

 

9040 S.W. 125TH AVENUE

 

MIAMI

 

FL

 

33186

 

F

 

 

Home || Search || Fees || Forms || FAQ’s || Help || Debit

 

[g282501ke09i001.jpg]

Copyright (C) 2001 Image API, Inc.

 

98

--------------------------------------------------------------------------------


 

< PREVIOUS

Results For Filed Compact Debtor Name List Search on All My Friends, Inc
Use the Previous and Next buttons to display additional search results

NEXT >

 

Name

 

Address

 

City

 

State

 

Zip Code

 

Status

 

ALL MY SONS MOVING & STORAGE OF BRADENTON, INC.

 

2850 UNIVERSITY PARKWAY

 

SARASOTA

 

FL

 

34243

 

F

 

ALL MY SONS MOVING AND STORAGE OF FT. MYERS, INC.

 

8869 GREENWOOD PLACE

 

SAVAGE

 

MD

 

20763

 

F

 

ALL MY SONS MOVING & STORAGE OF PENSACOLA, INC.

 

707 E. VERVANTES

 

PENSACOLA

 

FL

 

32501

 

F

 

ALL MY SONS MOVING & STORAGE OF WEST PALM BEACH, INC.

 

7656 BYRON DRIVESTE 2

 

RIVIERA BEACH

 

FL

 

33404

 

F

 

ALL MY SONS MOVING & STORAGE OF WEST PALM BEACH, INC.

 

7657 BYRON DRIVE #B-2

 

RIVIERA BEACH

 

FL

 

33404

 

F

 

ALL-N-1 IMPROVEMENT, INC.

 

7644 US 1 SOUTH

 

ST. AUGUSTINE

 

FL

 

32066

 

F

 

ALL NATION PRAISE WORSHIP MINISTRIES INC.

 

108 N MADISON STREET

 

QUINCY

 

FL

 

32351

 

F

 

ALL NATIONS REALTY, INC.

 

18090 COLLINS AVENUESUITE T10

 

MIAMI

 

FL

 

33160

 

F

 

ALL NATIVE GARDEN CENTER & PLANT NURSERY INC.

 

106 2ND STREET

 

FORT MYERS

 

FL

 

33907

 

F

 

ALL NATIVE LLC

 

33601 KIEFER, LLC

 

ZEPHYRHILLS

 

FL

 

38544

 

F

 

ALL NATIVE LLC

 

33601 KIEFER RD

 

ZEPHYRHILLS

 

FL

 

33576

 

F

 

ALL NATIVE LLC

 

33601 KIEFER ROAD

 

ZEPHYRHILLS

 

FL

 

33544

 

F

 

ALL NATIVE LLC

 

33601 KIEFER ROAD

 

ZEPHHYRHILLS

 

FL

 

33544

 

F

 

ALL NATIVE LLC

 

PO BOX 1045

 

SAN ANTONIO

 

FL

 

335761045

 

F

 

ALL NATURAL BOTANICALS INC.

 

37953 TANLER ROAD

 

DADE CITY

 

FL

 

33523

 

F

 

ALL NATURAL BOTANICALS INC.

 

8501 N 65TH ST

 

PINELLAS PARK

 

FL

 

33781

 

F

 

ALL NATURAL BOTANICALS INC.

 

8501 N 65TH ST

 

PINELLAS PARK

 

FL

 

33781

 

F

 

ALL NATURAL BOTANICALS INCORPORATED

 

4682 107 CIRCLE N

 

CLEARWATER

 

FL

 

33762

 

F

 

ALL NATURAL BOTANICALS INC.

 

8501 65TH STREET NORTH

 

PINELLAS PARK

 

FL

 

33781

 

F

 

ALL NATURAL BOTANICALS INC.

 

8501 65TH STREET NORTH

 

PINELLAS PARK

 

FL

 

33781

 

F

 

 

Home || Search || Fees || Forms || FAQ’s || Help || Debit

 

[g282501ke09i001.jpg]

 

Copyright (C) 2001 Image API, Inc.

 

99

--------------------------------------------------------------------------------


 

Harry T. Heizer, Jr., P.A.
Attorneys at Law
Post Office Box 3928
Irmo, South Carolina 29063

 

Harry T. Heizer, Jr.

Sandra D. Hebert

6300 St. Andrews Rd., Ste. C

TELEPHONE: (803) 750-6455

Columbia, South Carolina 29212

FAX: (803) 750-6457

 

October 29, 2007

 

VCG Holding Corp.
390 Union St., Suite 540
Lakewood, CO 80228

 

RE:         Kenja Ventures, Inc., a Florida Corporation

 

Ladies and Gentlemen:

 

We have acted as counsel to Kenja Ventures, Inc., a Florida Corporation (the
“Company”) in connection with the sale of the stock of the Company as more
particularly described in a Stock Purchase Agreement dated the date hereof among
the Company, certain others and VCG Holding (the “Purchase Agreement”). This
opinion is provided to you at the request of the Company pursuant to the terms
of the Purchase Agreement. Except as otherwise defined herein, capitalized terms
contained in this opinion have the same meanings as set forth in the Purchase
Agreement.

 

In Rendering this opinion, we have examined and relied upon originals or copies
of such records of the Company, certificates of officers of the Company and
public officials, and other documents as we have deemed relevant and necessary
as a basis for this opinion. In such examination, we have assumed the
genuineness of all signatures, the legal capacity of all individual signatories,
the authenticity of all documents submitted to us as originals, the conformity
to originals of documents submitted to us as copies, and the authenticity of the
originals of such documents.

 

As to questions of fact material to this opinion, we have relied without
independent verification upon representations contained in certificates of
officers of the Company and public officials.

 

Based upon the foregoing, and subject to the qualifications set forth below, we
are of the opinion that:

 

1.                          The Company is a corporation validly existing and in
good standing under the laws of the State of Florida.

 

2.                          The Company has the corporate power to perform its
obligations under the Purchase

 

100

--------------------------------------------------------------------------------


 

Agreement.

 

3.                          All necessary corporate action has been taken to
authorize the execution, delivery and performance of the Purchase Agreement by
the Company and the Purchase Agreement has been duly executed and delivered by
the Company.

 

This opinion is intended for use by you in connection with the Purchase
Agreement and is not to be relied upon by any other person or in any other
context.

 

With kindest personal regards, I remain,

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Harry T. Heizer

 

 

Harry T. Heizer, Jr.

 

 

HTH/dsm

 

101

--------------------------------------------------------------------------------


 

Harry T. Heizer, Jr., P.A.
Attorneys at Law
Post Office Box 3928
Irmo, South Carolina 29063

 

 

Harry T. Heizer, Jr.

Sandra D. Hebert

6300 St. Andrews Rd., Ste. C

TELEPHONE: (803) 750-6455

Columbia, South Carolina 29212

FAX: (803) 750-6457

 

October 29, 2007

 

VCG Holding Corp.
390 Union St., Suite 540
Lakewood, CO 80228

 

RE:         Kenja, II, Inc., a Florida Corporation

 

Ladies and Gentlemen:

 

We have acted as counsel to Kenja, II, Inc., a Florida Corporation (the
“Company”) in connection with the sale of the stock of the Company as more
particularly described in a Stock Purchase Agreement dated the date hereof among
the Company, certain others and VCG Holding (the “Purchase Agreement”). This
opinion is provided to you at the request of the Company pursuant to the terms
of the Purchase Agreement. Except as otherwise defined herein, capitalized terms
contained in this opinion have the same meanings as set forth in the Purchase
Agreement.

 

In Rendering this opinion, we have examined and relied upon originals or copies
of such records of the Company, certificates of officers of the Company and
public officials, and other documents as we have deemed relevant and necessary
as a basis for this opinion. In such examination, we have assumed the
genuineness of all signatures, the legal capacity of all individual signatories,
the authenticity of all documents submitted to us as originals, the conformity
to originals of documents submitted to us as copies, and the authenticity of the
originals of such documents.

 

As to questions of fact material to this opinion, we have relied without
independent verification upon representations contained in certificates of
officers of the Company and public officials.

 

Based upon the foregoing, and subject to the qualifications set forth below, we
are of the opinion that:

 

1.                          The Company is a corporation validly existing and in
good standing under the laws of the State of Florida.

 

2.                          The Company has the corporate power to perform its
obligations under the Purchase Agreement.

 

102

--------------------------------------------------------------------------------


 

3.                          All necessary corporate action has been taken to
authorize the execution, delivery and performance of the Purchase Agreement by
the Company and the Purchase Agreement has been duly executed and delivered by
the Company.

 

This opinion is intended for use by you in connection with the Purchase
Agreement and is not to be relied upon by any other person or in any other
context.

 

With kindest personal regards, I remain,

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Harry T. Heizer

 

 

Harry T. Heizer, Jr.

 

 

HTH/dsm

 

103

--------------------------------------------------------------------------------


 

SCHEDULE 5.3

 

DUE DILIGENCE LIST

 

This provision has been waived by the Buyer

 

  /s/ KW

 

  /s/ KW

 

  /s/ MO

 

Seller

 

Shareholder

 

Buyer

 

104

--------------------------------------------------------------------------------


 

SCHEDULE 5.8

CERTIFICATION OF SHAREHOLDER

 

105

--------------------------------------------------------------------------------


 

CERTIFICATION OF SELLING EQUITYHOLDER

REQUIRED BY SECTION 5.8

 

Gregory Kenwood Gaines, the sole and only shareholder in Kenja II, Inc., a
Florida Corporation, and Kenja Ventures, Inc., a Florida Corporation does hereby
certify, represent and warrant that as of the date of closing:

 

1.               The representations and warranties of Seller and Seller
Equityholder contained in Article 8 and elsewhere in the Purchase Agreement and
all related documents are true and correct as of the Closing.

 

2.               That Seller Equityholders shall have in all respects performed
and complied with all covenants, agreements, and conditions that the Purchase
Agreement requires, and with all other related documents to be performed or
complied with before or at the Closing.

 

3.               That Seller Equityholders have executed and delivered the
Noncompetition Agreements, the Waivers, the Forms W-9 referred to in Section
8.22(e), and the Certificates of Non-foreign Status referred to in Section 11.3.

 

4.               That any buy-sell agreements exist between any parties relative
to the shares being sold in Sellers they have been terminated.

 

5.               Seller has not incurred, or been threatened with, a material
liability or casualty that would materially impair the value of it assets or the
assets of the Business owned by Sellers.

 

6.               Seller Equityholders  has delivered to Buyer certificates
representing all of the Purchased Equity Interests registered in the name of the
Seller Equityholders (without any restrictive legend. Following the closing,
Buyer shall have good and marketable title to 100% of the outstanding shares in
each of the Sellers.

 

7.               Seller Equityholders, who are also the sole officers of
Sellers, waive, release anad asserts that it has no claim, as appropriate,
against the Sellers for unpaid dividends, bonuses, profit sharing, rights, or
other claims of any kind, nature, or description and to the extent any such
claims exist, Seller Equityholder waives, releases, and discharges all such
claims, against Sellers and Buyers.

 

 

Dated this 29th day of October, 2007

 

/s/ Gregory Kenwood Gaines

 

 

 

Gregory Kenwood Gaines

 

 

Seller Equityholder

 

106

--------------------------------------------------------------------------------


 

OFFICER RESIGNATIONS

 

107

--------------------------------------------------------------------------------


 

RESIGNATION OF OFFICER AND DIRECTOR

 

Gregory Kenwood Gaines, the sole officer, director, and shareholder in Kenja II,
Inc., a Florida Corporation, does hereby resign, effective as of the date of
execution of this Agreement, from any and all offices held by him in Kenja II,
Inc., and further resigns as a director.

 

 

Dated:  October 29, 2007

 

  /s/ Gregory Kenwood Gaines

 

 

 

Gregory Kenwood Gaines

 

 

Sole Officer and Director

 

108

--------------------------------------------------------------------------------


 

RESIGNATION OF OFFICER AND DIRECTOR

 

Gregory Kenwood Gaines, the sole officer, director, and shareholder in Kenja
Ventures, Inc., a Florida Corporation, does hereby resign, effective as of the
date of execution of this Agreement, from any and all offices held by him in
Kenja Ventures, Inc., and further resigns as a director.

 

 

Dated:  October 29, 2007

 

  /s/ Gregory Kenwood Gaines

 

 

 

Gregory Kenwood Gaines

 

 

Sole Officer and Director

 

109

--------------------------------------------------------------------------------


 

SCHEDULE 7.4

 

LIEN SEARCH

 

110

--------------------------------------------------------------------------------


 

DPPA-1. Litigation
GLBA - 1. Fraud Prevention or Detection

 

Name Variations/DBAs (3) | Telephone #s (1) | Addresses (3) | Profile Info (9)
Bankruptcies | Judgments & Liens (1) | Real Property | Additional Property
Licenses (1) | Associated Entities (6) | Sources (22)

 

FOR INFORMATIONAL PURPOSES ONLY
Copyright 2005 LexisNexis,
a division of Reed Elsevier Inc. All Rights Reserved

 

 

Name

 

Address

 

County

 

Phone

 

PLATINUM PLUS

 

362 JACOB RD
COLUMBIA, SC 29210-8017

 

RICHLAND

 

(803 731-0555)

 

 

Name Variations

 

Name Variation(s) / DBA(s)

View Name Variation Sources

 

#

 

Name Variations

 

1.

 

ALL MY FRIENDS, INC.

 

2.

 

ALL YOUR FRIENDS, INC.

 

3.

 

PLATINUM PLUS

 

 

Telephones

 

Telephone(s)

 

Telephones (1)
View Phone Variation Sources

 

#

 

Telephone Number

 

1.

 

(803) 731-0555

 

 

Addresses

 

Address Variation(s)

View Address Variation Sources

 

 

#

 

Address

 

County

 

MSA

 

Actions

 

1.

 

362 JACOB RD
COLUMBIA, SC 29210

 

RICHLAND

 

Columbia, SC - 1760

 

Get Report

 

2.

 

7565 W 20TH AVE
HIALEAH, FL 33014

 

MIAMI-DADE

 

Miami, FL - 5000

 

Get Report

 

3.

 

66 W FLAGLER ST 700
MIAMI, FL 33130

 

MIAMI-DADE

 

Miami, FL - 5000

 

Get Report

 

 

Profiles

 

 

Profile Information

Profile (2) | Executives (4) | Reg. Agents(2) | Company
IDs(l)
View Profile Sources

 

1. ALL MY FRIENDS, INC.

 

 

Company Name:

 

ALL MY FRIENDS, INC.

Date of Incorporation:

 

07  08  1986

State of Incorporation:

 

FL

 

111

--------------------------------------------------------------------------------


 

Charter Number:

 

M36477

Status Of Incorporation:

 

ACTIVE

Corporation Structure:

 

DOMESTIC FOR PROFIT

2. ALL YOUR FRIENDS INC.

 

 

Company Name:

 

ALL YOUR FRIENDS, INC.

Date of Incorporation:

 

21 01 1993

State of Incorporation:

 

FL

Charter Number:

 

P93000006088

Status Of Incorporation:

 

INACTIVE

Corporation Structure:

 

DOMESTIC FOR PROFIT

 

Executive(s)

 

#

 

Name

 

Titles

 

Actions

 

1.

 

BRIDGES, CHARLES

 

PRESIDENT

 

Get Report

 

2.

 

JONE, AL

 

MANAGER

 

 

 

3.

 

RODRIGUEZ, JOSE R

 

DIRECTOR

 

Get Report

 

4.

 

WOOD, KEN

 

OWNER, PRESIDENT

 

 

 

 

Registered Agent(s)

View Registered Agent Sources

 

#

 

Name

 

Address

1.

 

NEWMAN FRANKLIN D

 

66 W FLAGLER ST STE 700
MIAMI, FL 33130-1885

2.

 

CHARLES BRIDGES

 

7565 W 20TH AVE
HIALEAH, FL 33014-3728

 

Company ID Numbers

View Company ID Numbers Sources

 

Company ID Number

 

 

 

FEIN:

 

59-2838398

 

State ID(s):

 

FL, M36477
FL, P93000006088

 

 

Judgments/Liens

 

Lien Information

Liens (1)

 

1. UCC Record

Debtor 1

Name:

ALL MY FRIENDS, INC.

Addresses:

66 W FLAGLER ST STE 700

MIAMI, FL 33130

MIAMI, FL 33130-1885

Debtor 2

Name:

ALLMY FRIENDS, INC. C/O FRANK NEWMAN

Addresses:

66 W FLAGLER ST STE 700

MIAMI, FL 33130

MIAMI, FL 33130-1885

Debtor 3

Name:

TREASURE ISLAND, INC.

 

112

--------------------------------------------------------------------------------


 

Addresses:

66 W FLAGLER ST STE 700

MIAMI, FL 33130

MIAMI, FL 33130-1885

Debtor 4

Name:

TREASURE ISLAND, INC. C/O FRANK NEWMAN

Addresses:

66 W FLAGLER ST STE 700

MIAMI, FL 33130

MIAMI, FL 33130-1885

Secured Party 1

Name:

JOSE R, RODRIGUEZ

Addresses:

5527 WOODLAND LN

FORT LAUDERDALE, FL 33312

FORT LAUDERDALE, FL 33312-6249

Secured Party 2

Name:

RODRIGUEZ, JOSE R.

Addresses:

5527 WOODLAND LN

FORT LAUDERDALE, FL 33312

FORT LAUDERDALE, FL 33312-6249

Lien Information

Filing Jurisdiction:

FL

Filing Jurisdiction Name:

FLORIDA

Original Filing Date:

12/10/2001

Original Filing Number:

200190522532

 

Licenses

 

 

Professional Licenses

View Professional License Sources

 

1. FL Professional License

 

State:

FL

 

Associated Entities

 

Person Associates

Person Associates (4) | Business Associates (2)
View Person Associate Sources

 

#

 

Name

 

Title(s)

 

Address

 

Actions

 

1.

 

BRIDGES, CHARLES

 

PRESIDENT

 

7565 W 20TH AVE
HIALEAH, FL 33014-3728

 

Get Report

 

2.

 

JONE, AL

 

MANAGER

 

362 JACOB RD
COLUMBIA, SC 29210-
8017

 

 

 

3.

 

RODRIGUEZ, JOSE R

 

DIRECTOR VICE
PRESIDENT TREASURER

 

73 E LAGOONA DR
BRICKTOWN, NE

 

Get Report

 

4.

 

WOOD, KEN

 

OWNER PRESIDENT

 

362 JACOB RD
COLUMBIA, SC 29210-
8017

 

 

 

 

Business Associates

 

 

#

 

Full Name

 

Address

 

Actions

1.

 

RODRIGUEZ JOSE R.

 

5527 WOODLAND LN
FT LAUDERDALE. FL 33312-6249

 

Get Report

2.

 

TREASURE ISLAND, INC.

 

66 W FLAGLER ST STE 700

 

Get Re-

 

113

--------------------------------------------------------------------------------


 

 

 

 

 

MIAMI, FL 33130-1885

 

port

Sources

 

Sources

 

All Sources

 

22 Source Documents

Business Finder

 

8 Source Documents

Dun & Bradstreet

 

1 Source Document

Corporate Filings

 

2 Source Documents

UCC Lien Filings

 

1 Source Document

Business Contacts

 

9 Source Documents

Professional Licenses

 

1 Source Document

 

Important: The Public Records and commercially available data sources used in
Smartlinx(TM) Reports have errors. Data is sometimes entered poorly, processed
incorrectly and is generally not free from defect. This system should not be
relied upon as definitively accurate. Before relying on any data this system
supplies, it should be independently verified. For Secretary of State documents,
the information contained in the Smartlinx(TM) Reports is for information
purposes only and is not an official record. Certified copies may be obtained
from that individual state’s Department of State.

 

114

--------------------------------------------------------------------------------


 

DPPA - 1. Litigation
GLBA - 1. Fraud Prevention or Detection

 

Name Variations/DBAs (10) | Telephone #s (2) | Addresses (6) | Profile Info (12)
Bankruptcies | Judgments & Liens (8) | Real Property (3) | Additional Property
(8)
Licenses | Associated Entities (16) | Sources (78)

 

FOR INFORMATIONAL PURPOSES ONLY
Copyright 2005 LexisNexis,
a division of Reed Elsevier Inc. All Rights Reserved

 

 

Name

 

Address

 

County

 

Phone

PLATINUM PLUS COCKTAIL LOUNGE

 

7565 W 20TH AVE
HIALEAH, FL 33014-3728

 

MIAMI-DADE

 

(305) 558-2221

 

Name Variations

 

Name Variation(s)/DBA(s)

View Name Variation Sources

 

 

 

Name Variations

 

1.

 

D/B/A TREASURE ISLAND RESTAURANT

 

2.

 

KENJA II, INC.

 

3.

 

KENJA VENTURE, INC.

 

4.

 

PLATIMUM PLUS

 

5.

 

PLATINIUM PLUS

 

6.

 

PLATINUM PLUS

 

7.

 

PLATINUM PLUS COCKTAIL LOUNGE

 

8.

 

PLATINUM PLUS LOUNGE

 

9.

 

TREASURE ISLAND INC CO

 

10.

 

TREASURE ISLAND RESTAURANT

 

 

Telephones

 

Telephone(s)

Telephones (2)
View Phone Variation Sources

 

 

 

Telephone Number

 

1.

 

(305) 558-2221

 

2.

 

(803) 731-0555

 

 

Addresses

 

 

Address Variation(s)

View Address Variation Sources

 

 

 

Address

 

County

 

MSA

 

Actions

1.

 

800 BUSH RIVER RD
COLUMBIA, SC 29210

 

RICHLAND

 

Columbia, SC - 1760

 

Get Report

2.

 

800 BUSH RIVER RD B
COLUMBIA, SC 29210

 

RICHLAND

 

Columbia, SC - 1760

 

Get Report

3.

 

7565 W 20TH AVE
HIALEAH, FL 33014

 

MIAMI-DADE

 

Miami, FL - 5000

 

Get Report

4.

 

7565 W 20TH AVE 66 ST 66 700
HIALEAH, FL 33014

 

MIAMI-DADE

 

Miami, FL - 5000

 

Get Report

 

115

--------------------------------------------------------------------------------


 

5.

 

66 W FLAGLER ST
HIALEAH, FL 33014

 

MIAMI-DADE

 

Miami, FL - 5000

 

Get Report

6.

 

66 W FLAGLER ST 700
MIAMI, FL 33130

 

MIAMI-DADE

 

Miami, FL - 5000

 

Get Report

 

Profiles

 

Profile Information

Profile (3) | Executives (4) | Reg. Agents(2) | Industry
Numbers (2) | Company IDs (1)
View Profile Sources

 

1. KENJA II, INC.

 

 

Company Name:

 

KENJA II, INC.

Date of Incorporation:

 

12 01 1987

State of Incorporation:

 

FL

Charter Number:

 

M44682

Status Of Incorporation:

 

ACTIVE

Corporation Structure:

 

DOMESTIC FOR PROFIT

2. KENJA VENTURE, INC.

 

 

Company Name:

 

KENJA VENTURE, INC.

Date of Incorporation:

 

07 08 1986

State of Incorporation:

 

FL

Charter Number:

 

M36477

Status Of Incorporation:

 

ACTIVE

Corporation Structure:

 

DOMESTIC FOR PROFIT

3. TREASURE ISLAND, INC.

 

 

Company Name:

 

TREASURE ISLAND, INC.

Date of Incorporation:

 

12 01 1987

State of Incorporation:

 

FL

Charter Number:

 

M44682

Status Of Incorporation:

 

ACTIVE

Corporation Structure:

 

DOMESTIC FOR PROFIT

 

Executive(s)

 

#

 

Name

 

Titles

 

Actions

1.

 

BRIDGES, CHARLES

 

FINANCE EXECUTIVE, HUMAN RESOURCES EXECUTIVE, OWNER, PRESIDENT, SALES EXECUTIVE

 

Get Report

2.

 

GAINES, GREGORY K

 

DIRECTOR, PRESIDENT

 

 

3.

 

LASKEY, THOMAS M

 

OWNER

 

 

4.

 

RODRIGUEZ, JOSE R

 

DIRECTOR

 

Get Report

 

Registered Agent(s)

View Registered Agent Sources

 

#

 

Name

 

Address

1.

 

BRIDGES CHARLES G

 

7565 W 20TH AVE
HIALEAH, FL 33014-3728

2.

 

HAROLD F PURNELL

 

215 S MONROE ST
TALLAHASSEE, FL 32301-1839

 

Industry Information

View Industry Information Sources

 

116

--------------------------------------------------------------------------------


 

Industry Numbers

 

 

SIC Codes:

 

5813 DRINKING PLACES
5947 GIFT, NOVELTY, & SOUVENIR SHOPS

 

Company ID Numbers

View Company ID Numbers Sources

 

Company ID Numbers

 

 

FEIN:

 

59-2816767
59-2838398

State ID(s):

 

FL, M36477
FL, M44682

 

Judgments/Liens

 

Lien Information

Liens (8)

 

1. UCC Record

 

 

Debtor Information

Name:

 

TREASURE ISLAND INC

Addresses:

 

7565 W 20TH AVE
HIALEAH, FL 33014
HIALEAH, FL 33014-3728

Secured Party Information

Name:

 

Z-M LEASING CORP

Addresses:

 

151 ROUTE 59
AIRMONT, NY 10952
AIRMONT, NY 10952-3628

Lien Information

Filing Jurisdiction:

 

FL

Filing Jurisdiction Name:

 

FLORIDA

Original Filing Date:

 

06/20/1988

Original Filing Number:

 

001880101693

 

 

 

2. UCC Record

 

 

Debtor Information

Name:

 

TREASURE ISLAND INC

Addresses:

 

7565 W 20TH AVE
HIALEAH, FL 33014
HIALEAH, FL 33014-3728

Secured Party Information

Name:

 

Z-M LEASING CORP

Addresses:

 

151 ROUTE 59
AIRMONT, NY 10952
AIRMONT, NY 10952-3628

Lien Information

Filing Jurisdiction:

 

FL

Filing Jurisdiction Name:

 

FLORIDA

Original Filing Date:

 

08/15/1988

Original Filing Number:

 

001880135759

 

 

 

3. UCC Record

 

 

Debtor 1

Name:

 

ALL MY FRIENDS, INC.

Addresses:

 

66 W FLAGLER ST STE 700
MIAMI, FL 33130

 

117

--------------------------------------------------------------------------------


 

 

MIAMI, FL 33130-1885

Debtor 2

Name:

ALLMY FRIENDS, INC. C/O FRANK NEWMAN

Addresses:

66 W FLAGLER ST STE 700
MIAMI, FL 33130
MIAMI, FL 33130-1885

Debtor 3

Name:

TREASURE ISLAND, INC.

Addresses:

66 W FLAGLER ST STE 700
MIAMI, FL 33130
MIAMI, FL 33130-1885

Debtor 4

Name:

TREASURE ISLAND, INC. C/O FRANK NEWMAN

Addresses:

66 W FLAGLER ST STE 700
MIAMI, FL 33130
MIAMI, FL 33130-1885

Secured Party 1

Name:

JOSE R, RODRIGUEZ

Addresses:

5527 WOODLAND LN
FORT LAUDERDALE, FL 33312
FORT LAUDERDALE, FL 33312-6249

Secured Party 2

Name:

RODRIGUEZ, JOSE R.

Addresses:

5527 WOODLAND LN
FORT LAUDERDALE, FL 33312
FORT LAUDERDALE, FL 33312-6249

Lien Information

Filing Jurisdiction:

FL

Filing Jurisdiction Name:

FLORIDA

Original Filing Date:

12/10/2001

Original Filing Number:

200190522532

 

 

4. UCC Record

 

Debtor Information

Name:

TREASURE ISLAND, INC.

Addresses:

7565 W 20TH AVE
HIALEAH, FL 33014
HIALEAH, FL 33014-3728

Secured Party Information

Name:

CIT TECHNOLOGY FINANCING SERVICES, INC.

Addresses:

4600 TOUCHTON RD E BLDG 100
JACKSONVILLE, FL 32246
JACKSONVILLE, FL 32246-8299

Lien Information

Filing Jurisdiction:

FL

Filing Jurisdiction Name:

FLORIDA

Original Filing Date:

06/25/2004

Original Filing Number:

200407263576

 

 

5. UCC Record

 

Debtor 1

Name:

TREASURE ISLAND INC.

Addresses:

7565 W 20TH AVE
HIALEAH, FL 33014
HIALEAH, FL 33014-3728

 

118

--------------------------------------------------------------------------------


 

Debtor 2

Name:

TREASURE ISLAND RESTAURANT

Addresses:

7565 W 20TH AVE
HIALEAH, FL 33014
HIALEAH, FL 33014-3728

Secured Party Information

Name:

REX LEASING CORPORATION

Addresses:

2270 NW 23RD ST
MIAMI, FL 33142
MIAMI, FL 33142-8484

Lien Information

Filing Jurisdiction:

FL

Filing Jurisdiction Name:

FLORIDA

Original Filing Date:

09/11/1995

Original Filing Number:

950000182679

 

 

6. UCC Record

 

Debtor 1

Name:

TREASURE ISLAND INC

Addresses:

7565 W 20TH AVE
HIALEAH, FL 33014
HIALEAH, FL 33014-3728

Debtor 2

Name:

TREASURE ISLAND RESTAURANT

Addresses:

7565 W 20TH AVE
HIALEAH, FL 33014
HIALEAH, FL 33014-3728

Secured Party Information

Name:

REX LESING CORPORATION

Addresses:

2270 NW 23RD ST
MIAMI, FL 33142
MIAMI, FL 33142-8484

Lien Information

Filing Jurisdiction:

FL

Filing Jurisdiction Name:

FLORIDA

Original Filing Date:

09/12/1995

Original Filing Number;

950000182679

 

 

7. UCC Record

 

Debtor Information

Name:

TREASURE ISLAND, INC.

Addresses:

7565 W 20TH AVE
HIALEAH, FL 33014
HIALEAH, FL 33014-3728

Secured Party Information

Name:

ORIX CREDIT ALLIANCE, INC.

Addresses:

1625 NW AMBERGLEN PKWY STE 100
BEAVERTON, OR 97006
BEAVERTON, OR 97006-6908

Lien Information

Filing Jurisdiction:

FL

Filing Jurisdiction Name:

FLORIDA

Original Filing Date:

12/06/1995

Original Filing Number:

950000244385

 

 

8. UCC Record

 

 

119

--------------------------------------------------------------------------------


 

Debtor Information

Name:

TREASURE ISLAND INC

Addresses:

7565 W 20TH AVE
HIALEAH, FL 33014
HIALEAH, FL 33014-3728

Secured Party Information

Name:

LCOA INC

Addresses:

340 E BIG BEAVER RD # 560
TROY, MI 48083
TROY, MI 48083-1218

Lien Information

Filing Jurisdiction:

FL

Filing Jurisdiction Name:

FLORIDA

Original Filing Date:

04/19/1999

Original Filing Number:

990000084260

 

Real Property

 

Real Property Assets

View Property Assets Sources

 

1. Property Record

County/FIPS:

MIAMI-DADE

Assessor’s Parcel Number:

04-2026-001-0512

Record Type:

ASSESSOR

Book Page:

018030004166

Subdivision Name:

CHAMBERS LAND COMPANY SUB IN SEC 26

Land Size:

30056

Legal Description:

26 52 40 .69 AC M/L SUB OF PB 2-68 BEG 25FTS OF NE COR LOT 13 WLY160FT
SLY190.14FT ELY60FT SELY ARC DIST 110.22FT NLY185FT

Tax Year:

2001

Tax Amount:

$104.99

Total Market Value:

$30,056

Land Market Value:

$30, 056

Market Improvement Value:

$0

2. Property Record

 

County/FIPS:

MIAMI-DADE

Assessor’s Parcel Number:

04-2026-001-0512

Record Type:

ASSESSOR

Book Page:

000000000000

Subdivision Name:

CHAMBERS LAND COMPANY SUB IN SEC 26

Land Size:

30056

Legal Description:

26 52 40 .69 AC M/L SUB OF PB 2-68 BEG 25FTS OF NE COR LOT 13 WLY160FT
SLY190.14FT ELY60FT SELY ARC DIST 110.22FT NLY185FT

Tax Year:

1999

Tax Amount:

$98.02

Total Market Value:

$4,323

Land Market Value:

$4,323

Market Improvement Value:

 

$0

3. Property Record

 

County/FIPS:

DADE

 

120

--------------------------------------------------------------------------------


 

Seller:

ROYAL GROUP INVESTMENTS INC

Assessor’s Parcel Number:

0420260010512

Sale Price:

$500

Record Type:

DEED

Book Page:

 

018246003143

Land Use:

LAND (UNIMPROVED)

Document Type:

QUIT CLAIM DEED

 

Additional Property

 

Motor Vehicles

Motor Vehicles (8)
View Motor Vehicle Sources

Florida MVR’s

 

Registration Information

Registration Expiration Date:

03/31/2003

Title Information

Title Number:

0083354996

Title Status:

Original New

Vehicle Information

VIN:

5LMFU28RX1LJ09572

Model Year:

2001

Make:

Lincoln

Model:

Navigator

Vehicle Use:

Long Term Lease

Cylinders:

8

Engine Size:

330

Body Style:

4 Dr Wagon Sport Utility

License Plate Number:

U58HSB

Owner Information

Owner Type:

Y

Owner Name:

FORD CREDIT TITLING TRUST

Owner Address:

PO BOX 105704
ATLANTA, 30348-5704

Registrant Information

Registrant Type:

 

Registrant Name:

TREASURE ISLAND INC

Registrant Address:

20TH
HIALEAH, 33014-3728

Florida MVR’s

 

Registration Information

Registration Expiration Date:

03/31/2004

Title Information

Title Number:

0087382533

Title Status:

Original New

Vehicle Information

VIN:

5LMFU28R53LJ28033

Model Year:

2003

Make:

Lincoln

Model:

Navigator

 

121

--------------------------------------------------------------------------------


 

Vehicle Use:

Private

Cylinders:

8

Engine Size:

330

Body Style:

4 Dr Wagon Sport Utility

License Plate Number:

U58HSB

Owner Information

Owner Type:

Y

Owner Name:

FORD CREDIT TITLING TRUST

Owner Address:

PO BOX 105704
ATLANTA, 30348-5704

Registrant Information

Registrant Type:

 

Registrant Name:

TREASURE ISLAND INC

Registrant Address:

20TH
HIALEAH, 33014-3728

Florida MVR’s

Registration Information

Registration Expiration Date:

06/30/2005

Title Information

Title Number:

0089935210

Title Status:

Original New

Vehicle Information

VIN:

5LMFU28R44LJ19311

Model Year:

2004

Make:

Lincoln

Model:

Navigator

Vehicle Use:

Private

Cylinders:

8

Engine Size:

330

Body Style:

4 Dr Wagon Sport Utility

License Plate Number:

X13CTZ

Owner Information

Owner Type:

Y

Owner Name:

TREASURE ISLAND INC

Owner Address:

20TH
HIALEAH, 33014-3728

Registrant Information

Registrant Type:

 

Registrant Name:

TREASURE ISLAND INC

Registrant Address:

20TH
HIALEAH, 33014-3728

Florida MVR’s

 

Registration Information

Registration Expiration Date:

06/30/2005

Vehicle Information

VIN:

5LMFU28R44LJ19311

Model Year:

2004

Make:

Lincoln

 

122

--------------------------------------------------------------------------------


 

Model:

Navigator

Cylinders:

8

Engine Size:

330

Body Style:

4 Dr Wagon Sport Utility

License Plate Number:

X13CTZ

Registrant Information

Registrant Type:

 

Registrant Name:

TREASURE ISLAND INC.

Registrant Address:

20TH
HIALEAH, FL 33014-3728

Florida MVR’s

 

Title Information

Title Number:

0089935210

Vehicle Information

VIN:

5LMFU28R44LJ19311

Model Year:

2004

Make:

Lincoln

Model:

Navigator

Cylinders:

8

Engine Size:

330

Body Style:

4 Dr Wagon Sport Utility

Owner Information

Owner Type:

Y

Owner Name:

TREASURE ISLAND INC.

Owner Address:

20TH
HIALEAH, 33014-3728

Florida MVR’s

Registration Information

Registration Expiration Date:

06/30/2006

Title Information

Title Number:

0092161447

Title Status:

Transfer

Vehicle Information

VIN:

5LMFU28535LJ06662

Model Year:

2005

Make:

Lincoln

Model:

Navigator

Vehicle Use:

Private

Cylinders:

8

Engine Size:

330

Body Style:

4 Dr Wagon Sport Utility

License Plate Number:

P966UP

Owner Information

Owner Type:

Y

Owner Name:

ADAMANY

JEROM

LOUIS

Owner Address:

20TH
HIALEAH, 33014-3728

Owner DOB:

04  12  1968

Owner SSN:

527-33-XXXX

 

123

--------------------------------------------------------------------------------


 

Owner Information

Owner Type:

Y

Owner Name:

KENJA II

Owner Address:

20TH
HIALEAH, 33014-3728

Registrant Information

Registrant Type:

 

Registrant Name:

ADAMANY JEROM LOUIS

Registrant Address:

20TH
HIALEAH, 33014-3728

Registrant DOB:

04 12 1968

Registrant SSN:

527-33-XXXX

Registrant Information

Registrant Type:

 

Registrant Name:

KENJA II

Registrant Address:

20TH
HIALEAH, 33014-3728

Florida MVR’s

 

Title Information

Title Number:

0092161447

Vehicle Information

VIN:

5LMFU28535LJ06662

Model Year:

2005

Make:

Lincoln

Model:

Navigator

Cylinders:

8

Engine Size:

330

Body Style:

4 Dr Wagon Sport Utility

Owner Information

Owner Type:

Y

Owner Name:

BRIDGES CHARLES GENE

Owner Address:

THOROUGHBRED
SOUTHWEST RANCHES, 33330-2403

Owner Information

Owner Type:

Y

Owner Name:

TREASURE ISLAND INC.

Owner Address:

20TH
HIALEAH, 33014-3728

Florida MVR’s

 

Registration Information

Registration Expiration Date:

06/30/2006

Vehicle Information

VIN:

5LMFU28535LJ06662

Model Year:

2005

Make:

Lincoln

Model:

Navigator

Cylinders:

8

Engine Size:

330

Body Style:

4 Dr Wagon Sport Utility

License Plate Number:

X13CTZ

 

124

--------------------------------------------------------------------------------


 

Registrant Information

Registrant Type:

 

Registrant Name:

CHARLES GENE BRIDGES

Registrant Address:

THOROUGHBRED
SOUTHWEST RANCHES, FL 33330-2403

Registrant DOB:

10 02 1940

Registrant SSN:

237-56-XXXX

Registrant Information

Registrant Type:

 

Registrant Name:

TREASURE ISLAND INC.

Registrant Address:

20TH
HIALEAH, FL 33014-3728

 

Associated Entities

 

 

Person Associates (9) | Business Associates (7)

Person Associates

View Person Associate Sources

 

#

 

Name

 

Title(s)

 

Address

 

Actions

1.

 

BRIDG E, S

 

CHARLE

 

7565 W 20TH AVE
HIALEAH, FL 33014-3728

 

 

2.

 

BRIDGES, CHARLES

 

FINANCE EXECUTIVE
HUMAN RESOURCES EXECUTIVE

OWNER

PRESIDENT

SALES EXECUTIVE

 

7565 W 20TH AVE
HIALEAH, FL 33014-3728

 

Get Report

3.

 

ESPINOSA, CARLOS

 

DOMAIN TECHNICAL CONTACT

 

341 NW 135TH AVE
MIAMI, FL 33182-1948

 

Get Report

4.

 

GAINES, GREGORY K

 

DIRECTOR
PRESIDENT
PTSD

 

7565 W 20TH AVE
HIALEAH, FL 33014-3728

 

 

5.

 

GALARDI, DINO

 

DOMAIN ADMINISTRATIVE CONTACT

 

7565 W 20TH AVE
HIALEAH, FL 33014-3728

 

 

6.

 

LASKEY, THOMAS M

 

OWNER

 

800 BUSH RIVER RD
COLUMBIA, SC 29210-
7515

 

 

7.

 

R, RODRIGUEZ J

 

VP-TREASUR

 

7565 W 20TH AVE
HIALEAH, FL 33014-3728

 

 

8.

 

RODRIGUEZ, JOSE R

 

DIRECTOR
VICE PRESIDENT TREASURER

 

73 E LAGOONA DR
BRICKTOWN, NE

 

Get Report

9.

 

TREASURE, ISLAND

 

 

 

7565 W 20TH AVE
HIALEAH, FL 33014-3728

 

 

 

Business Associates

 

#

 

Full Name

 

Address

 

Actions

l.

 

ALL MY FRIENDS, INC.

 

66 W FLAGLER ST STE 700
MIAMI, FL 33130-1885

 

Get Report

2.

 

CIT TECHNOLOGY FINANCING SERVICES, INC.

 

4600 TOUCHTON RD E BLDG 100
JACKSONVILLE, FL 32246-8299

 

Get Report

3.

 

LCOA INC

 

340 E BIG BEAVER RD STE 560
TROY, MI 48083-1218

 

Get Report

4.

 

ORIX CREDIT ALLIANCE, INC.

 

1625 NW AMBERGLEN PKWY STE 100

 

Get Re-

 

125

--------------------------------------------------------------------------------


 

5.

 

REX LESING CORPORATION

 

BEAVERTON, OR 97006-6908

 

port

6.

 

RODRIGUEZ JOSE R.

 

2270 NW 23RD ST
MIAMI, FL 33142-8484

 

Get Report

7.

 

TREASURE ISLAND RESTAURANT

 

5527 WOODLAND LN
FT LAUDERDALE, FL 33312-6249

 

Get Report

 

 

 

 

7565 W 20TH AVE
HIALEAH, FL 33014-3728

 

Get Report

 

Sources

 

Sources

 

All Sources

78 Source Documents

Business Finder

15 Source Documents

Dun & Bradstreet

1 Source Document

Corporate Filings

5 Source Documents

UCC Lien Filings

8 Source Documents

Business Contacts

34 Source Documents

Property

3 Source Documents

Internet Domain Registrations

1 Source Document

Motor Vehicle Registrations

8 Source Documents

Experian Business Reports

3 Source Documents

 

Important: The Public Records and commercially available data sources used in
Smartlinx(TM) Reports have errors. Data is sometimes entered poorly, processed
incorrectly and is generally not free from defect. This system should not be
relied upon as definitively accurate. Before relying on any data this system
supplies, it should be independently verified. For Secretary of State documents,
the information contained in the Smartlinx(TM) Reports is for information
purposes only and is not an official record. Certified copies may be obtained
from that individual state’s Department of State.

 

126

--------------------------------------------------------------------------------


 

DPPA - 1. Litigation
GLBA - 1. Fraud Prevention or Detection

 

Name Variations/DBAs (10) | Telephone #s (2) | Addresses (6) | Profile Info (12)
Bankruptcies | Judgments & Liens (8) | Real Property (3) | Additional Property
(8)
Licenses | Associated Entities (16) | Sources (78)

 

FOR INFORMATIONAL PURPOSES ONLY
Copyright 2005 LexisNexis,
 a division of Reed Elsevier Inc. All Rights Reserved

 

Name

 

Address

 

County

 

Phone

PLATINUM PLUS COCKTAIL LOUNGE

 

7565 W 20TH AVE
HIALEAH, FL 33014-3728

 

MIAMI-DADE

 

(305) 558-2221

 

Name Variations

 

Name Variation(s)/DBA(s)

View Name Variation Sources

 

#

 

Name Variations

1.

 

D/B/A TREASURE ISLAND RESTAURANT

2.

 

KENJA II, INC.

3.

 

KENJA VENTURE, INC.

4.

 

PLATIMUM PLUS

5.

 

PLATINIUM PLUS

6.

 

PLATINUM PLUS

7.

 

PLATINUM PLUS COCKTAIL LOUNGE

8.

 

PLATINUM PLUS LOUNGE

9.

 

TREASURE ISLAND INC CO

10.

 

TREASURE ISLAND RESTAURANT

 

Telephones

 

Telephones(s)

Telephones (2)
View Phone Variation Sources

 

#

 

Telephone Number

1.

 

(305) 558-2221

2.

 

(803) 731-0555

 

Addresses

 

Address Variation(s)

View Address Variation Sources

 

#

 

Address

 

County

 

MSA

 

Actions

1.

 

800 BUSH RIVER RD
COLUMBIA, SC 29210

 

RICHLAND

 

Columbia, SC - 1760

 

Get Report

2.

 

800 BUSH RIVER RD B
COLUMBIA, SC 29210

 

RICHLAND

 

Columbia, SC - 1760

 

Get Report

3.

 

7565 W 20TH AVE
HIALEAH, FL 33014

 

MIAMI-DADE

 

Miami, FL - 5000

 

Get Report

4.

 

7565 W 20TH AVE 66 ST 66 700
HIALEAH, FL 33014

 

MIAMI-DADE

 

Miami, FL - 5000

 

Get Report

 

127

--------------------------------------------------------------------------------


 

5.

 

66 W FLAGLER ST
HIALEAH, FL 33014

 

MIAMI-DADE

 

Miami, FL - 5000

 

Get Report

6.

 

66 W FLAGLER ST 700
MIAMI, FL 33130

 

MIAMI-DADE

 

Miami, FL - 5000

 

Get Report

 

Profiles

 

 

Profile (3) | Executives (4) | Reg. Agents(2) | Industry

 

Numbers (2) | Company IDs (1)

Profile Information

View Profile Sources

 

1: KENJA II, INC.

 

 

Company Name:

 

KENJA II, INC.

Date of Incorporation:

 

12 01 1987

State of Incorporation:

 

FL

Charter Number:

 

M44682

Status Of Incorporation:

 

ACTIVE

Corporation Structure:

 

DOMESTIC FOR PROFIT

2: KENJA VENTURE, INC.

 

 

Company Name:

 

KENJA VENTURE, INC.

Date of Incorporation:

 

07 08 1986

State of Incorporation:

 

FL

Charter Number:

 

M36477

Status Of Incorporation:

 

ACTIVE

Corporation Structure:

 

DOMESTIC FOR PROFIT

3: TREASURE ISLAND, INC.

 

 

Company Name:

 

TREASURE ISLAND, INC.

Date of Incorporation:

 

12 01 1987

State of Incorporation:

 

FL

Charter Number:

 

M44682

Status Of Incorporation:

 

ACTIVE

Corporation Structure:

 

DOMESTIC FOR PROFIT

 

Executive(s)

 

#

 

Name

 

Titles

 

Actions

1.

 

BRIDGES, CHARLES

 

FINANCE EXECUTIVE, HUMAN RESOURCES
EXECUTIVE, OWNER, PRESIDENT, SALES
EXECUTIVE

 

Get Report

2.

 

GAINES, GREGORY K

 

DIRECTOR, PRESIDENT

 

 

3.

 

LASKEY, THOMAS M

 

OWNER

 

 

4.

 

RODRIGUEZ, JOSE R

 

DIRECTOR

 

Get Report

 

Registered Agent(s)

View Registered Agent Sources

 

#

 

Name

 

Address

1.

 

BRIDGES CHARLES G

 

7565 W 20TH AVE
HIALEAH, FL 33014-3728

2.

 

HAROLD F PURNELL

 

215 S MONROE ST
TALLAHASSEE, FL 32301-1839

 

Industry Information

View Industry Information Sources

 

128

--------------------------------------------------------------------------------


 

Industry Numbers:

 

SIC Codes:

5813 DRINKING PLACES
5947 GIFT, NOVELTY, & SOUVENIR SHOPS

 

Company ID Numbers

View Company ID Numbers Sources

 

Company ID Numbers:

 

 

FEIN:

 

59-2816767

59-2838398

State ID(s):

 

FL, M36477

FL, M44682

 

Judgments/Liens

 

Lien Information

Liens (8)

 

1. UCC Record

Debtor Information

Name:

TREASURE ISLAND INC

Addresses:

7565 W 20TH AVE

 

HIALEAH, FL 33014

 

HIALEAH, FL 33014-3728

Secured Party Information

Name:

Z-M LEASING CORP

Addresses:

151 ROUTE 59

 

AIRMONT, NY 10952

 

AIRMONT, NY 10952-3628

Lien Information

Filing Jurisdiction:

FL

Filing Jurisdiction Name:

FLORIDA

Original Filing Date:

06/20/1988

Original Filing Number:

001880101693

 

 

2. UCC Record

 

Debtor Information

Name:

TREASURE ISLAND INC

Addresses:

7565 W 20TH AVE

 

HIALEAH, FL 33014

 

HIALEAH, FL 33014-3728

Secured Party Information

Name:

Z-M LEASING CORP

Addresses:

151 ROUTE 59

 

AIRMONT, NY 10952

 

AIRMONT, NY 10952-3628

Lien Information

Filing Jurisdiction:

FL

Filing Jurisdiction Name:

FLORIDA

Original Filing Date:

08/15/1988

Original Filing Number:

001880135759

 

 

3. UCC Record

 

Debtor 1

Name:

ALL MY FRIENDS, INC.

Addresses:

66 W FLAGLER ST STE 700

 

MIAMI, FL 33130

 

129

--------------------------------------------------------------------------------


 

 

 

MIAMI, FL 33130-1885

Debtor 2

Name:

 

ALLMY FRIENDS, INC. C/O FRANK NEWMAN

Addresses:

 

66 W FLAGLER ST STE 700
MIAMI, FL 33130
MIAMI, FL 33130-1885

Debtor 3

Name:

 

TREASURE ISLAND, INC.

Addresses:

 

66 W FLAGLER ST STE 700
MIAMI, FL 33130
MIAMI, FL 33130-1885

Debtor 4

Name:

 

TREASURE ISLAND, INC. C/O FRANK NEWMAN

Addresses:

 

66 W FLAGLER ST STE 700
MIAMI, FL 33130
MIAMI, FL 33130-1885

Secured Party 1

Name:

 

JOSE R, RODRIGUEZ

Addresses:

 

5527 WOODLAND LN
FORT LAUDERDALE, FL 33312
FORT LAUDERDALE, FL 33312-6249

Secured Party 2

Name:

 

RODRIGUEZ,JOSE R.

Addresses:

 

5527 WOODLAND LN
FORT LAUDERDALE, FL 33312
FORT LAUDERDALE, FL 33312-6249

Lien Information

Filing Jurisdiction:

 

FL

Filing Jurisdiction Name:

 

FLORIDA

Original Filing Date:

 

12/10/2001

Original Filing Number:

 

200190522532

 

4. UCC Record

 

 

Debtor Information

Name:

 

TREASURE ISLAND, INC.

Addresses:

 

7565 W 20TH AVE
HIALEAH, FL 33014
HIALEAH, FL 33014-3728

Secured Party Information

Name:

 

CIT TECHNOLOGY FINANCING SERVICES, INC.

Addresses:

 

4600 TOUCHTON RD E BLDG 100
JACKSONVILLE, FL 32246
JACKSONVILLE, FL 32246-8299

Lien Information

Filing Jurisdiction:

 

FL

Filing Jurisdiction Name:

 

FLORIDA

Original Filing Date:

 

06/25/2004

Original Filing Number:

 

200407263576

 

5. UCC Record

 

 

Debtor 1

Name:

 

TREASURE ISLAND INC.

Addresses:

 

7565 W 20TH AVE
HIALEAH, FL 33014
HIALEAH, FL 33014-3728

 

130

--------------------------------------------------------------------------------


 

Debtor 2

Name:

 

TREASURE ISLAND RESTAURANT

Addresses:

 

7565 W 20TH AVE
HIALEAH, FL 33014
HIALEAH, FL 33014-3728

Secured Party Information

Name:

 

REX LEASING CORPORATION

Addresses:

 

2270 NW 23RD ST
MIAMI, FL 33142
MIAMI, FL 33142-8484

Lien Information

Filing Jurisdiction:

 

FL

Filing Jurisdiction Name:

 

FLORIDA

Original Filing Date:

 

09/11/1995

Original Filing Number:

 

950000182679

 

6. UCC Record

 

 

 

Debtor 1

Name:

 

TREASURE ISLAND INC

Addresses:

 

7565 W 20TH AVE
HIALEAH, FL 33014
HIALEAH, FL 33014-3728

Debtor 2

Name:

 

TREASURE ISLAND RESTAURANT

Addresses:

 

7565 W 20TH AVE
HIALEAH, FL 33014
HIALEAH, FL 33014-3728

Secured Party Information

Name:

 

REX LESING CORPORATION

Addresses:

 

2270 NW 23RD ST
MIAMI, FL 33142
MIAMI, FL 33142-8484

Lien Information

Filing Jurisdiction:

 

FL

Filing Jurisdiction Name:

 

FLORIDA

Original Filing Date:

 

09/12/1995

Original Filing Number:

 

950000182679

 

7. UCC Record

 

 

Debtor Information

Name:

 

TREASURE ISLAND, INC.

Addresses:

 

7565 W 20TH AVE
HIALEAH, FL 33014
HIALEAH, FL 33014-3728

Secured Party Information

Name:

 

ORIX CREDIT ALLIANCE, INC.

Addresses:

 

1625 NW AMBERGLEN PKWY STE 100
BEAVERTON, OR 97006
BEAVERTON, OR 97006-6908

Lien Information

Filing Jurisdiction:

 

FL

Filing Jurisdiction Name:

 

FLORIDA

Original Filing Date:

 

12/06/1995

Original Filing Number:

 

950000244385

 

131

--------------------------------------------------------------------------------


 

8. UCC Record

 

 

Debtor Information

Name:

 

TREASURE ISLAND INC

Addresses:

 

7565 W 20TH AVE
HIALEAH, FL 33014
HIALEAH, FL 33014-3728

Secured Party Information

Name:

 

LCOA INC

Addresses:

 

340 E BIG BEAVER RD # 560
TROY, MI 48083
TROY, MI 48083-1218

Lien Information

Filing Jurisdiction:

 

FL

Filing Jurisdiction Name:

 

FLORIDA

Original Filing Date:

 

04/19/1999

Original Filing Number:

 

990000084260

 

Real Property

 

 

 

Real Property Assets

View Property Assets Sources

 

1. Property Record

 

 

County/FIPS:

 

MIAMI-DADE

Assessor’s Parcel Number:

 

04-2026-001-0512

Record Type:

 

ASSESSOR

Book Page:

 

018030004166

Subdivision Name:

 

CHAMBERS LAND COMPANY SUB IN SEC 26

Land Size:

 

30056

Legal Description:

 

26 52 40 .69 AC M/L SUB OF PB 2-68 BEG 25FTS OF NE COR LOT 13 WLY160FT
SLY190.14FT ELY60FT SELY ARC DIST 110.22FT NLYI85FT

Tax Year:

 

2001

Tax Amount:

 

$104.99

Total Market Value:

 

$30,056

Land Market Value:

 

$30,056

Market Improvement Value:

 

$0

2. Property Record

 

 

County/FIPS:

 

MIAMI-DADE

Assessor’s Parcel Number:

 

04-2026-001-0512

Record Type:

 

ASSESSOR

Book Page:

 

000000000000

Subdivision Name:

 

CHAMBERS LAND COMPANY SUB IN SEC 26

Land Size:

 

30056

Legal Description:

 

26 52 40 .69 AC M/L SUB OF PB 2-68 BEG 25FTS OF NE COR LOT 13 WLY160FT
SLY190.14FT ELY60FT SELY ARC DIST 110.22FT NLY185FT

Tax Year:

 

1999

Tax Amount:

 

$98.02

Total Market Value:

 

$4,323

Land Market Value:

 

$4;323

Market Improvement Value:

 

$0

3. Property Record

 

 

County/FIPS:

 

DADE

 

132

--------------------------------------------------------------------------------


 

Seller:

ROYAL GROUP INVESTMENTS INC

Assessor’s Parcel Number:

0420260010512

Sale Price:

$500

Record Type:

DEED

Book Page:

018246003143

Land Use:

LAND (UNIMPROVED)

Document Type:

QUIT CLAIM DEED

 

Additional Property

 

Motor Vehicles

Motor Vehicles (8)

 

View Motor Vehicle Sources

 

 

Florida MVR’s

 

Registration Information

Registration Expiration Date:

03/31/2003

Title Information

Title Number:

0083354996

Title Status:

Original New

Vehicle Information

VIN:

5LMFU28RX1LJ09572

Model Year:

2001

Make:

Lincoln

Model:

Navigator

Vehicle Use:

Long Term Lease

Cylinders:

8

Engine Size:

330

Body Style:

4 Dr Wagon Sport Utility

License Plate Number:

U58HSB

Owner Information

Owner Type:

Y

Owner Name:

FORD CREDIT TITLING TRUST

Owner Address:

PO BOX 105704

 

ATLANTA, 30348-5704

Registrant Information

Registrant Type:

 

Registrant Name:

TREASURE ISLAND INC

Registrant Address:

20TH
HIALEAH, 33014-3728

Florida MVR’s

 

Registration Information

Registration Expiration Date:

03/31/2004

Title Information

Title Number:

0087382533

Title Status:

Original New

Vehicle Information

VIN:

5LMFU28R53LJ28033

Model Year:

2003

Make:

Lincoln

Model:

Navigator

 

133

--------------------------------------------------------------------------------


 

Vehicle Use:

Private

Cylinders:

8

Engine Size:

330

Body Style:

4 Dr Wagon Sport Utility

License Plate Number:

U58HSB

Owner Information

Owner Type:

Y

Owner Name:

FORD CREDIT TITLING TRUST

Owner Address:

PO BOX 105704
ATLANTA, 30348-5704

Registrant Information

Registrant Type:

 

Registrant Name:

TREASURE ISLAND INC

Registrant Address:

20TH
HIALEAH, 33014-3728

Florida MVR’s

Registration Information

Registration Expiration Date:

06/30/2005

Title Information

Title Number:

0089935210

Title Status:

Original New

Vehicle Information

VIN:

5LMFU28R44LJ19311

Model Year:

2004

Make:

Lincoln

Model:

Navigator

Vehicle Use:

Private

Cylinders:

8

Engine Size:

330

Body Style:

4 Dr Wagon Sport Utility

License Plate Number:

X13CTZ

Owner Information

Owner Type:

Y

Owner Name:

TREASURE ISLAND INC

Owner Address:

20TH HIALEAH, 33014-3728

Registrant Information

Registrant Type:

 

Registrant Name:

TREASURE ISLAND INC

Registrant Address:

20TH
HIALEAH, 33014-3728

Florida MVR’s

Registration Information

Registration Expiration Date:

06/30/2005

Vehicle Information

VIN:

5LMFU28R44LJ19311

Model Year:

2004

Make:

Lincoln

 

134

--------------------------------------------------------------------------------


 

Model:

Navigator

Cylinders:

8

Engine Size:

330

Body Style:

4 Dr Wagon Sport Utility

License Plate Number:

X13CTZ

Registrant Information

Registrant Type:

 

Registrant Name:

TREASURE ISLAND INC.

Registrant Address:

20TH
HIALEAH, FL 33014-3728

Florida MVR’s

 

Title Information

Title Number:

0089935210

Vehicle Information

VIN:

5LMFU28R44LJ19311

Model Year:

2004

Make:

Lincoln

Model:

Navigator

Cylinders:

8

Engine Size:

330

Body Style:

4 Dr Wagon Sport Utility

Owner Information

Owner Type:

Y

Owner Name:

TREASURE ISLAND INC.

Owner Address:

20TH
HIALEAH, 33014-3728

Florida MVR’s

Registration Information

Registration Expiration Date:

06/30/2006

Title Information

Title Number:

0092161447

Title Status:

Transfer

Vehicle Information

VIN:

5LMFU28535LJ06662

Model Year:

2005

Make:

Lincoln

Model:

Navigator

Vehicle Use:

Private

Cylinders:

8

Engine Size:

330

Body Style:

4 Dr Wagon Sport Utility

License Plate Number:

P966UP

Owner Information

Owner Type:

Y

Owner Name:

ADAMANY JEROM LOUIS

Owner Address:

20TH
HIALEAH, 33014-3728

Owner DOB:

04 12 1968

Owner SSN:

527-33-XXXX

 

135

--------------------------------------------------------------------------------


 

Owner Information

Owner Type:

Y

Owner Name:

KENJA II

Owner Address:

20TH
HIALEAH, 33014-3728

Registrant Information

Registrant Type:

 

Registrant Name:

ADAMANY JEROM LOUIS

Registrant Address:

20TH
HIALEAH, 33014-3728

Registrant DOB:

04 12 1968

Registrant SSN:

527-33-XXXX

Registrant Information

Registrant Type:

 

Registrant Name:

KENJA II

Registrant Address:

20TH
HIALEAH, 33014-3728

Florida MVR’s

 

Title Information

Title Number:

0092161447

Vehicle Information

VIN:

5LMFU28535LJ06662

Model Year:

2005

Make:

Lincoln

Model:

Navigator

Cylinders:

8

Engine Size:

330

Body Style:

4 Dr Wagon Sport Utility

Owner Information

Owner Type:

Y

Owner Name:

BRIDGES CHARLES GENE

Owner Address:

THOROUGHBRED
SOUTHWEST RANCHES, 33330-2403

Owner Information

Owner Type:

Y

Owner Name:

TREASURE ISLAND INC.

Owner Address:

20TH
HIALEAH, 33014-3728

Florida MVR’s

 

Registration Information

Registration Expiration Date:

06/30/2006

Vehicle Information

VIN:

5LMFU28535LJ06662

Model Year:

2005

Make:

Lincoln

Model:

Navigator

Cylinders:

8

Engine Size:

330

Body Style:

4 Dr Wagon Sport Utility

License Plate Number:

X13CTZ

 

136

--------------------------------------------------------------------------------


 

Registrant Information

Registrant Type:

 

Registrant Name:

CHARLES GENE BRIDGES

Registrant Address:

THOROUGHBRED
SOUTHWEST RANCHES, FL 33330-2403

Registrant DOB:

10 02 1940

Registrant SSN:

237-56-XXXX

Registrant Information

Registrant Type:

 

Registrant Name:

TREASURE ISLAND INC.

Registrant Address:

20TH
HIALEAH, FL 33014-3728

 

Associated Entities

 

 

Person Associates (9) | Business Associates (7)

Person Associates

View Person Associate Sources

 

#

 

Name

 

Title(s)

 

Address

 

Actions

1.

 

BRIDG E, S

 

CHARLE

 

7565 W 20TH AVE HIALEAH, FL 33014-3728

 

 

2.

 

BRIDGES, CHARLES

 

FINANCE EXECUTIVE
HUMAN RESOURCES EXECUTIVE
OWNER
PRESIDENT
SALES EXECUTIVE

 

7565 W 20TH AVE
HIALEAH, FL 33014-3728

 

Get Report

3.

 

ESPINOSA, CARLOS

 

DOMAIN TECHNICAL CONTACT

 

341 NW 135TH AVE

 

MIAMI, FL 33182-1948

 

Get Report

4.

 

GAINES, GREGORY K

 

DIRECTOR PRESIDENT PTSD

 

7565 W 20TH AVE HIALEAH, FL 33014-3728

 

 

5.

 

GALARDI, DINO

 

DOMAIN ADMINISTRATIVE CONTACT

 

7565 W 20TH AVE HIALEAH, FL 33014-3728

 

 

6.

 

LASKEY, THOMAS M

 

OWNER

 

800 BUSH RIVER RD COLUMBIA, SC 29210-7515

 

 

7.

 

R, RODRIGUEZ J

 

VP-TREASUR

 

7565 W 20TH AVE HIALEAH, FL 33014-3728

 

 

8.

 

RODRIGUEZ, JOSE R

 

DIRECTOR VICE PRESIDENT TREASURER

 

73 E LAGOONA DR BRICKTOWN, NE

 

Get Report

9.

 

TREASURE, ISLAND

 

 

 

7565 W 20TH AVE HIALEAH, FL 33014-3728

 

 

 

Business Associates

 

#

 

Full Name

 

Address

 

Actions

1.

 

ALL MY FRIENDS, INC.

 

66 W FLAGLER ST STE 700
MIAMI, FL 33130-1885

 

Get Report

2.

 

CIT TECHNOLOGY FINANCING SERVICES, INC.

 

4600 TOUCHTON RD E BLDG 100
JACKSONVILLE, FL 32246-8299

 

Get Report

3.

 

LCOA INC

 

340 E BIG BEAVER RD STE 560
TROY, MI 48083-1218

 

Get Report

4.

 

ORIX CREDIT ALLIANCE, INC.

 

1625 NW AMBERGLEN PKWY STE 100
BEAVERTON, OR 97006-6908

 

Get Report

 

137

--------------------------------------------------------------------------------


 

5.

 

REX LESING CORPORATION

 

2270 NW 23RD ST
MIAMI, FL 33142-8484

 

Get Report

6.

 

RODRIGUEZ JOSE R.

 

5527 WOODLAND LN
FT LAUDERDALE, FL 33312-6249

 

Get Report

7.

 

TREASURE ISLAND RESTAURANT

 

7565 W 20TH AVE
HIALEAH, FL 33014-3728

 

Get Report

 

Sources

 

Sources

 

All Sources

 

78 Source Documents

Business Finder

 

15 Source Documents

Dun & Bradstreet

 

1 Source Document

Corporate Filings

 

5 Source Documents

UCC Lien Filings

 

8 Source Documents

Business Contacts

 

34 Source Documents

Property

 

3 Source Documents

Internet Domain Registrations

 

1 Source Document

Motor Vehicle Registrations

 

8 Source Documents

Experian Business Reports

 

3 Source Documents

 

Important: The Public Records and commercially available data sources used in
Smartlinx(TM) Reports have errors. Data is sometimes entered poorly, processed
incorrectly and is generally not free from defect. This system should not be
relied upon as definitively accurate. Before relying on any data this system
supplies, it should be independently verified. For Secretary of State documents,
the information contained in the Smartlinx(TM) Reports is for information
purposes only and is not an official record. Certified copies may be obtained
from that individual state’s Department of State.

 

138

--------------------------------------------------------------------------------


 

SCHEDULE 8.1

 

List of Assumed Names

 

Seller and Selling Shareholder represent that no assumed names have been used in
the previous five years by seller, except for the name ‘Platinum Plus”

 

  /s/ KW

 

  /s/KW

 

  /s/MO

 

Seller

 

Shareholder

 

Buyer

 

(INITIALED: KW)

 

139

--------------------------------------------------------------------------------


 

SCHEDULE 8.2

 

ARTICLES OF INCORPORATION AND BY-LAWS

 

 (To be supplied by Seller Equityholders)

 

See attached pages

 

 

(HANDWITTEN: DELIVERED AT CLOSING)

 

(INITIALED: KW)

 

140

--------------------------------------------------------------------------------


 

SCHEDULE 8.3

 

SHAREHOLDERS AND STOCK CERTIFICATE NUMBERS

 

1.                                      Kenja II, a Florida Corporation        
Certificate No:  15             Holder: Gregory Kenwood Gaines

 

2.                                      Kenja Ventures Inc, a Florida
Corporation  Certificate No:   14             Holder: Gregory Kenwood Gaines

 

(INITIALED: MO, KW)

 

141

--------------------------------------------------------------------------------


 

CERTIFICATE                                                                    No.
14

 

 

 

From whom transferred

 

Received Certificate No.       

For                                        Shares

 

 

 

for                         Shares

Issued to                                            

 

Dated                                              /19       

 

on                            /19        

 

 

NO. ORIGINAL CERTIFICATE

 

NO. OF ORIGINAL
SHARES

 

NO. OF SHARES
TRANSFERRED

 

 

Dated                                            /19

 

 

 

 

 

 

 

 

 

No. 14

 

ORGANIZED UNDER THE LAWS OF

 

500

 

 

THE STATE OF FLORIDA

 

 

 

ALL MY FRIENDS, INC.

 

500 SHARES COMMON STOCK, $1.00 PAR VALUE

 

This Certifies that G. KENWOOD GAINES is hereby issued Five Hundred fully paid
and non-assessable Shares of the Capital Stock of the above named Corporation
transferable only on the books of the Corporation by the holder hereof in person
or by duly authorized Attorney upon surrender of this Certificate properly
endorsed.

 

In Witness Whereof, the said Corporation has caused this Certificate to be
signed by its duly authorized offices and its Corporate Seal to be hereunto
affixed this 15 day of June A.D. 2005.

 


/s/ Illegible

 


/s/ Illegible

SECRETARY

 

PRESIDENT

 

142

--------------------------------------------------------------------------------


 

CERTIFICATE
                                                                    No. 15

 

 

 

From whom transferred

 

Received Certificate No.       

For                                        Shares

 

 

 

for                         Shares

Issued to                                            

 

Dated                                              /19       

 

on                            /19        

 

 

NO. ORIGINAL CERTIFICATE

 

NO. OF ORIGINAL
SHARES

 

NO. OF SHARES
TRANSFERRED

 

 

Dated                                            /19

 

 

 

 

 

 

 

 

 

No. 15

 

ORGANIZED UNDER THE LAWS OF

 

500

 

 

THE STATE OF FLORIDA

 

 

 

Treasure Island, Inc.

 

500 SHARES COMMON STOCK, $1.00 PAR VALUE

 

This Certifies that G. KENWOOD GAINES is hereby issued Five Hundred fully paid
and non-assessable Shares of the Capital Stock of the above named Corporation
transferable only on the books of the Corporation by the holder hereof in person
or by duly authorized Attorney upon surrender of this Certificate properly
endorsed.

 

In Witness Whereof, the said Corporation has caused this Certificate to be
signed by its duly authorized offices and its Corporate Seal to be hereunto
affixed this 15 day of June A.D. 2005.

 


/s/ Illegible

 


/s/ Illegible

SECRETARY

 

PRESIDENT

 

143

--------------------------------------------------------------------------------


 

CERTIFICATE
                                                                    No. 15

 

 

 

From whom transferred

 

Received Certificate No.       

For                                        Shares

 

 

 

for                         Shares

Issued to                                            

 

Dated                                              /19       

 

on                            /19        

 

 

NO. ORIGINAL CERTIFICATE

 

NO. OF ORIGINAL
SHARES

 

NO. OF SHARES
TRANSFERRED

 

 

Dated                                            /19

 

 

 

 

 

 

 

 

 

No. 15

 

ORGANIZED UNDER THE LAWS OF

 

500

 

 

THE STATE OF FLORIDA

 

 

 

Treasure Island, Inc.

 

500 SHARES COMMON STOCK, $1.00 PAR VALUE

 

This Certifies that G. KENWOOD GAINES is hereby issued Five Hundred fully paid
and non-assessable Shares of the Capital Stock of the above named Corporation
transferable only on the books of the Corporation by the holder hereof in person
or by duly authorized Attorney upon surrender of this Certificate properly
endorsed.

 

In Witness Whereof, the said Corporation has caused this Certificate to be
signed by its duly authorized offices and its Corporate Seal to be hereunto
affixed this 15 day of June A.D. 2005.

 


/s/ Illegible

 


/s/ Illegible

SECRETARY

 

PRESIDENT

 

144

--------------------------------------------------------------------------------


 

CERTIFICATE                                                                    No.
14

 

 

 

From whom transferred

 

Received Certificate No.       

For                                        Shares

 

 

 

for                         Shares

Issued to                                            

 

Dated                                              /19       

 

on                            /19        

 

 

NO. ORIGINAL CERTIFICATE

 

NO. OF ORIGINAL
SHARES

 

NO. OF SHARES
TRANSFERRED

 

 

Dated                                            /19

 

 

 

 

 

 

 

 

 

No. 14

 

ORGANIZED UNDER THE LAWS OF

 

500

 

 

THE STATE OF FLORIDA

 

 

 

ALL MY FRIENDS, INC.

 

500 SHARES COMMON STOCK, $1.00 PAR VALUE

 

This Certifies that G. KENWOOD GAINES is hereby issued Five Hundred fully paid
and non-assessable Shares of the Capital Stock of the above named Corporation
transferable only on the books of the Corporation by the holder hereof in person
or by duly authorized Attorney upon surrender of this Certificate properly
endorsed.

 

In Witness Whereof, the said Corporation has caused this Certificate to be
signed by its duly authorized offices and its Corporate Seal to be hereunto
affixed this 15 day of June A.D. 2005.

 


/s/ Illegible

 


/s/ Illegible

SECRETARY

 

PRESIDENT

 

145

--------------------------------------------------------------------------------


 

SCHEDULE 8.6

 

GOVERNMENTAL AND SHAREHOLDER APPROVALS

 

(To be supplied by Seller Equityholders)

 

1.             Governmental Approvals

 

a.               The Florida Alcoholic Beverage Commission – Transfer of Liquor
Licenses and Permits

 

b.               City of Hialeah Adult Entertainment Licenses

 

2.             Shareholder Approvals

 

A.            Gregory Kenwood Gaines - Shareholder Approval is attached

 

(INITIALED: KW)

 

146

--------------------------------------------------------------------------------


 

State of Florida

 

[GRAPHIC]

 

Department of State

 

I certify from the records of this office that KENJA II, INC. is a corporation
organized under the laws of the State of Florida, filed on January 12, 1987.

 

The document number of this corporation is M44682.

 

I further certify that said corporation has paid all fees due this office
through December 31, 2007, that its most recent annual report/uniform business
report was filed on March 27, 2007, and its status is active.

 

I further certify that said corporation has not filed Articles of Dissolution.

 

 

 

 

Given under my hand and the
Great Seal of the State of Florida
at Tallahassee, the Capitol, this the
Sixteenth day of October, 2007


[SEAL]

 

 


/s/ Kurt S. Browning

CR2EO22 (01-07)

 

 

Kurt S. Browning
Secretary of State

 

147

--------------------------------------------------------------------------------


 

State of Florida

 

[GRAPHIC]

 

Department of State

 

I certify from the records of this office that KENJA VENTURE, INC. is a
corporation organized under the laws of the State of Florida, filed on August 7,
1986.

 

The document number of this corporation is M36477.

 

I further certify that said corporation has paid all fees due this office
through December 31, 2007, that its most recent annual report/uniform business
report was filed on March 27, 2007, and its status is active.

 

I further certify that said corporation has not filed Articles of Dissolution.

 

 

 

 

Given under my hand and the
Great Seal of the State of Florida
at Tallahassee, the Capitol, this the
Sixteenth day of October, 2007


[SEAL]

 

 


/s/ Kurt S. Browning

CR2EO22 (01-07)

 

 

Kurt S. Browning
Secretary of State

 

148

--------------------------------------------------------------------------------


 

Buyer hereby acknowledges that the requirements of Section 5.4 of the Stock
Purchase agreement dated September 14, 2007 between Kenja II, Inc., VCG Holding
Corporation and others have been satisfied.

 

 

VCG HOLDING CORPORATION

 

 

 

By:

/s/ Micheal L. Ocello

 

 

(HANDWRITTEN: PRESIDENT)

 

Date: 10/29/07

 

(INITIALED: MO, KW)

 

149

--------------------------------------------------------------------------------


 

KENJA II, Inc.

 

CERTIFICATE OF SECRETARY

 

I, Gregory Kenwood Gaines, Secretary of Kenja II, Inc. a Florida Corporation
(the “Company”) hereby certify as follows:

 

1.                                       That Exhibit A, attached hereto and
made a part of this Certificate is a true copy of votes duly adopted by the
unanimous written consent of shareholder dated October 29, 2007, and that said
votes are still in full force and effect, and have not been amended or revoked
as of the date hereof.

 

2.                                       That Exhibit B, attached hereto and
made a part of this Certificate, is a true and complete copy of the Articles of
Incorporation of the Company, as amended to date and that Exhibit C, attached
hereto and made a part of this Certificate, is a true and complete copy of the
Bylaws of the Company in effect as of the date hereof.

 

3.                                       That the following is a true and
correct list of the names of certain officer of the Company as of the date
hereof, together with a specimen of his or her signature:

 

OFFICE

 

NAME OF OFFICER

 

SIGNATURE

 

 

 

 

 

President

 

Gregory Kenwood Gaines a/k/a Ken Wood

 

 

 

4.                                       That each of the above officers is duly
qualified and holds his or her office on the date of this Certificate.

 

WITNESS my hand as of 10-29, 2007.

 

 

KENJA II, INC.

 

 

 

 

 

By:

  /s/ G. Kenwood Gaines

 

 

Secretary

 

 

(INITIALED: KW)

 

150

--------------------------------------------------------------------------------


 

KENJA II, INC.

OFFICER’S CERTIFICATE

 

I, Gregory Kenwood Gaines, hereby certify as follows:

 

I am the President of Kenja II, Inc., a Florida Corporation (the “Company”), and
as such, I am authorized to execute and deliver this Certificate.

 

Attached hereto is a true and complete copy of the Unanimous Written Consent in
Lieu of Meeting of the Sole Shareholder of the Company, dated 10-29, 2007, the
resolutions in which were validly adopted, are in full force and effect, and
have not been amended as of the date of this Certificate.

 

IN WITNESS WHEREOF, I have set my hand this 29 day of October, 2007.

 

 

 

  /s/ G. Kenwood Gaines

 

 

Gregory Kenwood Gaines

 

President, Kenja II, Inc.

 

(INITIALED: KW)

 

151

--------------------------------------------------------------------------------


 

UNANIMOUS WRITTEN CONSENT

IN LIEU OF MEETING OF THE SOLE SHAREHOLDER OF KENJA II, INC.

 

Pursuant to the applicable laws of the State of Florida, the undersigned, being
the sole shareholder of Kenja II, Inc. a Florida corporation (the “Company”),
does hereby unanimously consent to and adopt the following resolutions as of the
date hereof, which shall have the same force and effect as if adopted by
unanimous affirmative vote at a meeting of the shareholders of the Company duly
called and held, and does hereby waive all requirements of notice.

 

WHEREAS, pursuant to the applicable code section, all corporate powers relating
to the Company are to be exercised, and all business and affairs of the Company
are to be managed under the direction of its shareholders, based on the election
made by the Company in its Articles of Organizations, filed
                                                       with the Florida
Secretary of State’s office; and

 

WHEREAS, a Stock Purchase Agreement (“the Stock Purchase Agreement”) by and
between VCG Holding Corporation, a Colorado corporation on behalf of a Florida
corporation to be formed (“VCG”) and the Company, a draft of which is attached
hereto, which provides for the purchase of all of the Company’s issued and
outstanding shares of stock by VCG, has been presented to and reviewed by the
undersigned sole shareholder of the Company; and

 

WHEREAS, the undersigned sole shareholder of the Company has determined that the
transactions described in the Stock Purchase Agreement are in the best interests
of the Company and of the undersigned sole shareholder;

 

NOW THEREFOR, IT IS RESOLVED that it is in the best interests of the Company and
of undersigned sole shareholder to execute and deliver the Stock Purchase
Agreement, and

 

IT IS FURTHER RESOLVED that the President of the Company hereby is authorized
and directed to:  (1) execute and deliver the Stock Purchase Agreement in
substantially the form presented to the undersigned, with such modification as
he may deem necessary and appropriate, and (2) perform all such other acts as he
in his sole discretion may deem necessary and appropriate in order to carry out
the intent of the foregoing resolutions and to perform fully the obligations set
forth in the Stock Purchase Agreement.

 

IN WITNESS WHEREOF, the undersigned, being the sole shareholder of the Company,
has hereunto set his hand as of this 29 day of October, 2007.

 

 

  /s/ G. Kenwood Gaines

 

 

Gregory Kenwood Gaines

 

 

(INITIALED: KW)

 

152

--------------------------------------------------------------------------------


 

KENJA, Inc.

 

CERTIFICATE OF SECRETARY

 

I, Gregory Kenwood Gaines, Secretary of Kenja Ventures, Inc. a Florida
Corporation (the “Company”) hereby certify as follows:

 

1.                                       That Exhibit A, attached hereto and
made a part of this Certificate is a true copy of votes duly adopted by the
unanimous written consent of shareholder dated 10-29, 2007, and that said votes
are still in full force and effect, and have not been amended or revoked as of
the date hereof.

 

2.                                       That Exhibit B, attached hereto and
made a part of this Certificate, is a true and complete copy of the Articles of
Incorporation of the Company, as amended to date and that Exhibit C, attached
hereto and made a part of this Certificate, is a true and complete copy of the
Bylaws of the Company in effect as of the date hereof.

 

3.                                       That the following is a true and
correct list of the names of certain officer of the Company as of the date
hereof, together with a specimen of his or her signature:

 

OFFICE

 

NAME OF OFFICER

 

SIGNATURE

 

 

 

 

 

President

 

Gregory Kenwood Gaines a /k/a Ken Wood

 

 

 

4.                                       That each of the above officers is duly
qualified and holds his or her office on the date of this Certificate.

 

WITNESS my hand as of October 29, 2007.

 

 

KENJA VENTURES, INC.

 

 

 

 

 

By:

  /s/ G. Kenwood Gaines

 

 

Secretary

 

153

--------------------------------------------------------------------------------


 

KENJA VENTURES, INC.

OFFICER’S CERTIFICATE

 

I, Gregory Kenwood Gaines, hereby certify as follows:

 

I am the President of Kenja Ventures, Inc., a Florida Corporation (the
“Company”), and as such, I am authorized to execute and deliver this
Certificate.

 

Attached hereto is a true and complete copy of the Unanimous Written Consent in
Lieu of Meeting of the Sole Shareholder of the Company, dated 10-29, 2007, the
resolutions in which were validly adopted, are in full force and effect, and
have not been amended as of the date of this Certificate.

 

IN WITNESS WHEREOF, I have set my hand this 29 day of October, 2007.

 

 

  /s/ G. Kenwood Gaines

 

 

Gregory Kenwood Gaines

 

President, Kenja II, Inc.

 

154

--------------------------------------------------------------------------------


 

UNANIMOUS WRITTEN CONSENT

IN LIEU OF MEETING OF THE SOLE SHAREHOLDER OF KENJA

VENTURES, INC.

 

Pursuant to the applicable laws of the State of Florida, the undersigned, being
the sole shareholder of Kenja Ventures, Inc. a Florida corporation (the
“Company”), does hereby unanimously consent to and adopt the following
resolutions as of the date hereof, which shall have the same force and effect as
if adopted by unanimous affirmative vote at a meeting of the shareholders of the
Company duly called and held, and does hereby waive all requirements of notice.

 

WHEREAS, pursuant to the applicable code section, all corporate powers relating
to the Company are to be exercised, and all business and affairs of the Company
are to be managed under the direction of its shareholders, based on the election
made by the Company in its Articles of Organizations, filed
                                                    with the Florida Secretary
of State’s office; and

 

WHEREAS, a Stock Purchase Agreement (“the Stock Purchase Agreement”) by and
between VCG Holding Corporation, a Colorado corporation on behalf of a Florida
corporation to be formed (“VCG”) and the Company, a draft of which is attached
hereto, which provides for the purchase of all of the Company’s issued and
outstanding shares of stock by VCG, has been presented to and reviewed by the
undersigned sole shareholder of the Company; and

 

WHEREAS, the undersigned sole shareholder of the Company has determined that the
transactions described in the Stock Purchase Agreement are in the best interests
of the Company and of the undersigned sole shareholder;

 

NOW THEREFOR, IT IS RESOLVED that it is in the best interests of the Company and
of undersigned sole shareholder to execute and deliver the Stock Purchase
Agreement, and

 

IT IS FURTHER RESOLVED that the President of the Company hereby is authorized
and directed to:  (1) execute and deliver the Stock Purchase Agreement in
substantially the form presented to the undersigned, with such modification as
he may deem necessary and appropriate, and (2) perform all such other acts as he
in his sole discretion may deem necessary and appropriate in order to carry out
the intent of the foregoing resolutions and to perform fully the obligations set
forth in the Stock Purchase Agreement.

 

155

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, being the sole shareholder of the Company,
has hereunto set his hand as of this 29 day of October, 2007.

 

 

 

  /s/ G. Kenwood Gaines

 

 

Gregory Kenwood Gaines

 

156

--------------------------------------------------------------------------------


 

I, Gregory Kenwood Gaines, President of Kenja II, Inc., hereby authorize the
transfer of the City of Hialeah Occupation License numbers 5812-45, 5813-2, and
5813A-5 located at 7565 W. 20th Avenue, Hialeah, Florida in the business name of
Platinum Plus to VCG Holding Corporation as 100% Stockholder, effective October
29, 2007.

 


Dated this 29th day of October, 2007

 

 

  /s/ Gregory Kenwood Gaines

 

 

Gregory Kenwood Gaines

 

157

--------------------------------------------------------------------------------


 

SCHEDULE 8.9

 

Licenses and Permits

 

(To be supplied by Seller Equityholders)

 

(HANDWRITTEN: DELIVERED AT CLOSING)

 

158

--------------------------------------------------------------------------------


 

SCHEDULE 8.10

 

FINANCIAL INFORMATION

 

 (To be supplied by Seller Equityholders)

 

(INITIALED: KW)

 

159

--------------------------------------------------------------------------------


 

BURKETT BURKETT & BURKETT
Certified Public Accountants, P.A.
PO Box 2044
West Columbia SC 29171
803-794-3712

 

KENJA II, INC
PLATINUM PLUS MIAMI
800 BUSH RIVER RD STE B
COLUMBIA, SC 29210

 

We have compiled the accompanying statement of assets, liabilities and
stockholders equity income tax basis of KENJA II, INC, a corporation, as of
August 31, 2007, the related statement of revenues and expenses - income tax
basis for the eight months ending August 31, 2007 in accordance with Statements
on Standards for Accounting and Review Services issued by the American Institute
of Certified Public Accountants.

 

A compilation is [Illegible] to presenting in the form of financial statements
information fees is the representation of management. We have [Illegible]audited
or [Illegible]the accompanying financial statements and, accordingly, do not
express an opinion or any other force of assurance on them.

 

Management has elected to omit all of the disclosures ordinarily included in the
financial statements prepared on the income tax basis. If the
[Illegible]disclosures were included in the financial statements, they might
influence the user’s conclusions about the company’s assets, liabilities,
members’ equity, revenues and expenses. Accordingly, these financial statements
are not designed for those who are not informed about such matters.

 

 

 

 

 

 

 

 

 

BURKETT BURKETT & BURKETT, CPAS, P.A.

 

 

 

October 13, 2007

 

160

--------------------------------------------------------------------------------


 

PLATINUM PLUS MIAMI
BALANCE SHEET
AUGUST 31, 2007

 

ASSETS

 

CURRENT ASSETS

 

 

 

CASH ON HAND

 

$

[Illegible]

 

CASH-ATM-REGIONS BANK

 

[Illegible]

 

CASH-CREDIT CARD

 

[Illegible]

 

INVENTORY

 

[Illegible]

 

 

 

 

 

TOTAL CURRENT ASSETS

 

[Illegible]

 

 

 

 

 

FIXED ASSETS

 

 

 

BUILDING IMPROVEMENTS I

 

$

[Illegible]

 

BUILDING IMPROVEMENTS II

 

[Illegible]

 

FURNITURE & EQUIPMENT

 

[Illegible]

 

ACCUM/DEPN - FURN & EQUIP

 

[Illegible]

 

ACCUM/DEPN - BUILDINGS

 

[Illegible]

 

 

 

 

 

TOTAL FIXED ASSETS

 

[Illegible]

 

 

 

 

 

OTHER ASSETS

 

 

 

ORGANIZATION COSTS

 

[Illegible]

 

DEPOSITS

 

[Illegible]

 

 

 

 

 

TOTAL OTHER ASSETS

 

[Illegible]

 

 

 

 

 

TOTAL ASSETS

 

$

[Illegible]

 

 

See Accountants’ Completion Report

 

161

--------------------------------------------------------------------------------


 

PLATINUM PLUS MIAMI
BALANCE SHEET
AUGUST 31, 2007

 

BURKETT BURKETT & BURKETT, CPAS, P.A.

 

CURRENT LIABILITIES

 

 

 

CHECKS IN EXCESS OF BANK BALANCE

 

$

[Illegible]

 

ACCOUNTS PAYABLE SHAREHOLDERS

 

[Illegible]

 

CHILD SUPPORT PAYABLE

 

[Illegible]

 

GARNISHMENT PAYABLE

 

[Illegible]

 

 

 

 

 

TOTAL CURRENT LIABILITIES

 

1,338,688.24

 

 

 

 

 

LONG TERM LIABILITIES

 

 

 

SHAREHOLDERS LOANS

 

32,838.25

 

 

 

 

 

TOTAL LIABILITIES

 

[Illegible]

 

 

 

 

 

OWNER’S EQUITY

 

 

 

COMMON STOCK

 

[Illegible]

 

[Illegible] CAPITAL

 

[Illegible]

 

TREASURY STOCK

 

[Illegible]

 

[Illegible] EARNINGS

 

[Illegible]

 

CURRENT EARNINGS

 

[Illegible]

 

 

 

[Illegible]

 

TOTAL OWNER’S EQUITY

 

[Illegible]

 

 

 

 

 

TOTAL LIABILITIES AND OWNER’S EQUITY

 

$

[Illegible]

 

 

See Accountants’ Completion Report

 

162

--------------------------------------------------------------------------------


 

PLATINUM PLUS MIAMI
INCOME STATEMENT
FOR THE YEAR ENDED AUGUST 31, 2007

 

SALES

 

 

 

SALES BEVERAGES-ALCOHOL C

 

$

1,191,103.78

 

SALES - OTHER

 

947,113.64

 

ADMISSIONS

 

[Illegible]

 

OTHER INCOME

 

[Illegible]

 

 

 

 

 

TOTAL SALES

 

3,133,770.40

 

 

 

 

 

COST OF GOODS SOLD

 

 

 

PURCHASES - BEVERAGES

 

512,465.25

 

PURCHASES - SUPPLIES

 

[Illegible]

 

 

 

 

 

TOTAL COST OF GOODS SOLD

 

648,330.38

 

 

 

 

 

GROSS PROFIT

 

[Illegible]

 

 

 

 

 

OPERATING EXPENSES

 

 

 

ADVERTISING

 

[Illegible]

 

CREDIT CARDS

 

[Illegible]

 

ALARM SYSTEM

 

[Illegible]

 

AUTOMOBILE EXPENSE

 

[Illegible]

 

BANK CHARGES

 

[Illegible]

 

CLEANING

 

[Illegible]

 

COMMISSIONS

 

[Illegible]

 

EQUIPMENT RENTAL

 

[Illegible]

 

INSURANCE

 

[Illegible]

 

LAUNDRY

 

[Illegible]

 

LICENSES & PERMITS

 

[Illegible]

 

MISCELLANEOUS

 

[Illegible]

 

[Illegible] & ENTERTAINERS

 

[Illegible]

 

OFFICE EXPENSE

 

[Illegible]

 

OUTSIDE SERVICES

 

[Illegible]

 

PAYROLL EXPENSE

 

[Illegible]

 

PAYROLL TAXES

 

[Illegible]

 

POSTAGE & DELIVERY

 

[Illegible]

 

PRINTING

 

[Illegible]

 

PROFESSIONAL FEES

 

[Illegible]

 

RADIOS & COMMUNICATION EQUIPMENT

 

[Illegible]

 

RENT

 

[Illegible]

 

STORAGE

 

[Illegible]

 

REPAIRS & MAINTENANCE

 

[Illegible]

 

SUPPLIES

 

[Illegible]

 

SIGNS

 

[Illegible]

 

TAXES - FOOD & BEVERAGE

 

[Illegible]

 

TAXES - LOCAL

 

[Illegible]

 

TELEPHONE

 

[Illegible]

 

TRASH REMOVAL

 

[Illegible]

 

TRAVEL

 

[Illegible]

 

UNIFORMS

 

[Illegible]

 

UTILITIES - GAS & ELECTRIC

 

[Illegible]

 

UTILITIES - WATER

 

[Illegible]

 

UTILITIES - CABLE

 

[Illegible]

 

DEPRECIATION

 

[Illegible]

 

 

 

[Illegible]

 

TOTAL OPERATING EXPENSES

 

[Illegible]

 

 

 

 

 

OPERATING INCOME (LOSS)

 

$

[Illegible]

 

 

 

 

 

NET: INCOME (LOSS)

 

$

[Illegible]

 

 

See Accountants Completion Report

 

163

--------------------------------------------------------------------------------


 

SCHEDULE 8.11

 

UNDISCLOSED LIABILITIES

 

Seller and Selling Shareholder represent that there are no undisclosed
liabilities

 

  /s/ KW

 

  /s/KW

 

  /s/MO

 

Seller

 

Shareholder

 

Buyer

 

(INITIALED: KW)

 

164

--------------------------------------------------------------------------------


 

SCHEDULE 8.12

 

CHANGES IN ORDINARY COURSE OF BUSINESS

 

Seller and Selling Shareholder represent that there have been no changes in the
ordinary course of business

 

  /s/ KW

 

  /s/KW

 

  /s/MO

 

Seller

 

Shareholder

 

Buyer

 

(INITIALED: KW)

 

165

--------------------------------------------------------------------------------


 

SCHEDULE 8.13

 

ADVERSE CHANGES TO BUSINESS

 

(To be supplied by Seller Equityholders)

 

Seller and Selling Shareholder represent that there are no adverse changes to
the business.

 

  /s/ KW

 

  /s/KW

 

  /s/MO

 

Seller

 

Shareholder

 

Buyer

 

(INITIALED: KW)

 

166

--------------------------------------------------------------------------------


 

SCHEDULE 8.15

 

EMPLOYEE BENEFIT PLANS

 

 (To be supplied by Seller Equityholders)

 

Seller and Selling Shareholder represent that there are no employee benefit
plans.

 

  /s/ KW

 

  /s/KW

 

  /s/MO

 

Seller

 

Shareholder

 

Buyer

 

(INITIALED: KW)

 

167

--------------------------------------------------------------------------------


 

SCHEDULE 8.16

 

LIST OF EMPLOYEES AND INDEPENDENT CONTRACTORS

 

A.                                    A list of employees is attached hereto.

 

B.                                    Seller and Selling Shareholder represent
that there is no list of independent contractors.

 

Seller and Selling Shareholder represent that there are no list of independent
contractors.

 

 

  /s/ KW

 

  /s/KW

 

  /s/MO

 

Seller

 

Shareholder

 

Buyer

 

168

--------------------------------------------------------------------------------


 

All checkbooks
09/28/07

 

KENJA II, INC
Check Register

PPMPR
Page 1

 

Check Number

 

Check Date

 

Payee

 

Amount

 

 

 

 

 

 

 

 

 

Checks

 

 

 

 

 

 

 

5570

 

09/28/07

 

JEROME ADAMANY

 

1,126.00

 

5571

 

09/28/07

 

CARMEN M. AGOSTO

 

258.99

 

5572

 

09/28/07

 

CYNTHIA ALEMAN

 

4.58

 

5573

 

09/28/07

 

NICOLE M. ALONSO

 

493.75

 

5574

 

09/28/07

 

BRIGETTE V. ARANDA

 

288.76

 

5575

 

09/28/07

 

SANDRA L. ARANGO

 

116.90

 

5576

 

09/28/07

 

KIMBERLY A. BABINCHAK

 

31.05

 

5577

 

09/28/07

 

MARLENE M. BARBOSA

 

5.72

 

5578

 

09/28/07

 

ROSAANA BARRERA

 

220.34

 

5579

 

09/28/07

 

GIANCARLOS BASSI

 

159.70

 

5580

 

09/28/07

 

AMANDA M. BATCHELOR

 

11.54

 

5581

 

09/28/07

 

NASTASSIA L. BEASLEY

 

242.31

 

5582

 

09/28/07

 

MIGUEL A. BECHARA

 

668.07

 

5583

 

09/28/07

 

AARON BENNETT

 

648.45

 

5584

 

09/28/07

 

KRISHNA R. BLACK

 

285.94

 

5585

 

09/28/07

 

KEITH BLANTON

 

260.29

 

5586

 

09/28/07

 

ERICKA V. BOLANOS

 

145.59

 

5587

 

09/28/07

 

CAROLYN BONTLLA

 

168.40

 

5588

 

09/28/07

 

GERED BROWN

 

238.87

 

5589

 

09/28/07

 

LEIDYS S. CABRERA

 

151.91

 

5590

 

09/28/07

 

LEONTDES CECERES

 

137.71

 

5591

 

09/28/07

 

KRISTEN S. CASTILLO

 

9.41

 

5592

 

09/28/07

 

SARA M. CISNEROS

 

106.07

 

5593

 

09/28/07

 

ALEXIS A. COLON

 

19.27

 

5594

 

09/28/07

 

LEYDI E. CRESPO

 

27.69

 

5595

 

09/28/07

 

CHARLES CROFT

 

557.85

 

5596

 

09/28/07

 

JUSTINA M. CRONIN

 

122.90

 

5597

 

09/28/07

 

BIANCA A. DEL CARPIO

 

551.77

 

5598

 

09/28/07

 

GUILLERMO N. DIAZ

 

1,027.07

 

5599

 

09/28/07

 

ESTELA M. DIAZ

 

128.44

 

5600

 

09/28/07

 

TIRZA DIAZ DE VILLEGAS

 

40.87

 

5601

 

09/28/07

 

YENNI Y. RODRPGUEZ DIAZ

 

12.45

 

5602

 

09/28/07

 

REBECA J. ENRRIQUEZ

 

54.85

 

5603

 

09/28/07

 

CARLOS A. ESPINOSA

 

1,101.48

 

5604

 

09/28/07

 

YARLEN FERREIRA

 

26.44

 

5605

 

09/28/07

 

ROXANA M. FLORES

 

339.42

 

5606

 

09/28/07

 

CHANTEL GARCIA

 

91.44

 

5607

 

09/28/07

 

VICTOR N. GARCIA

 

332.08

 

5608

 

09/28/07

 

MONICA A. GAVIRIA

 

155.20

 

5609

 

09/28/07

 

MARLIE C. GOMEZ

 

185.91

 

5610

 

09/28/07

 

KADIR GONZALEZ

 

691.24

 

5611

 

09/28/07

 

ROBERT A. GONZALEZ

 

393.84

 

5612

 

09/28/07

 

WILLIAM GOODMAN

 

193.75

 

5613

 

09/28/07

 

PEDRO J. GUZMAN

 

587.41

 

5614

 

09/28/07

 

EMILIO HERNANDEZ

 

487.68

 

5615

 

09/28/07

 

JENNIFER HERNANDEZ

 

15.85

 

5616

 

09/28/07

 

MICHAEL S. HULKOW

 

939.35

 

5617

 

09/28/07

 

EARL M. HUNT

 

819.39

 

5618

 

09/28/07

 

RAISA JARTCHINSKAJA

 

18.74

 

5619

 

09/28/07

 

JESSICA C. JOLIVET

 

39.60

 

5620

 

09/28/07

 

STEVE LEQUIRE

 

803.15

 

5621

 

09/28/07

 

PATRCIA M. LHOESTE

 

263.87

 

5622

 

09/28/07

 

VICTORIA L. LOSTAL

 

116.04

 

5623

 

09/28/07

 

FRANCINE G. LYN

 

180.23

 

5624

 

09/28/07

 

JOAO MERCADO

 

482.92

 

5625

 

09/28/07

 

SASHA MERLANO

 

0.33

 

5626

 

09/28/07

 

MARILYN MONTANEZ

 

140.13

 

5627

 

09/28/07

 

RAMON O. MUNOZ

 

952.82

 

5628

 

09/28/07

 

DIANE A. NGO

 

21.42

 

5629

 

09/28/07

 

LILIYA R. NURGALEEVA

 

251.73

 

5630

 

09/28/07

 

CHRISTOPHER L. PACHECO

 

695.42

 

 

169

--------------------------------------------------------------------------------


 

All checkbooks
09/28/07

 

KENJA II, INC
Check Register

PPMPR
 Page 2

 

Check Number

 

Check Date

 

Payee

 

 

 

Amount

 

 

 

 

 

 

 

 

 

5631

 

09/28/07

 

RAFAEL A. PADILLA

 

 

 

571.10

5632

 

09/28/07

 

PAISLEY T. KASTEN

 

 

 

139.49

5633

 

09/28/07

 

JESUS H. PEREZ

 

 

 

977.41

5634

 

09/28/07

 

JENNIFER PEREZ

 

 

 

6.78

5635

 

09/28/07

 

RITA M. PEREZ

 

 

 

20.81

5636

 

09/28/07

 

MICHAEL P. PIRAINO JR

 

 

 

728.80

5637

 

09/28/07

 

NICHOLAS J. PIRAINO

 

 

 

339.05

5638

 

09/28/07

 

RODOLFO R. POMETTI

 

 

 

226.81

5639

 

09/28/07

 

DILIA RADCHABOVA

 

 

 

15.03

5640

 

09/28/07

 

LIMARYS REYES

 

 

 

169.89

5641

 

09/28/07

 

CHRISTINE RODRIGUEZ

 

 

 

2.84

5642

 

09/28/07

 

CHELSEA A. RODRIGUEZ

 

 

 

12.43

5643

 

09/28/07

 

YILSA E. RODRIGUEZ

 

 

 

212.14

5644

 

09/28/07

 

OLMARY E. RODRIGUEZ

 

 

 

143.72

5645

 

09/28/07

 

JANET ROJAS

 

 

 

13.06

5646

 

09/28/07

 

YOVANNA ROSARIO

 

 

 

224.05

5647

 

09/28/07

 

LEONEL RUBIO

 

 

 

536.54

5648

 

09/28/07

 

SHERRY N. SAIPHOO

 

 

 

378.42

5649

 

09/28/07

 

CONCEPCION M. SALAZAR

 

 

 

16.90

5650

 

09/28/07

 

FABIANA SALVO

 

 

 

147.33

5651

 

09/28/07

 

SHARDAE G. SANCHEZ

 

 

 

144.16

5652

 

09/28/07

 

VIVIANA B. SANCHEZ

 

 

 

155.76

5653

 

09/28/07

 

TATIANA SOTO

 

 

 

242.96

5654

 

09/28/07

 

JOHN R. TAYLOR

 

 

 

463.37

5655

 

09/28/07

 

JENNIFER A. TORRES

 

 

 

232.30

5656

 

09/28/07

 

SHIKLEY A. TORRES

 

 

 

224.60

5657

 

09/28/07

 

RICHERT J. VELASQUEZ

 

 

 

822.77

5658

 

09/28/07

 

CRYSTAL S. VILA

 

 

 

111.19

5659

 

09/28/07

 

LAURA C. VILLALOBOS

 

 

 

220.41

5660

 

09/28/07

 

EVETTE N. VILLANUEVA

 

 

 

204.66

Total checks

 

91

 

 

 

Total

 

26,355.17

 

170

--------------------------------------------------------------------------------


 

SCHEDULE 8.16©)

 

For purposes of Paragraph 8.16©), the following persons are identified as
managers and their present salaries are as follows:

 

 

 

 

Name

 

Weekly Salary

 

Yearly Salary

 

 

 

 

 

 

 

 

 

1.

 

Jerry Adamany

 

$

2,600.00

 

 

 

 

 

 

 

 

 

 

 

2.

 

Emilio Hernandez

 

$

2,600.00

 

 

 

 

 

 

 

 

 

 

 

3.

 

Aaron Bennett

 

$

1,000.00

 

 

 

 

 

 

 

 

 

 

 

4.

 

Earl Hunt

 

$

900.00

 

 

 

 

 

 

 

 

 

 

 

5.

 

Charles Croft

 

$

1,750.00

 

 

 

 

171

--------------------------------------------------------------------------------


 

SCHEDULE 8.17

 

CONTRACTS AND COMMITMENTS

 

(To be supplied by Seller Equityholders)

 

Seller and Selling Shareholder represent that a full and complete description of
all contracts and unwritten commitments was provided to Buyer in the course of
due diligence and/or prior to closing.

 

  /s/ KW

 

  /s/KW

 

  /s/MO

 

Seller

 

Shareholder

 

Buyer

 

(HANDWRITTEN: SEE SCHEDULE 8.18, TAB 29)

 

172

--------------------------------------------------------------------------------


 

SCHEDULE 8.18

 

ASSETS NOT OWNED BY SELLER USED IN BUSINESS

 

(To be supplied by Seller Equityholders)

 

173

--------------------------------------------------------------------------------


 

ITEMS WE USE BUT DON’T OWN

 

1- BUNN COFFEE MAKER (CW series model CWTF-15)

Owned by San Glorgio Coffee (305) 917-0462

Detail- They supply make and we by coffee from them.

 

1- Sharp Copy/ fax Machine in office (sharp AR-M237)

MOS imaging Systems (305) 558-3747

--------------------------------------------------------------------------------

* Any item under “kitchen w/ a (v) means owned by kitchen chef Victor who we
lease out the kitchen in turn for him giving us free daily buffet.

 

LIST OF CONTRACTS & LEASES

 

1- Bunn Coffee maker (305) 917-0462

 

Agreement

1- Copying machine- MOS Imaging (305)558-3747

 

Lease Contract

3- Dishwashers- Puritain Services (800) 275-8914

 

Lease Contract

1- Trition ATM model *9600 (727)541-9099

 

Service

Adams Electrical Serv.-Generator maint. (305)856-2930

 

Service Contract

Waste Cooking oil removal (407) 857-5474

 

Service Contract

NuCO2 (800)472-2855

 

Pay as use

Multi-Flow Soda Guns- Dennis (800) 523-6060

 

Equipment Contract

 

(INITIALED: MO, KW)

 

174

--------------------------------------------------------------------------------


 

SCHEDULE 8.22

 

TAX DISCLOSURES

 

(To be supplied by Seller Equityholders)

 

Seller and Selling Shareholder/Equityholder represent that no disclosures are
required under section 8.22. Seller and Selling Shareholder will provide Buyer
with copies of all tax returns of Sellers in their possession or control within
30 days of the date of the closing.

 

  /s/ KW

 

  /s/KW

 

  /s/MO

 

Seller

 

Shareholder

 

Buyer

 

(INITIALED: MO, KW)

 

175

--------------------------------------------------------------------------------


 

SCHEDULE 8.23

 

LITIGATION

 

1.             The Ragland Workers Compensation matter (Uninsured)

 

2.                                      A potential assault and battery claim
which may be presented by Amado Cuenca Jr., which is alleged to have occurred
May 30, 2007 and which is believed to be insured by Sellers insurance carrier.

 

(INITIALED: MO, KW)

 

176

--------------------------------------------------------------------------------


 

SCHEDULE 8.25

 

ENVIRONMENTAL DISCLOSURES

 

(To be supplied by Seller Equityholders)

 

This provision has been waived by the parties.

 

 

  /s/ KW

 

  /s/KW

 

  /s/MO

 

Seller

 

Shareholder

 

Buyer

 

177

--------------------------------------------------------------------------------


 

SCHEDULE 8.27

 

SUPPLIERS, VENDORS, AND CUSTOMERS

 

 (To be supplied by Seller Equityholders)

 

The parties acknowledge that this information has been disclosed during the
course of due diligence.

 

  /s/ KW

 

  /s/KW

 

  /s/MO

 

Seller

 

Shareholder

 

Buyer

 

178

--------------------------------------------------------------------------------


 

SCHEDULE 8.27a

 

VIP CUSTOMERS

 

 (To be supplied by Seller Equityholders)

 

Seller and Selling Shareholder represent that there is no list of VIP Customers

 

 

  /s/ KW

 

  /s/KW

 

  /s/MO

 

Seller

 

Shareholder

 

Buyer

 

179

--------------------------------------------------------------------------------


 

SCHEDULE 8.29

 

INSIDER TRANSACTIONS

 

 (To be supplied by Seller Equityholders)

 

Seller and Selling Shareholder represent: None

 

  /s/ KW

 

  /s/KW

 

  /s/MO

 

Seller

 

Shareholder

 

Buyer

 

180

--------------------------------------------------------------------------------


 

SCHEDULE 8.30

 

BANK ACCOUNTS

 

 (To be supplied by Seller Equityholders)

 

This schedule has been waived by the parties.

 

 

  /s/ KW

 

  /s/KW

 

  /s/MO

 

Seller

 

Shareholder

 

Buyer

 

181

--------------------------------------------------------------------------------


 

SCHEDULE 8.31

 

INTELLECTUAL PROPERTY

 

 (To be supplied by Seller Equityholders)

 

Seller and Selling Shareholder represent that it owns no intellectual property
which is required to be disclosed under this schedule.

 

 

  /s/ KW

 

  /s/KW

 

  /s/MO

 

Seller

 

Shareholder

 

Buyer

 

182

--------------------------------------------------------------------------------


 

SCHEDULE 8.32

 

INSURANCE

 

 (To be supplied by Seller Equityholders)

 

(INITIALED: KW)

 

183

--------------------------------------------------------------------------------


 

SCHEDULE 11.3

 

CERTIFICATION OF NON-FOREIGN STATUS

 

(INITIALED: MO, KW)

 

184

--------------------------------------------------------------------------------


 

STATE OF FLORIDA

)

 

)


COUNTY OF BROWARD

)

 


CERTIFICATION OF NON-FOREIGN STATUS


 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by Kenja II, Inc, (the
“Transferor”), the undersigned hereby certifies on behalf of the Transferor:

 

1.                                       The Transferor is not a foreign
corporation, foreign partnership, foreign trust, or foreign estate (as those
terms are defined in the Internal Revenue Code and Income Tax Regulations);

 

2.                                       The Transferor’s U.S. employer
identification number is 59-2816767_; and

 

3.                                       The Transferor’s office address is 800
Bush River Road, Suite B Columbia, SC. 29210

 

The undersigned understands that this Certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.

 

This Certification is made with the knowledge that VCG Holding Corporation, is
relying upon this Certification in purchasing property from the Transferor.

 

Under penalties of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief, it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Transferor.

 

 

Date:

10/29/07

 

 

 

 

 

 

 

 

Witnesses:

Kenja II, Inc. , a Florida Corporation

 

 

 

    /s/ Allan Rubin

 

    /s/ Gregory Kenwood Gaines

 

 

Allan Rubin

  By: Gregory Kenwood Gaines

 

 

Its: President

 

 

 

 

   /s/ H. Heizer

 

 

 

H. Heizer

 

 

THIS CERTIFICATION MUST BE RETAINED UNTIL THE END OF THE FIFTH TAXABLE


EAR FOLLOWING THE TAXABLE YEAR IN WHICH THE TRANSFER TAKES PLACE.

 

185

--------------------------------------------------------------------------------


 

STATE OF FLORIDA

)

 

)


COUNTY OF BROWARD

)

 


CERTIFICATION OF NON-FOREIGN STATUS


 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by Kenja II, Inc, (the
“Transferor”), the undersigned hereby certifies on behalf of the Transferor:

 

4.                                       The Transferor is not a foreign
corporation, foreign partnership, foreign trust, or foreign estate (as those
terms are defined in the Internal Revenue Code and Income Tax Regulations);

 

5.                                       The Transferor’s U.S. employer
identification number is 59-2838398_; and

 

6.                                       The Transferor’s office address is 800
Bush River Road, Suite B Columbia, SC. 29210

 

The undersigned understands that this Certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.

 

This Certification is made with the knowledge that VCG Holding Corporation, is
relying upon this Certification in purchasing property from the Transferor.

 

Under penalties of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief, it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Transferor.

 

Date:

10/29/07

 

 

 

 

 

 

 

 

Witnesses:

Kenja II, Inc. , a Florida Corporation

 

 

 

    /s/ Allan Rubin

 

    /s/ Gregory Kenwood Gaines

 

 

Allan Rubin

  By: Gregory Kenwood Gaines

 

 

Its: President

 

 

 

 

   /s/ H. Heizer

 

 

 

H. Heizer

 

 

THIS CERTIFICATION MUST BE RETAINED UNTIL THE END OF THE FIFTH TAXABLE


YEAR FOLLOWING THE TAXABLE YEAR IN WHICH THE TRANSFER TAKES PLACE.

 

186

--------------------------------------------------------------------------------


 

SCHEDULE 14.7

 

Letter Agreement dated June 9, 2007

 

 (INITIALED: KW)

 

187

--------------------------------------------------------------------------------


 

DRAPER, RUBIN & SHULMAN, P.LC.
Attorneys & Counselors at Law

 

--------------------------------------------------------------------------------

 

 

Oakland County Office

 

David R. Draper

29800 Telegraph Road

*also [Illegible] in Co. & Pa

Allan S. Rubin*

Southfield, Michigan 48034

 

Lawrence B. Shulman

(248) 358-9400 – Phone

 

Neil B. Pioch

(248) 358-9729 – Fax

 

 

www.drsplc.com

 

 

June 9, 2007

 

Mr. Harry Heizer, Jr., Esq.
6300 St. Andrews Rd., Suite C
Columbia, SC 29212

 

RE:     Letter of Intent – KENKEV, INC. D/B/A Platinum Plus

 

Dear Mr. Heizer:

 

By way of introduction, this law firm represents VCG Holding Company, a Colorado
public corporation (“VCG” or Purchaser) which proposes to enter into a mutual
agreement with your clients KEN-KEV, Inc., KEN-KEV 2 Inc, KENJA 2, Inc., (a
Florida “S” Corporation), KENJA II VENTURE, INC. for the acquisition of all of
the shares/assets of these respective corporations, which operate the Platinum
Plus businesses in Portland, Maine and Hialeah, Florida. These corporations and
their shareholders are referred to singularly as Seller and collectively as
Sellers.

 

This letter after execution by the Purchaser and the Sellers shall be a binding
letter of intent (hereinafter LOI). The signature of attorneys shall not
represent a binding LOI. The terms of this LOI shall be confidential and all
information, documents and trade secrets shall be held in confidence, subject to
the strict terms of this LOI.

 

After the completion of the Due Diligence Inspection Period (the Inspection
Period), provided for herein, and not later than fifteen (15) days after written
notice of the end of the Inspection Period the Purchaser shall deliver to
Sellers one or more agreements, collectively referred to hereinafter as the
Definitive Agreement. The failure of the parties to reach a Definitive
Agreement, or related agreements, such as a non-compete agreement, shall be
grounds for “VCG” to terminate this LOI and obtain a full refund of its deposit.

 

The Purchaser and Sellers acknowledge that the consideration for this LOI
includes, but is not limited to, the mutual promises hereinafter made and the
out-of-pocket costs and expense for the Inspection Period. The Purchaser sad
Seller acknowledge the consideration for this LOI is good and sufficient, which
shall include an escrow deposit of $100,000 ($50,000 for each business) to be by
the attorneys for Purchaser, as an escrow agent for the parties, whose duties as
such, shall be to strictly comply with the terms of this LOI.

 

The basic mutual understanding between the Purchaser and Seller herein under and
the terms to be included in the Definitive Agreement is as follows:

 

 

D|R|S

 

 

 

Wayne County Office: 18580 Mack Ave, Grosse Pointe Farms, Michigan 48236 (313)
885-6800 – phone (313) 885-6801 – fax

 

188

--------------------------------------------------------------------------------


 

1.                          VCG will purchase 100% of the outstanding shares of
all classes of stock or 100% of the assets of each of the Sellers, as the
parties mutually agree, and such purchase shall include all of the assets owned
by the Sellers as of the date of execution of this LOI, except for:

 

(a)                     the trade name “Platinum Plus”;

(b)                    any other items set forth on the Excluded Schedule of the
Definitive Agreement;

(c)                     and shall be free of all liabilities except as set forth
on assumed Liability Schedule.

 

2.                          The Purchase Price shall be for:

 

(a)                     for the KENKEV (Portland) Sellers:       $4,500,000

(b)                    for the KENJA II (Miami) Sellers:          $6,875,000

 

The respective Purchase Price shall be paid in cash at closing less the agreed
Escrow Deposit of $100,000, which, shall be allocated 50/50 to each business,
shall paid over to the Sellers at the closing of the individual or joint
closing, or if the Purchaser defaults under the Definitive Agreement paid over
to Sellers’ attorney upon the failure of Purchaser to close on the closing Date
set fort in the Definitive Agreement.

 

(c)                     Tax Allocation:    the Purchaser and Seller shall
mutually agree on the allocation of the Purchase Price and shall execute IRS
Form 8594 at closing setting forth the allocation to each class of assets of the
KENJA II Sellers. Purchaser agrees to pay certain consulting fees to Alliance
Management Partners; which amount shall be set fort in separate agreements and
shall reduce the Purchase Price to Seller in an equal amount.

 

3.                          Inspection Period: Within 14 days of the date this
LOI is executed by the Sellers, the Sellers shall provide the Purchaser with its
Corporate Tax Returns for the Tax Years 2001 to 2006 for the Sellers. For a
period of thirty (30) days thereafter from date of delivery of the returns
(“Inspection Period”), Purchaser may investigate the economic condition and
viability of the Business, laws, rules, regulations applicable to the Business
and the Business’ assets and review all books, documents, records, contracts,
and agreements relating to your Business. The inspection shall include a 7-day
period for Purchaser to observe all operations of the business, including
accounting. Following the Inspection Period and during the time prior to
Closing, the Purchaser shall have the right to have a person on-site and
observing all aspects of the operation, including any accounting matters,
provided that the

 

189

--------------------------------------------------------------------------------


 

Purchaser’s on-site person does not disclose the existence of this LOI and/or
definitive agreement. Purchaser’s investigation during the inspection period
shall be conducted in a manner to be as unobtrusive as possible and still permit
Purchaser to conduct adequate due diligence. During the Inspection Period, if
the Purchaser is not satisfied with the results of Purchaser’s inspections,
Purchaser shall have the right to terminate this LOI and shall be entitled to a
refund of the escrowed funds. During the Inspection Period, Sellers shall
cooperate with the Purchaser to assist Purchaser in Purchaser’s investigation of
Seller’s business.

 

4.                          Closing Date: The Closing Date shall be set forth in
the Definite Agreement and shall not later ten (10) days after the obtaining of
all necessary approvals for the transfer of the liquor license and other related
permits, such as adult licenses, have been approved by the relevant liquor
license and other authorities for the transfer of all licenses and permits
necessary to operate the premises in the manner it is being operated on the date
this agreement is executed provided all conditions precedent to the Closing have
been satisfied by you, or waived by the Purchaser or in purchasers sole option,
he may void this agreement without penalty. In the event that permission is
obtained for the transfer of one asset, prior to the other, the closing shall be
held for the approved business as set forth in this paragraph.

 

The Closing is contingent upon the Purchaser obtaining permission from the
necessary governmental agencies to operate the business in the manner that is
currently being operated at the respective present locations and upon approval
of any local municipality for an adult license (if necessary) at the business
location. The purchaser shall apply forthwith to obtain such approval, following
execution of the Definitive Agreement. Failure to obtain approvals to transfer
the license(s) shall be a basis for Purchaser to cancel this LOI and the escrow
deposit paid shall be refunded to purchaser.

 

5.                          Additional Covenants: The parties agree that they
will enter into non compete agreement, mutually agreeable to the parties. The
failure to agree on a non-competition agreement shall be grounds for VCG to
terminate this Agreement. A non-competition agreement shall survive closing.

 

6.                          Representation and Warranties: Seller will make the
customary representations and warranties to Purchaser concerning the business
assets, business financial condition, and absence of litigation, employee and
independent contractor relationships, compliance with the laws, rules, and
regulations, employment practices, and absence of liabilities. Seller shall
defend, indemnify and hold Purchaser harmless for any breach of any
representation, warranty, covenant or agreement in the Agreement, any
misrepresentation relating thereto, including any and all costs and expenses

 

190

--------------------------------------------------------------------------------


 

incident thereto. In addition, Seller shall indemnify and hold harmless
Purchaser from any lawsuits filed or arising from an action which is alleged to
have occurred prior to the date of closing involving the Business.

 

Purchaser shall indemnify seller from any claim arising after the closing, or
for any breach of any representation, warranty, covenant or agreement in the
Agreement, or any misrepresentation, in all actions, costs and expenses incident
thereto.

 

7.                         Purchaser Conditions to Closing: The Definitive
Agreement will provide certain conditions precedent to Closing, including, but
not limited to, ownership of shares of stock/assets; Seller has all licenses and
permits required for the Business to operate an adult entertainment business at
the premises after the sale; that the sale to Purchaser has no adverse affect
upon the lease (if any) of the premises, and/or any contracts which Seller may
have with any clients or customers; that the property is properly zones to
permit an adult entertainment facility at its premise, and, no amendment or
modification of any law, rule, regulation, ordinance, statute, code, or orders
of any federal state or local government agency, unit, division or department,
relating to the Seller has been passed since the date of the LOI or is pending
or proposed which would effect the Purchaser’s ability to operate the business
in the manner it is presently operating. In addition, at the time of closing,
the Sellers will have at lease one (1) week food and liquor inventory on
premises.

 

As an additional condition precedent, the Purchaser will obtain for the Portland
Maine, location, As an additional condition precedent, the Purchaser will obtain
a commercially acceptable lease from the Landlord for a period of at least 25
years, at the current rate, with commercially reasonable periodic increases in
rent. Seller represents that it owns the real property upon which the Business
is located. Seller shall grant Buyer a right of first refusal for the Property
upon which the business is located. Seller represents that it owns the real
property upon which the Business is located.

 

As an additional condition precedent for Miami, the Purchaser will obtain a
commercially acceptable lease from the Landlord for a period of at least 25
years, at a rate of $10,000.00 per month, with commercially reasonable periodic
increases in rent. Seller represents that it owns the real property upon which
the Business is located. Seller shall grant Buyer a right of first refusal for
the Property upon which the business is located. A separate parcel of property
is owned by Seller and is presently being used as a parking lot for the
business. This parcel shall be included in the lease and/or sale agreement for
no additional consideration.

 

191

--------------------------------------------------------------------------------


 

8.                         Conduct of Business Provision: That between the date
of this LOI and the Closing Date, the Business and affairs of Seller shall be
conducted in the ordinary course of business and Sellers will use their best
effort to maintain the Business and Business relationships. The Definitive
Agreement will contain certain covenants concerning the operation of the
Business until Closing Date, including, but not limited to, restrictions upon
making contracts or commitments, or modifying contracts or commitments
(including compensation agreements with employees and/or independent
contractors), and taking other actions which could have an adverse effect upon
the business.

 

9.                         Seller’s Cooperation: Selling Shareholders will agree
to aid in the transition of the business for thirty (30) days following the
closing. This shall include supplying any assistance reasonably required or
requested by VCG.

 

10.                  Seller and Purchaser will bear their own costs and expenses
in connection with the Purchase and Sale.

 

11.                  The LOI may be executed in part or counter parts and fax
signatures shall have the effect of originals. This agreement shall not have
affect until executed by purchaser after acceptance by Seller.

 

12.                  Governing Law: This Agreement and the rights and
liabilities of the parties hereunder shall be construed, interpreted and
enforced in accordance with the substantive and procedural laws of the State of
Florida, as it relates to the Miami business and the State of Maine, as it
relates to the Portland business, Subject to the provisions in this Agreement
for arbitration, each of the parties hereby irrevocably and unconditionally: (a)
submits for itself and its property in any equitable proceeding relating to this
Agreement, or for the recognition and enforcement of any judgment in respect
thereof to the exclusive general jurisdiction of the trail and appellate courts
of the State of Florida (Dade County) and Maine (Portland), including the
respective federal courts located in and/or covering those jurisdictions
relating to the location wherein each respective business is located (or either
in the event the dispute involves the agreement, generally); (b) consents that
any such equitable action or proceeding shall only be brought in the courts
listed in subparagraph (a) above and waives any objection that may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such, equitable action or proceeding was brought in an inconvenient
court and agrees not plead or claim the same; (c) agrees that service or process
in any such equitable action or proceeding may be effected by mailing a copy
thereof by registered or certified mail, postage prepaid or addressed to

 

192

--------------------------------------------------------------------------------


 

each party, or such other address of which the party (or his or its attorney)
shall have been notified; and (d) agrees that nothing herein shall affect the
right to properly serve process in any other manner permitted by law. In any
equitable proceeding relating to this Agreement, the parties hereby agree that
the court may include provisions for the payment of costs and other expenses,
including reasonable attorney’s fees, as part of any ruling or award made
hereunder.

 

13.                  That the LOI shall be considered to be drafted by both
Sellers and Purchasers to avoid the application of any rule construing
contractual language against the drafter of this Letter Agreement.

 

14.                  This letter agreement shall expire if not executed by
Seller within 5 days of the date of execution of this letter of intent by
Purchaser.

 

If you agree with the terms and conditions set forth in this letter agreement
please indicate your agreement to by executing where indicated below.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

DRAPER, RUBIN & SHULMAN P.L.C.

 

 

 

 

 

 

 

/s/ Alan S. Rubin

 

 

 

 

Alan S. Rubin

 

 

 

allan@drsplc.com

 

Accepted by Sellers:

 

 

 

 

 

 

 

 

KEN-KEV, INC.

 

 

 

 

 

 

 

 

 

 

 

/s/ Ken Wood

 

 

6 - 9 - 07

 

By: Ken Wood

 

 

Dated

Its: 100% Shareholder

 

 

 

 

KEN-KEV2, INC.

 

193

--------------------------------------------------------------------------------


 

/s/ Ken Wood

 

 

 

6-9-07

 

By: Ken Wood

 

 

Dated

Its: 100% Shareholder

 

 

 

 

KENJA II, Inc.

 

 

 

 

 

 

 

 

 

 

 

/s/ Ken Wood

 

 

 

6-9-07

 

By: Ken Wood

 

 

Dated

Its: 100% Shareholder

 

 

 

 

KENJA VENTURE INC.

 

 

 

 

 

 

 

 

 

 

 

/s/ Ken Wood

 

 

 

6-9-07

 

By: Ken Wood

 

 

Date

 

 

Accepted:

 

 

 

VCG HOLDING CORP.

 

 

 

 

 

 

 

 

 

 

 

/s/ Michel Ocello

 

 

 

June 10, 2007

 

Michel Ocello, President

 

 

Date

 

194

--------------------------------------------------------------------------------